Execution Copy

AGREEMENT OF PURCHASE AND SALE
by and between
MOLINA HEALTHCARE, INC.,
a Delaware corporation,
and
MOLINA CENTER, LLC,
a Delaware limited liability company,
together as SELLER
and
AG NET LEASE ACQUISITION CORP.,
a Delaware corporation,
as BUYER
Properties:    200 & 300 Oceangate, Long Beach, CA

            3000 Corporate Exchange, Columbus, OH
    
    
Dated as of:    June 12, 2013

SMRH:200869374.4
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE 1 CERTAIN DEFINITIONS
1

ARTICLE 2 PURCHASE AND SALE OF PROPERTY
8

Section 2.1
Sale.     8

Section 2.2
Purchase Price.    8

ARTICLE 3 BUYER’S DUE DILIGENCE
10

Section 3.1
Due Diligence.    10

ARTICLE 4 TITLE
11

Section 4.1
Transfer of Title.    11

Section 4.2
Evidence of Title.    11

ARTICLE 5 SELLER’S REPRESENTATIONS AND WARRANTIES
11

Section 5.1
Representations and Warranties of Seller.    11

Section 5.2
Survival; Limitation of Liability; Disclosures.    16

Section 5.3
Knowledge of Seller.    16

Section 5.4
Seller Change Notice.    16

Section 5.5
Buyer’s Knowledge of Inaccurate Representations and Warranties.    17

Section 5.6
Indemnification.    17

Section 5.7
“As Is” Purchase; Release.    18

ARTICLE 6 BUYER’S REPRESENTATIONS AND WARRANTIES
19

Section 6.1
Representations and Warranties of Buyer.    19

Section 6.2
Survival; Limitation of Liability.    20

Section 6.3
Indemnification.    20

ARTICLE 7 RISK OF LOSS AND INSURANCE PROCEEDS
20


SMRH:200869374.4
i
 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Section 7.1
Casualty.    20

Section 7.2
Condemnation.    21

Section 7.3
New York General Obligations Law.    21

ARTICLE 8 BROKERS AND EXPENSES
21

Section 8.1
Brokers.    21

Section 8.2
Expenses.    21

ARTICLE 9 COVENANTS OF SELLER
22

Section 9.1
Buyer’s Approval of Agreements Affecting the Properties.    22

Section 9.2
Material Adverse Changes.    22

ARTICLE 10 CONDITIONS TO CLOSING
23

Section 10.1
Conditions to Buyer’s Obligation to Close.    23

Section 10.2
Conditions to Seller’s Obligation to Close.    24

Section 10.3
Failure to Satisfy Conditions.    24

ARTICLE 11 CLOSING AND ESCROW
24

Section 11.1
Escrow Instructions.    24

Section 11.2
Closing.    25

Section 11.3
Deposit of Documents.    25

Section 11.4
Pro-rations.    26

Section 11.5
Indemnification.    26

ARTICLE 12 MISCELLANEOUS
27

Section 12.1
Notices.    27

Section 12.2
Entire Agreement.    28

Section 12.3
Entry and Indemnity.    29

Section 12.4
Time.    29

Section 12.5
Further Assurances.    29


SMRH:200869374.4
ii

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Section 12.6
Jury Trial Waiver.    29

Section 12.7
No Merger.    30

Section 12.8
Assignment.    30

Section 12.9
Counterparts and Facsimile.    30

Section 12.10
Governing Law; Consent to Jurisdiction.    30

Section 12.11
Confidentiality.    31

Section 12.12
Maintenance.    32

Section 12.13
Interpretation of Agreement.    32

Section 12.14
General Rules of Construction.     32

Section 12.15
Limited Liability.    32

Section 12.16
Amendments.    32

Section 12.17
Attorneys’ Fees.    32

Section 12.18
Third Party Beneficiaries.    33






SMRH:200869374.4
iii

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






SCHEDULES
Schedule 1(b) – SNDA Subleases
Schedule 4.2 – Permitted Exceptions
Schedule 5.1(g) – Third Party Consents
Schedule 5.1(h) – Existing Leases, Access Agreements and License Agreements;
Purchase Options, Termination Options, Etc.
Schedule 5.1(i) – Contracts
Schedule 5.1(j) – Permits
Schedule 5.1(k) – Plans
Schedule 5.1(l) – Warranties
Schedule 5.1(m) – Certificates of Occupancy
Schedule 5.1(n) – Underground Storage Tanks
Schedule 5.1(o) – Disclosure Reports
Schedule 5.1(r) – Existing Mortgage
Schedule 5.1(v) – Existing Insurance Policies
Schedule 5.1(w) – Financial Statements
Schedule 9.1 -- Approved Agreements
Schedule 12.11 -- Letter Agreement Regarding Confidentiality


EXHIBITS
Exhibit A-1 – Columbus Real Property
Exhibit A-2 – Long Beach Real Property
Exhibit B-1 – Columbus Property Other Assets
Exhibit B-1-A – Other Columbus Property Excluded Items
Exhibit B-2 – Long Beach Property Other Assets
Exhibit B-2-A – Other Long Beach Property Excluded Items
Exhibit C – Intentionally Omitted.
Exhibit D-1 – Form of California Deed
Exhibit D-2 – Form of Ohio Deed
Exhibit E-1 – Form of Bill of Sale for Columbus Property
Exhibit E-2 – Form of Bill of Sale for Long Beach Property
Exhibit F – Form of FIRPTA Affidavit
Exhibit G-1– Form of Long Beach Owner’s Affidavit
Exhibit G-2 – Form of Columbus Owner’s Affidavit
Exhibit H – Form of Tenant Waiver Letter
Exhibit I – Form of SLB Lease Agreement
Exhibit J – Form of Memorandum of Lease Agreement (Long Beach)
Exhibit K -- Form of Memorandum of Lease Agreement (Columbus)
Exhibit L – Existing Leases, Access Agreements and License Agreements
Exhibit M – Form of Subordination, Nondisturbance and Attornment Agreement
Exhibit N – Notice of Subordination
Exhibit O-1 – Long Beach Title Pro Forma
Exhibit O-2 -- Columbus Title Pro Forma

SMRH:200869374.4
iv
 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) dated as of June 12, 2013 (the
“Effective Date”), is by and among MOLINA HEALTHCARE, INC., a Delaware
corporation (“Molina Healthcare”), Molina Center, LLC, a Delaware limited
liability company (“Molina Center”, together with Molina Healthcare individually
or collectively, as the case may be, “Seller”), and AG NET LEASE ACQUISITION
CORP., a Delaware corporation (“Buyer”).
WITNESSETH:
WHEREAS, Seller is the owner of those certain Properties defined herein; and
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Properties on the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows.
ARTICLE 1
CERTAIN DEFINITIONS
“Act of Bankruptcy” means with respect to any Person (a) the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
such Person or a substantial part of its property, (b) the admission by such
Person of its inability to pay its debts as they become due, (c) the making of a
general assignment for the benefit of such Person’s creditors, (d) the
commencement by or against such Person of a voluntary or involuntary proceeding
under the Bankruptcy Code or any federal or state insolvency laws or laws for
the composition of indebtedness or for the reorganization of debtors, (e) the
adjudication of such Person as a bankrupt or insolvent or (f) the taking of any
action for the purpose of effecting any of the foregoing.
“Advisor” is defined in Section 8.1.
“Agreement” is defined in the introductory paragraph of this Agreement.
“Apportioned Items” is defined in Section 11.4.
“Appurtenances” means, collectively, the Columbus Appurtenances and the Long
Beach Appurtenances.
“Bankruptcy Law” means the United States Bankruptcy Code, 11 U.S.C.A. §§ 101 et
seq. or any federal or state insolvency laws or laws for the reorganization of
debtors.
“Bill of Sale” is defined in Section 4.1(b).

SMRH:200869374.4
1
 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






“Broker” is defined in Section 8.1.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York, New York, are required to be closed.
“Buyer” is defined in the introductory paragraph of this Agreement.
“Buyer Indemnified Parties” is defined in Section 5.6.
“Buyer Objection Notice” is defined in Section 5.4.
“Buyer Transaction Documents” is defined in Section 6.1(b).
“Buyer’s Closing Deliveries” is defined in Section 11.3(b).
“Buyer’s Default” means the failure of Buyer to (a) perform any of its
obligations under this Agreement or (b) otherwise consummate the Transaction
notwithstanding that all of the conditions to its obligation to close have been
satisfied.
“Buyer’s Transaction Costs” is defined in Section 8.2(a).
“Casualty” means any loss of or damage to or destruction of all or any portion
of the Property.
“Certificates of Occupancy” is defined in Section 5.1(m).
“Closing” means the consummation of the purchase and sale contemplated
hereunder.
“Closing Date” is defined in Section 11.2.
“Code” means United States Internal Revenue Code of 1986, as amended.
“Columbus Appurtenances” is defined in Section 2.1(a)(iii).
“Columbus Fixtures” is defined in Exhibit B-1
“Columbus Improvements” is defined in Section 2.1(a)(ii).
“Columbus Intangible Property” means the Plans, Permits and Warranties related
to the Columbus Real Property, the Columbus Improvements, the Columbus
Appurtenances, and/or the items listed in clauses (a) and (b) of the definition
of Columbus Property Other Assets (but not any Columbus Property Excluded
Items).
“Columbus Property” is defined in Section 2.1(a).
“Columbus Property Excluded Items” is defined in Exhibit B-1.
“Columbus Property Equipment” is defined in Exhibit B-1.

SMRH:200869374.4
2

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






“Columbus Property Other Assets” is defined in Exhibit B-1.
“Columbus Real Property” is defined in Section 2.1(a)(i).
“Condemnation” means (a) any taking or damaging of all or any portion of either
of the Properties (i) in or by condemnation or other eminent domain proceedings
pursuant to any Legal Requirement, or (ii) by reason of any agreement with any
condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (b) any temporary requisition or confiscation of
the use or occupancy of all or any portion of either of the Properties by any
Governmental Authority, whether pursuant to an agreement with such governmental
authority in settlement of or under threat of any such requisition or
confiscation.
“Contracts” means utility contracts, service contracts and other agreements
entered into by Seller and used in the ownership, use or operation of either of
the Properties.
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
“Deed” is defined in Section 4.1(a).
“Deposit” is defined in Section 2.2(b)(i).
“Due Diligence Period” is defined in Section 3.1.
“Effective Date” is defined in the introductory paragraph of this Agreement.
“Environmental Law” means any applicable federal, state or local law, statute,
ordinance, rule, regulation, license, permit, authorization, approval, consent,
court order, judgment, decree, injunction, code, requirement or agreement with
any Governmental Authority (a) relating to pollution (or the cleanup thereof),
or the protection of air, water vapor, surface water, groundwater, drinking
water supply, land (including land surface or subsurface), plant, aquatic and
animal life from injury caused by a Hazardous Substance or (b) concerning
exposure to, or the use, containment, storage, recycling, reclamation, reuse,
treatment, generation, discharge, transportation, processing, handling,
labeling, production, disposal or remediation of any Hazardous Substance or
Hazardous Condition. The term Environmental Law includes, without limitation,
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), the Clean Air Act, the Clean Water Act, the Solid Waste Disposal Act,
the Toxic Substance Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, the Occupational Safety and Health Act, the National
Environmental Policy Act and the Hazardous Materials Transportation Act, each as
amended and hereafter in effect and any similar state or local law.
“Environmental Reports” is defined in Section 5.1(n).
“Equipment” means, collectively, the Columbus Property Equipment and the Long
Beach Property Equipment.

SMRH:200869374.4
3

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






“Exchange Act” is defined in Section 12.11.
“Existing Insurance Policies” is defined in Section 5.1(v).
“Existing Mortgage” is defined in Section 5.1(r).
“Financial Statements” is defined in Section 5.1(w).
“Fixtures” means, collectively, the Columbus Fixtures and the Long Beach
Fixtures.
“GAAP” means U.S. generally accepted accounting principles consistently applied.
“Governmental Authority” means any federal, state or local government,
authority, agency or regulatory body.
“Hazardous Condition” means any condition that would support any claim or
liability under any Environmental Law, including the presence of USTs at the
Columbus Real Property or the Long Beach Real Property in violation of
Environmental Law
“Hazardous Substance” means (a) any substance, material, product, derivative,
compound, mineral, chemical, gas or mixture thereof, that is toxic, harmful or
hazardous to the environment or public health or safety or (b) any substance
supporting a claim under any Environmental Law, whether or not defined as
hazardous as such under any Environmental Law. Hazardous Substances include,
without limitation, medical waste, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos-containing materials, urea-formaldehyde foam insulation, lead, toxic
mold or other toxic microbial contamination, and polychlorinated biphenyls.
“Immaterial Casualty” means any Casualty that is not a Material Casualty.
“Immaterial Condemnation” means any Condemnation that is not a Material
Condemnation.
“Improvements” means, collectively, the Columbus Improvements and the Long Beach
Improvements.
“Indemnified Party” is defined in Section 8.1.
“Intangible Property” means, collectively, the Long Beach Intangible Property
and the Columbus Intangible Property.
“Knowledge of Seller” is defined in Section 5.3.
“Leases” is defined in Section 5.1(h).
“Legal Requirements” means the requirements of all present and future laws,
including all permit and licensing requirements and all covenants, restrictions
and conditions, including all easement agreements, now or hereafter of record
which may be applicable to the Properties,

SMRH:200869374.4
4

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






including without limitation the Americans With Disabilities Act, 42 U.S.C.A. §§
1201 et seq., and all zoning, subdivision, building and Environmental Laws.
“Letter of Intent” means that certain Letter of Intent dated January 18, 2013
between Buyer and Seller.
“Long Beach Appurtenances” is defined in Section 2.1(b)(iii).
“Long Beach Fixtures” is defined in Exhibit B-2.
“Long Beach Improvements” is defined in Section 2.1(b)(ii).
“Loan Beach Intangible Property” means the Plans, Permits and Warranties related
to the Long Beach Real Property, the Long Beach Improvements, the Long Beach
Appurtenances, and/or the items listed in clauses (a) and (b) of the definition
of Long Beach Property Other Assets (but not any Long Beach Property Excluded
Items).
“Long Beach Property” is defined in Section 2.1(b).
“Long Beach Property Excluded Items” is defined in Exhibit B-2.
“Long Beach Property Equipment” is defined in Exhibit B-2.
“Long Beach Property Other Assets” is defined in Exhibit B-2.
“Long Beach Real Property” is defined in Section 2.1(b)(i).
“Material Casualty” means a Casualty (a) in which a material portion of either
of the Properties is destroyed or damaged prior to the Closing and the cost to
repair or restore any loss or damage caused thereby is estimated to be greater
than ten percent (10%) of the Purchase Price; or (b) that will result in a
material loss of access to either of the Properties, in either case, as
determined by Buyer in its reasonable discretion.
“Material Condemnation” means a Condemnation (a) that will result in a loss of
material access to either of the Properties; or (b) that involves more than ten
percent (10%) of the rentable area of either of the Properties.
“Memorandum of Lease Agreement (Columbus)” means a memorandum of lease in the
form of Exhibit K.
“Memorandum of Lease Agreement (Long Beach)” means a memorandum of lease in the
form of Exhibit J.
“Molina Center” is defined in the introductory paragraph of this Agreement.
“Molina Healthcare” is defined in the introductory paragraph of this Agreement.

SMRH:200869374.4
5

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






“Notice Sublease” means the following Subleases: State Lands Commission;
Department of Industrial Relations; Pacific Maritime Association; California
Coastal Commission; Department of General Services; Crowell, Weedon & Co.; J.
Perez & Associates, Inc.; Bruce A. Dybens, AP; High Rise Goodies Restaurant;
Lisa Brandon, CFLS; MVP Energy, LLC; Rose, Klein & Marias; Perona, Langer, Beck;
Dr. Michael Trainotti; Lynn E. Moyer; Esq.; Michael W. Binning; Arthritis
National Research; APB Car Wash & Detail.
“Outside Date” is defined in Section 11.2.
“Parking Easement” means a permanent parking easement for the benefit of Seller
with respect to any Parking Facilities not owned by Seller or any of its
affiliates.
“Parking Facilities” means any and all on-site, satellite or off-site parking
facilities utilized by Tenant or its employees, agents, invitees or contractors
in connection with the use and operation of any Real Property.
“Permits” is defined in Section 5.1(j).
“Permitted Encumbrances” means, collectively, (a) Permitted Exceptions and (b)
all Legal Requirements now or hereafter in effect relating to the Properties.
“Permitted Exceptions” is defined in Section 4.2.
“Person” means an individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated association, any other entity or any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.
“Plans” is defined in Section 5.1(k).
“Property” and “Properties” are defined in Section 2.1.
“Proprietary Information” means any written, oral, documentary or other
information (including reports, tests, and studies) relating to the Transaction
which is received by one party from the other party (or from third parties
through the other party’s authorization) and is not publicly available,
including, without limitation, (a) information relating to the ownership,
condition, operation and/or financial performance of either of the Properties,
(b) the fact that discussions or negotiations are taking place between the
parties with respect the Transaction, and (c) information relating to the terms
and conditions on which each of Buyer and Seller is willing to enter into the
Transaction and the terms on which Buyer is able to obtain financing with
respect to the Transaction. Information shall not be deemed Proprietary
Information if such information: (i) is already known to the receiving party
without obligation of confidentiality, from a source other than the other party;
(ii) is or hereafter becomes publicly known by the receiving party through no
wrongful act, fault or negligence of the receiving party; or (iii) is
independently developed by the receiving party.
“Purchase Price” is defined in Section 2.2(a).

SMRH:200869374.4
6

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






“Real Property” means, collectively, the Columbus Real Property and the Long
Beach Real Property.
“Reimbursable Transaction Costs” is defined in Section 8.2(f).
“Representation Objection Notice” is defined in Section 5.5.
“Securities Act” is defined in Section 12.11.
“Seller” is defined in the introductory paragraph of this Agreement.
“Seller Change Notice” is defined in Section 5.4.
“Seller Indemnified Parties” is defined in Section 6.3.
“Seller Transaction Documents” is defined in Section 5.1(b).
“Seller’s Closing Deliveries” is defined in Section 11.3(a).
“Seller’s Default” means the failure of Seller to (i) perform any of its
obligations under this Agreement or (ii) otherwise consummate the Transaction
notwithstanding that all of the conditions to its obligation to close have been
satisfied.
“SLB Lease Agreement” means that certain Lease Agreement in the form of Exhibit
I.
“SNDA Sublease” means a Sublease listed on Schedule 1(b).
“Specially Designated National or Blocked Person” means a Person (i) designated
by the Office of Foreign Assets Control at the U.S. Department of the Treasury,
or other U.S. governmental entity, and appearing on the List of Specially
Designated Nationals and Blocked Persons
(http://www.ustreas.gov/offices/enforcement/ofac/sdn/ index.shtml), which List
may be updated from time to time; or (ii) with whom Buyer or its affiliates are
prohibited from engaging in transactions by any trade embargo, economic sanction
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States.
“Sublease(s)” means, individually or collectively, one of more of the Leases
listed in Exhibit L
“Sublease SNDA” means a Subordination, Non-Disturbance and Attornment Agreement
in the form of Exhibit M.
“Tenant” means the Molina Healthcare.
“Termination Notice” is defined in Section 10.3(c).
“Third Party Consents” is defined in Section 5.1(g).

SMRH:200869374.4
7

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






“Third Party Reports” is defined in Section 3.1.
“Title Commitments” is defined in Section 3.1.
“Title Company” means Fidelity National Title Insurance Company.
“Title Policies” is defined in Section 4.2.
“Transaction” means the transactions contemplated in this Agreement.
“USTs” is defined in Section 5.1(n).
“Warranties” is defined in Section 5.1(l).
ARTICLE 2    
PURCHASE AND SALE OF PROPERTY
Section 2.1    Sale. Seller hereby agrees to sell and convey to Buyer, and Buyer
hereby agrees to purchase and acquire from Seller, subject to the terms and
conditions set forth herein, the following (individually and collectively, as
the context may require, the “Property” or “Properties”):
(a)    The “Columbus Property,” which means:
(i)    the real property located in Columbus, Ohio particularly described in
Exhibit A-1 (the “Columbus Real Property”);
(ii)    the buildings and all other structures and improvements situated on, or
affixed or appurtenant to the Columbus Real Property, including any Parking
Facilities owned by Seller, in each case except to the extent owned by tenants
or licensees at the Columbus Real Property (collectively, the “Columbus
Improvements”);
(iii)    all tenements, hereditaments, easements, rights-of-way, rights,
privileges appurtenant to the Columbus Real Property, including (A) easements
over other lands granted by any easement agreement benefiting the Columbus Real
Property, including any Parking Easement, and (B) Seller’s right, title and
interest in and to any streets, ways, alleys, vaults, gores or strips of land
adjoining the Columbus Real Property (collectively, the “Columbus
Appurtenances”); and
(iv)    all Columbus Property Other Assets.
(b)    The “Long Beach Property,” which means:
(i)    the real property located in Long Beach, CA particularly described in
Exhibit A-2 (the “Long Beach Real Property”);

SMRH:200869374.4
8

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(ii)    the buildings and all other structures and improvements situated on, or
affixed or appurtenant to the Long Beach Real Property, including any Parking
Facilities owned by Seller, in each case except to the extent owned by tenants
or licensees at the Long Beach Real Property (collectively, the “Long Beach
Improvements”);
(iii)    all tenements, hereditaments, easements, rights-of-way, rights,
privileges appurtenant to the Long Beach Real Property, including (A) easements
over other lands granted by any easement agreement benefiting the Long Beach
Real Property, including any Parking Easement, and (B) Seller’s right, title and
interest in and to any streets, ways, alleys, vaults, gores or strips of land
adjoining the Long Beach Real Property (collectively, the “Long Beach
Appurtenances”); and
(iv)    all Long Beach Property Other Assets.
Section 2.2    Purchase Price.
(a)    The purchase price of the Properties is One Hundred Fifty Eight Million
Six Hundred Twenty Five Thousand Five Hundred Sixty Six and No/100 Dollars
($158,625,566.00) (the “Purchase Price”), which amount is the sum of One Hundred
Thirty Four Million Six Hundred Twenty Five Thousand Five Hundred Sixty-Six and
No/100 Dollars ($134,625,566.00) for the purchase of the Long Beach Property and
Twenty-Four Million and No/100 Dollars ($24,000,000.00) for the purchase of the
Columbus Property.
(b)    The Purchase Price shall be paid as follows:
(i)    Within two (2) Business Days after the Effective Date, Buyer shall
deposit in escrow with the Title Company cash in the amount of Three Million
Five Hundred Thousand and No/100 Dollars ($3,500,000.00) (the “Deposit”),
provided, however, that if the Closing Date occurs within two (2) Business Days
of the Effective Date, the Deposit will be delivered prior to the Closing. The
Deposit shall be held in an interest-bearing account and all interest or other
income earned from the Deposit shall accrue to the benefit of Buyer. At the
Closing, the Deposit shall be paid to Seller and credited against the Purchase
Price. Except as otherwise provided in this Agreement, the Deposit shall not be
refundable to Buyer.
(ii)    IF THE SALE OF THE PROPERTIES IS NOT CONSUMMATED DUE TO THE FAILURE OF
ANY CONDITION PRECEDENT AND NO BUYER’S DEFAULT HAS OCCURRED, THEN THE TITLE
COMPANY SHALL RETURN THE DEPOSIT TO BUYER. IF THE SALE OF THE PROPERTIES IS NOT
CONSUMMATED DUE TO A SELLER’S DEFAULT, THEN, AS BUYER’S SOLE AND EXCLUSIVE
REMEDY, BUYER MAY EITHER: (1) TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF
THE DEPOSIT, IN WHICH EVENT NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER, AND SELLER SHALL REIMBURSE BUYER FOR ALL OF BUYER’S
REIMBURSABLE TRANSACTION COSTS OR (2) ENFORCE SPECIFIC PERFORMANCE OF THIS
AGREEMENT.

SMRH:200869374.4
9

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(iii)    THE PARTIES HAVE AGREED THAT, IF THE SALE OF THE PROPERTIES IS NOT
CONSUMMATED DUE TO A BUYER’S DEFAULT, SELLER’S ACTUAL DAMAGES WOULD BE EXTREMELY
DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE
AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS
AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A FAIR AND REASONABLE ESTIMATE OF THE
DAMAGES THAT SELLER WOULD INCUR IN THE EVENT OF A BUYER’S DEFAULT. IN THE EVENT
OF A BUYER’S DEFAULT, SELLER MAY TERMINATE THIS AGREEMENT, AND THE DEPOSIT SHALL
BE FORFEITED TO AND DELIVERED TO SELLER AS LIQUIDATED DAMAGES AND AS THE SOLE
AND EXCLUSIVE REMEDY AVAILABLE TO SELLER FOR SUCH BUYER’S DEFAULT. THE PARTIES
HERETO HEREBY ACKNOWLEDGE THAT IT IS IMPOSSIBLE TO MORE PRECISELY ESTIMATE THE
SPECIFIC DAMAGE THAT MIGHT BE SUFFERED BY SELLER, AND THE PARTIES HERETO
EXPRESSLY ACKNOWLEDGE AND INTEND THAT THIS PROVISION SHALL BE A PROVISION FOR
THE RETENTION OF EARNEST

SMRH:200869374.4
10

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






MONEY PURSUANT TO THE APPLICABLE PROVISIONS OF THE LAWS OF THE STATE OF NEW YORK
AND ANY OTHER LOCAL LAW AND NOT AS A PENALTY. BY PLACING ITS INITIALS BELOW,
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND
THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME
THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.
(iv)    SECTIONS 2.2(b)(ii), 2.2(b)(iii), AND 2.2(b)(iv) SHALL SURVIVE
TERMINATION OF THIS AGREEMENT. NOTHING CONTAINED IN SECTION 2.2(b)(ii) OR
SECTION 2.2(b)(iii) IS INTENDED TO LIMIT (A) BUYER’S LIABILITY TO SELLER FOR
DAMAGES OR INJUNCTIVE RELIEF FOR BREACH OF BUYER’S INDEMNITY OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION UNDER SECTION 6.3), OR FOR ATTORNEY
FEES AND COSTS AS DESCRIBED IN SECTION 12.17, OR (B) THE PARTIES’ RIGHTS
PURSUANT TO ANY OTHER PROVISION OF THIS AGREEMENT THAT EXPRESSLY SURVIVES THE
TERMINATION OF THIS AGREEMENT.
(v)    WITHOUT LIMITING ANYTHING CONTAINED IN SECTION 12.10, THE PAYMENT OF
LIQUIDATED DAMAGES UNDER THIS AGREEMENT IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE §3275 OR §3369 BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER WITHIN THE MEANING OF
CALIFORNIA CIVIL CODE §§1671, 1676, AND 1677.
INITIALS: SELLER ________ BUYER _______
(vi)    The balance of the Purchase Price shall be paid to Seller in immediately
available funds via wire transfer at the Closing.
ARTICLE 3    
BUYER’S DUE DILIGENCE
Section 3.1    Due Diligence. Prior to the Effective Date, Buyer completed its
due diligence investigation of the Properties and its credit analysis and
underwriting of Seller and Tenant (such period being referred to herein as the
“Due Diligence Period”). During the Due Diligence Period, Buyer conducted a
physical inspection of the Properties and obtained the following, each in form
and substance satisfactory to Buyer, with respect to each of the Properties
(collectively, the “Third Party Reports”): (i) an engineering/property condition
report, including a roof report; (ii) an environmental assessment report(s);
(iii) a title report and commitment for title insurance from the Title Company,
copies of which are attached hereto as Exhibit O (the “Title Commitments”),
together with copies of all underlying documents; (iv) a current “as built” ALTA
survey; (v) an MAI appraisal; (vi) a seismic report, if such Property is located
in Seismic Design Category D, E or F as designated in the International Building
Code; (vii) a property zoning report; and (viii) an Americans with Disabilities
Act survey.

SMRH:200869374.4
11

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






ARTICLE 4    
TITLE
Section 4.1    Transfer of Title. At the Closing, Seller shall convey to Buyer:
(a)    the Real Property, Improvements, Fixtures and Appurtenances by good and
sufficient Deeds in the form of Exhibit D-1 and Exhibit D-2, respectively (each,
individually, a “Deed”); and
(b)    the Equipment and Intangible Property by good and sufficient Bills of
Sale in the form of Exhibit E-1 and Exhibit E-2, respectively (each,
individually, a “Bill of Sale”).
Section 4.2    Evidence of Title. Buyer acknowledges that Title Company has
issued the Title Commitments to Buyer, committing the Title Company to issue a
standard Owner’s American Land Title Association Policy of Title Insurance
regarding each Real Property (collectively, the “Title Policies”), in the amount
of the Purchase Price allocated to such Real Property, showing title to the
applicable Real Property, Improvements, and Appurtenances vested in Buyer and
subject only to certain exceptions listed therein. As used herein, the
“Permitted Exceptions” means, collectively, the following:
(a)    interests of tenants and licensees in possession;
(b)    non-delinquent liens for local real estate taxes and assessments;
(c)    the exceptions set forth in the Title Commitment regarding such Real
Property, Improvements and Appurtenances; and
(d)    any other instrument delivered at the Closing pursuant to the terms
hereof and recorded against title to any of the Real Property pursuant to the
terms of such instrument or this Agreement.
Notwithstanding the foregoing, but without limiting anything contained in
Section 10.1, Buyer acknowledges and agrees that in no event shall issuance or
delivery of the Title Policies be a covenant of Seller hereunder.
ARTICLE 5    
SELLER’S REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of Seller. Seller represents and
warrants to Buyer that as of the Effective Date and as of the Closing Date:
(e)    Molina Healthcare is a Delaware corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
duly qualified to do business and is in good standing in the State of Ohio.
Molina Center is a Delaware corporation,

SMRH:200869374.4
12

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






duly organized, validly existing and in good standing under the laws of the
State of Delaware, and is duly qualified to do business and is in good standing
in the State of California. Seller’s principal place of business is 300
Oceangate, Suite 950, Long Beach, CA 90802.
(f)    Seller has full power, authority and legal right to: (i) sell the
Properties to Buyer; (ii) execute and deliver this Agreement, the Deeds, the
Bills of Sale and such other instruments, documents and agreements as may be
necessary or appropriate to effect the Transaction (collectively, the “Seller
Transaction Documents”); and (iii) perform and observe the terms and conditions
of each of the documents described above.
(g)    This Agreement and, at the Closing, all other Seller Transaction
Documents (i) are each duly authorized, executed and delivered by Seller, (ii)
are each a legal, valid and binding obligation of Seller enforceable against
Seller in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) do not violate any of Seller’s charter documents and
(iv) do not conflict with or result in the breach of any judgment, decree, writ,
injunction, order or award of any arbitrator, court or Governmental Authority
binding upon Seller, or result in the breach of any term or provision of, or
constitute a default, or result in the acceleration of any obligation under any
loan agreement, indenture, financing agreement, or any other agreement or
instrument of any kind to which Seller is a party or to which Seller or either
of the Properties is subject.
(h)    Seller is not a foreign corporation, foreign partnership, foreign trust
and/or foreign estate (as those terms are defined in the Code and in the
accompanying regulations). Molina Healthcare’s U.S. employer identification
number is 13-4204626. Molina Center’s U.S. employer identification number is
27-4034065.
(i)    Neither Seller nor any of Seller’s officers or directors is a Specially
Designated National or Blocked Person.
(j)    Seller has not commenced a voluntary case under Bankruptcy Law nor has
there been commenced against Seller an involuntary case under Bankruptcy Law,
nor has Seller consented to the appointment of a Custodian of it or for all or
any substantial part of its property, nor has a court of competent jurisdiction
entered an order or decree under any applicable Bankruptcy Law that is for
relief against Seller or appoints a Custodian for Seller or for all or any
substantial part of Seller’s property.
(k)    Except for the approvals and consents listed in Schedule 5.1(g) (the
“Third Party Consents”), no authorizations, consents or approvals of or filings
with any Governmental Authority or any other Person is required in order for
Seller to execute and deliver this Agreement and to perform its obligations
hereunder. Seller has obtained, or will have obtained prior to the Closing, all
Third Party Consents.
(l)    The list of leases (including amendments, extensions and supplements, as
applicable) in Schedule 5.1(h) (collectively, the “Leases”) is a complete list
of all of the leases

SMRH:200869374.4
13

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






encumbering the Properties (other than, at Closing, the SLB Lease Agreement).
Seller has provided Buyer with a true and complete copy of each Lease. Each
Lease is in full force and effect and is a legal, valid, binding and enforceable
obligation of each of the parties thereto except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles. Except as described in Schedule 5.1(h), no Lease
has been amended, modified or supplemented and no provision of any Lease has
been waived. To the Knowledge of Seller, except as described in Schedule 5.1(h),
no event has occurred which with the giving of notice or the passage of time, or
both, would constitute a material default under any of the Leases. Seller has
received no written notice of default from any Person alleging any default under
any Lease on the part of the Seller. Except as described in Schedule 5.1(h), or
otherwise disclosed to Buyer in writing, to the Knowledge of Seller, (i) no
tenant of either of the Properties nor any other Person has any purchase option
regarding either of the Properties, (ii) no tenant under any Lease has any right
to terminate such Lease as a result of the Transaction, and (iii) no tenant
under any Lease has any right of first refusal, right of first offer or similar
right to purchase any of the Properties or any portion thereof as a result of
the Transaction. Except as described in Schedule 5.1(h), or otherwise disclosed
to Buyer in writing, there are no brokerage, leasing or other commissions
payable by Seller with respect to the Leases. Except as described in Schedule
5.1(h), or otherwise disclosed to Buyer in writing, no party other than Seller,
the tenants under the Leases, and licensees under license agreements previously
disclosed to Buyer, is entitled to possession or use of the Property or any
portion thereof.
(m)    The list of Contracts (including amendments, extensions and supplements,
as applicable) in Schedule 5.1(i) is a complete list of all of the Contracts
affecting each of the Properties to which Seller is a party. Seller has provided
Buyer with a true and complete copy of each Contract and each Contract is in
full force and effect and is a legal, valid, binding and enforceable obligation
of each of the parties thereto except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles. Except as described in Schedule 5.1(i), none of the
Contracts has been amended, modified or supplemented and no provision of any of
the Contracts has been waived.
(n)    The list of permits, licenses and approvals (including amendments,
extensions and supplements, as applicable) in Schedule 5.1(j) is a complete list
of all permits, licenses, and approvals mandated or necessary to own and operate
the Properties (collectively, the “Permits”). Seller has provided Buyer with a
true and complete copy of each Permit. Except as set forth in Schedule 5.1(j),
to the Knowledge of Seller, each Permit (i) has been properly issued and is
fully paid for; (ii) is in full force and effect and no suspension, cancellation
or amendment of any of such Permit is pending or threatened; and (iii) is
transferable and will not be revoked, invalidated, violated or otherwise
adversely affected by the Transaction.
(o)    The list of plans and drawings in Schedule 5.1(k) is a complete list of
all building plans and drawings with respect to the Improvements in the
possession of Seller (the “Plans”). Seller has provided to Buyer correct and
complete copies of the Plans.

SMRH:200869374.4
14

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(p)    The list of warranties and guaranties in Schedule 5.1(l) is a complete
list of all warranties and guaranties with respect to the Improvements in the
possession of Seller (the “Warranties”). Seller has provided to Buyer correct
and complete copies of the Warranties.
(q)    The certificates of occupancy listed on Schedule 5.1(m) are true and
complete copies of all of the certificates of occupancy required for the
occupancy and operation of the Improvements by Seller (the “Certificates of
Occupancy”). To the Knowledge of Seller, the Certificates of Occupancy have been
properly issued. All fees payable in connection therewith have been paid in
full. No applications are pending to amend any such Certificates of Occupancy.
(r)    To the Knowledge of Seller, Seller is and has been in compliance with all
applicable Environmental Laws, and Seller has not received any written notice,
report or information regarding (i) any past violations of any applicable
Environmental Laws that have not been corrected or (ii) any required corrective,
investigatory or remedial obligations, arising under any applicable
Environmental Law that have not been completed, in each case to the satisfaction
of the applicable Governmental Authority. Seller has delivered to Buyer
complete, unedited and unredacted copies of all environmental reports in
Seller’s possession relating to the Property (collectively, the “Environmental
Reports”). Except as set forth on Schedule 5.1(n), there are no underground
storage tanks (“USTs”) located on or under either of the Properties. To the
Knowledge of Seller, the UST under the Long Beach Real Property only contains,
and has only contained, water and certain water treatment chemicals in
compliance with Environmental Laws given the intended uses of such water.
(s)    Pursuant to California Health and Safety Code section 25359.7, Seller
hereby gives notice to Buyer, and Buyer hereby acknowledges receipt of such
notice from Seller, that Seller does not know of or have reasonable cause to
believe that a release of Hazardous Substances has come to be located on or
beneath either of the Properties. Buyer also hereby acknowledges receipt of the
disclosure reports listed on Schedule 5.1(o) and, without limitation, all
Seller’s representations and warranties contained in this Section 5.1 are deemed
qualified by the contents thereof.
(t)    Seller has received no written notice that either of the Properties is
not in compliance with all applicable Legal Requirements (except where such
non-compliance has been corrected).
(u)    There are no actions, suits, proceedings or governmental investigations
pending or, to the Knowledge of Seller, threatened against Seller or either of
the Properties: (i) that could reasonably be expected to result in any adverse
change in Seller’s business or financial condition; (ii) that could reasonably
be expected to adversely affect the current use or operation of either of the
Properties or (iii) that could reasonably be expected to adversely affect
Seller’s ability to perform its obligations under this Agreement.
(v)    Except for the indebtedness set forth in Schedule 5.1(r) (the “Existing
Mortgage”), which will be repaid as of the Closing, none of the Properties is
pledged to secure any indebtedness of Seller or any other Person.

SMRH:200869374.4
15

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(w)    Seller has not granted any unrecorded deeds, mortgages, land contracts,
options to purchase, agreements or other instruments adversely affecting title
to either of the Properties, and none of Seller or any agent, officer, employee
or principal thereof has created any unrecorded lien, encumbrance, transfer of
interest, or constructive trust in either of the Properties (provided that in no
event shall any of the foregoing in this Section 5.1(s) be deemed to include any
of the Leases or other matters disclosed on Schedule 5.1(h), or any other matter
disclosed to Buyer in writing).
(x)    All real property taxes and assessments due with respect to each of the
Properties have been paid in full and there are no tax appeals, tax certiorari
proceedings, tax reduction proceedings, tax protests or special assessment
proceedings pending with respect to either of the Properties.
(y)    There are no Condemnation, zoning or other land-use proceedings, either
pending or, to the Knowledge of Seller, threatened, which could reasonably be
expected to materially and adversely affect: (i) vehicular access to either of
the Properties; (ii) access by either of the Properties to sewer or utility
hook-ups; (iii) the current use and operation of either of the Properties or
(iv) the value of either of the Properties.
(z)    Schedule 5.1(v) contains a list of the existing insurance policies
maintained by Seller with respect to the Properties (the “Existing Insurance
Policies”). Seller has not received any written notice or demand from any of the
insurers of all or any portion of either of the Properties (or insurers of any
activities conducted thereon) to correct or change any physical condition on
such Property or any practice of Seller (except where such correction or change
has been made). Each of the Existing Insurance Policies is in full force and
effect, and Seller is in compliance with the requirements of each of the
Existing Insurance Policies.
(aa)    Schedule 5.1(w) sets forth the financial statements of Molina Healthcare
previously provided to Buyer (the “Financial Statements”). The Financial
Statements are true and correct in all material respects, have been prepared in
accordance with GAAP throughout the periods indicated therein and fairly present
the financial condition of Molina Healthcare for the periods indicated therein,
subject to customary year-end adjustments with respect to the unaudited
financial statements. From December 31, 2012, to the Effective Date, there has
been no material adverse change in the assets, liabilities, condition (financial
or otherwise) or business of Molina Healthcare from that set forth or reflected
in the above-mentioned financial statements other than changes in the ordinary
course of business.
(bb)    Seller has not made written application to any Governmental Authority
for any expansion or further development of either of the Properties and Seller
has not received written notice that any expansion or further development of
either of the Properties is subject to any restrictions or conditions except as
may be in documents recorded against title to either Real Property or set forth
in the applicable zoning law requirements or other Legal Requirements.
(cc)    Seller has not received written notice (i) from any Governmental
Authority of any pending or threatened judicial or administrative action
specifically applicable to either

SMRH:200869374.4
16

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Property or (ii) of any action pending or threatened by land owners adjacent to
either of the Properties or other Persons, that in either case of (i) or (ii)
would result in a change in the condition of either of the Properties or any
part thereof or in any way prevent or limit the construction and/or operation of
the Improvements or any part thereof.
(dd)    No labor has been performed or materials fabricated or furnished with
respect to either of the Properties that could result in a materialman’s or
mechanic’s lien filed against such Property, except as shall have been fully
paid or released and except in the ordinary course of tenant improvement work at
either of the Properties.
Section 5.2    Survival; Limitation of Liability; Disclosures. All
representations and warranties of Seller contained in this Agreement shall
survive only for a period of twelve (12) months after the date of Closing. Any
disclosure made on any Schedule hereto with respect to any provision of Section
5.1 will be deemed disclosed on all other Schedules relating to all other
provisions of Section 5.1 to the extent that it is reasonably apparent from such
disclosure that such disclosure also qualifies or applies to such other
provisions.
Section 5.3    Knowledge of Seller. Buyer expressly understands and agrees that
the phrase to the “Knowledge of Seller” as used in Section 5.1 means a matter
that any of the following officers of Seller: John C. Molina, CFO, and Joseph W.
White, CAO (a) is actually aware of, (b) received written notice of, or (c)
would be expected to discover or otherwise become aware of in the course of
conducting reasonable investigation.
Section 5.4    Seller Change Notice. Seller may give written notice to Buyer if,
due to any change in circumstance occurring after the date of this Agreement or
Seller obtaining any knowledge not possessed on the Effective Date, any
representation or warranty of Seller becomes untrue or incorrect prior to
Closing (a “Seller Change Notice”). In the event Seller delivers a Seller Change
Notice to Buyer, Buyer may, within five (5) Business Days after Buyer’s receipt
of the Seller Change Notice, either (a) waive any such matter or circumstance
which is the subject of such Seller Change Notice or (b) deliver written notice
to Seller of Buyer’s objection to such matter (a “Buyer Objection Notice”). If
Buyer fails to deliver to Seller either such written waiver or a Buyer Objection
Notice within said five (5) Business Days, Buyer shall be deemed to have waived
any such matter or circumstance in its entirety. If Buyer delivers to Seller a
Buyer Objection Notice, Seller shall have the right, but not the obligation, to
cure or remedy such matter or circumstance to Buyer’s satisfaction, in Buyer’s
reasonable discretion, within five (5) Business Days after Seller’s receipt of
the Buyer Objection Notice. If Seller fails to cure or remedy such matter within
said five (5) Business Days, Buyer may, within two (2) Business Days after the
expiration of said five (5) Business Day cure period, either waive in writing
any such matter or circumstance which is the subject of such Seller Change
Notice or deliver written notice to Seller of Buyer’s election to terminate this
Agreement. If Buyer fails to deliver either such written waiver or such written
notice of termination to Seller within said two (2) Business Days, Buyer shall
be deemed to have waived its right terminate this Agreement pursuant to this
Section 5.4. In the event Buyer delivers written notice of election to terminate
this Agreement, all obligations of Buyer and Seller hereunder (except the
provisions of this Agreement that expressly survive termination of this
Agreement) shall terminate and be

SMRH:200869374.4
17

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






of no further force or effect. If necessary, the Closing Date shall be
automatically extended for the period of time needed to implement the provisions
of this Section and allow for an orderly closing thereafter if this Agreement is
not terminated. If Buyer does not exercise such right to terminate this
Agreement and the Closing occurs, then at the Closing the Buyer shall be deemed
to have accepted the modified representation and warranty of Seller as set forth
in the Seller Change Notice. Notwithstanding the foregoing, the parties agree
that any lease or other agreement or encumbrance entered into by Seller and
approved by Buyer as described in Section 9.1 shall not be deemed a breach of
any representation or warranty of Seller under this Agreement, require any
Seller Change Notice, or give rise to any right by Buyer to object to same in a
Buyer Objection Notice.
Section 5.5    Buyer’s Knowledge of Inaccurate Representations and Warranties.
In the event that, prior to the Closing, Buyer obtains knowledge that any
representation or warranty of Seller set forth in Section 5.1 is inaccurate,
then Buyer may notify Seller in writing of such inaccuracy (a “Representation
Objection Notice”).  If Buyer delivers a Representation Objection Notice, Seller
shall have the right, but not the obligation, to cure or remedy such matter or
circumstance to Buyer’s satisfaction, in Buyer’s sole and absolute discretion,
within ten (10) Business Days after Seller’s receipt of the Representation
Objection Notice.  If Seller fails to cure or remedy such matter within said ten
(10) Business Days, Buyer may, within two (2) Business Days after the expiration
of said ten (10) Business Day cure period, either waive any such matter or
circumstance which is the subject of such Representation Objection Notice or
deliver written notice to Seller of Buyer’s election to terminate this
Agreement.  If Buyer fails to deliver either such written waiver or such written
notice of termination to Seller within said two (2) Business Days, Buyer shall
be deemed to have waived any objection to such representation or warranty
inaccuracy in its entirety. In the event Buyer delivers written notice of
election to terminate this Agreement, then (a) all obligations of Buyer
hereunder (except the provisions in this Agreement that expressly survive
termination of this Agreement) shall terminate and be of no further force or
effect and (b) if such inaccuracy resulted from a change in circumstance
occurring after the date of this Agreement through no act or omission by Seller,
including without limitation Seller obtaining any knowledge not possessed on the
date of this Agreement, then Seller shall not be deemed in default of this
Agreement and all obligations of Seller hereunder (except the provisions in this
Agreement that expressly survive termination of this Agreement) shall terminate
and be of no further force or effect.  If necessary, the Closing Date shall be
automatically extended for the period of time needed to implement the provisions
of this Section and allow for an orderly closing thereafter if this Agreement is
not terminated.  If, in either such event, Buyer does not exercise such right to
terminate this Agreement and the Closing occurs, then at the Closing Buyer shall
be deemed to have waived all rights and remedies on account of any
representation or warranty of Seller to the extent, but only the extent, that
Buyer had knowledge prior to the Closing that such representation or warranty
was not true. Notwithstanding the foregoing, the parties agree that any lease or
other agreement or encumbrance entered into by Seller and approved by Buyer as
described in Section 9.1 shall not be deemed a breach of any representation or
warranty of Seller under this Agreement, or give rise to any right of Buyer to
deliver a Representation Objection Notice.

SMRH:200869374.4
18

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Section 5.6    Indemnification. Subject to Section 5.4 and 5.5 of this
Agreement, from and after the Closing, Seller shall jointly and severally
indemnify, defend and hold harmless (a) Buyer, (b) any director, member,
manager, officer, shareholder, general partner, limited partner, employee or
agent of Buyer (or any legal representative, heir, estate, successor or assign
of any thereof), (c) any predecessor or successor partnership, corporation,
limited liability company (or other entity) of Buyer, or any of its general
partners, members or shareholders and (d) any other affiliates of Buyer
(collectively, the “Buyer Indemnified Parties”), from and against any and all
liabilities, losses, damages, costs, expenses (including without limitation
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature in each case caused by or arising from, the
fact that any representation or warranty made by Seller herein was materially
untrue when made, or any breach by Seller of any representation or warranty set
forth herein. This Section 5.6 shall survive the Closing, but shall be of no
further force or effect from and after the expiration of the twelve (12) month
period following the date of the Closing with respect to any representation or
warranty by Seller regarding which Buyer has not previously asserted to Seller,
in writing, a breach by Seller (and, in such event, such representation or
warranty shall thereafter survive only with respect to such asserted breach).
Section 5.7    “As Is” Purchase; Release. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, AND WITHOUT LIMITING ANYTHING CONTAINED IN THE SLB LEASE AGREEMENT,
(a) BUYER HAS AGREED TO ACCEPT THE PROPERTY ON THE CLOSING DATE ON AN “AS IS”
BASIS. SELLER AND BUYER AGREE THAT THE PROPERTY WILL BE SOLD “AS IS, WHERE IS,
WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE,
AND, EXCEPT AS SET FORTH IN SECTION 5.1 OF THIS AGREEMENT, SUCH SALE WILL BE
WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED (INCLUDING,
WITHOUT LIMITATION, WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES, USES,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE), AND SELLER DISCLAIMS AND
RENOUNCES ANY SUCH REPRESENTATION OR WARRANTY. Except as provided in this
Article 5, effective from and after the Closing, Buyer hereby waives, releases,
acquits, and forever discharges Seller, and Seller’s agents, directors,
officers, and employees to the maximum extent permitted by law, of and from any
and all claims, actions, causes of action, demands, rights, liabilities,
damages, losses, costs, expenses, or compensation whatsoever, direct or
indirect, known or unknown, foreseen or unforeseen, that it now has or that may
arise in the future because of or in any way growing out of or connected with
this Agreement and the Properties (including without limitation the condition of
the Property), except matters arising from Seller’s fraud or intentional
misrepresentation With respect to the claims released in this Section 5.7, Buyer
expressly waives any rights or benefits available to it under the provisions of
Section 1542 of the California Civil Code, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known

SMRH:200869374.4
19

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






by him or her must have materially affected his or her settlement with the
debtor.”
Buyer acknowledges that its attorney at law has explained to it the meaning and
effect of this statute. Buyer understands fully the statutory language of
California Civil Code Section 1542, and, with this understanding, Buyer
nevertheless elects to, and does, assume all risk for claims released under this
Agreement whether arising before or after this Agreement and whether now known
or unknown, and Buyer specifically waives any rights it may have under
California Civil Code Section 1542 and any successive sections or statutes of a
similar nature. Buyer fully understands that if the facts with respect to which
this Agreement is executed are later found to be other than or different from
the facts now believed by it to be true, it expressly accepts and

SMRH:200869374.4
20

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






assumes the risk of that possible difference in facts and agrees that this
Agreement shall be and remain effective notwithstanding that difference in
facts.
The provisions of this Section 5.7 shall survive the Closing and termination of
this Agreement.
_________________                _______________
Buyer’s Initials                Seller’s Initials
ARTICLE 6    
BUYER’S REPRESENTATIONS AND WARRANTIES
Section 6.1    Representations and Warranties of Buyer. Buyer represents and
warrants to Seller that as of the Effective Date and as of the Closing Date:
(a)    Buyer is a Delaware corporation, duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified to
do business and is in good standing in the State of Ohio and in the State of
California. Buyer’s principal place of business is 245 Park Avenue, 26th Floor,
New York, NY 10167-0094.
(b)    Buyer has full power, authority and legal right to: (i) buy the
Properties from Seller; (ii) execute and deliver this Agreement, the Bills of
Sale and such other instruments, documents and agreements as may be necessary or
appropriate to effect the Transaction (collectively, the “Buyer Transaction
Documents”); and (iii) perform and observe the terms and conditions of each of
the documents described above.
(c)    This Agreement and, at the Closing, all other Buyer Transaction Documents
(i) are each duly authorized, executed and delivered by Buyer, (ii) are each a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
(iii) do not violate any of Buyer’s charter documents and (iv) do not conflict
with or result in the breach of any judgment, decree, writ, injunction, order or
award of any arbitrator, court or Governmental Authority binding upon Buyer, or
result in the breach of any term or provision of, or constitute a default, or
result in the acceleration of any obligation under any loan agreement,
indenture, financing agreement, or any other agreement or instrument of any kind
to which Buyer is a party.
(d)    Neither Buyer nor any of Buyer’s officers or directors is a Specially
Designated National or Blocked Person.
(e)    Buyer has not commenced a voluntary case under Bankruptcy Law nor has
there been commenced against Buyer an involuntary case under Bankruptcy Law, nor
has Buyer consented to the appointment of a Custodian of it or for all or any
substantial part of its property, nor has a court of competent jurisdiction
entered an order or decree under any applicable Bankruptcy

SMRH:200869374.4
21

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Law that is for relief against Buyer or appoints a Custodian for Buyer or for
all or any substantial part of Buyer’s property.
(f)    No authorizations, consents or approvals of or filings with any
Governmental Authority or any other Person is required in order for Buyer to
execute and deliver this Agreement and to perform its obligations hereunder.
(g)    There are no actions, suits, proceedings or governmental investigations
pending or, to Buyer’s knowledge, threatened against or affecting Buyer: (i)
that could reasonably be expected to result in any adverse change in Buyer’s
business or financial condition; or (ii) that could reasonably be expected to
adversely affect Buyer’s ability to perform its obligations under this
Agreement.
Section 6.2    Survival; Limitation of Liability. All representations and
warranties of Buyer contained in this Agreement shall survive only for a period
of twelve (12) months after the date of Closing.
Section 6.3    Indemnification. From and after the Closing, Buyer shall
indemnify, defend and hold harmless (a) Seller, (b) any director, member,
manager, officer, shareholder, general partner, limited partner, employee or
agent of Seller (or any legal representative, heir, estate, successor or assign
of any thereof), (c) any predecessor or successor partnership, corporation,
limited liability company (or other entity) of Seller, or any of its general
partners, members or shareholders and (d) any other affiliates of Seller
(collectively, the “Seller Indemnified Parties”), from and against any and all
liabilities, losses, damages, costs, expenses (including without limitation
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature in each case caused by or arising from, the
fact that any representation or warranty made by Buyer herein was materially
untrue when made, or any breach by Buyer of any representation or warranty set
forth herein. This Section 6.3 shall survive the Closing but shall be of no
further force or effect from and after the expiration of the twelve (12) month
period following the date of the Closing with respect to any representation or
warranty by Buyer regarding which Seller has not previously asserted to Buyer,
in writing, a breach by Buyer (and, in such event, such representation or
warranty shall thereafter survive only with respect to such asserted breach)
ARTICLE 7    
RISK OF LOSS AND INSURANCE PROCEEDS
Section 7.1    Casualty. Seller shall give Buyer timely notice of any Casualty
affecting any portion of either of the Properties prior to Closing. In the event
of a Material Casualty prior to Closing, Buyer may, by written notice to Seller
delivered not later than ten (10) Business Days after receipt of Seller’s notice
of such Casualty, either (a) terminate this Agreement or (b) confirm Buyer’s
intention to consummate the Transaction in accordance with the terms of this
Agreement. If Buyer elects to terminate this Agreement or fails to deliver such
written notice within such ten (10) Business Day period, then this Agreement
shall terminate

SMRH:200869374.4
22

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






at the end of such ten (10) Business Day period in accordance with Section
10.3(c). In the event, prior to Closing, of an Immaterial Casualty or a Material
Casualty with respect to which Buyer elects to proceed to consummate the
Transaction, then Closing shall occur as scheduled and provisions of the SLB
Lease Agreement relating to casualty shall apply. The provisions of this Section
7.1 shall survive the Closing.
Section 7.2    Condemnation.
Seller shall give Buyer notice of any proceeding involving a Condemnation
affecting any portion of either of the Properties prior to Closing. In the event
of a proceeding involving a Material Condemnation prior to Closing, Buyer may,
by written notice to Seller, delivered not later than ten (10) Business Days
after receipt of Seller’s notice of such Material Condemnation, either (a)
terminate this Agreement or (b) confirm Buyer’s intention to consummate the
Transaction in accordance with the terms of this Agreement. If Buyer elects to
terminate this Agreement or fails to deliver to such written notice within such
ten (10) Business Day period, then this Agreement shall terminate at the end of
such ten (10) Business Day period in accordance with Section 10.3(c). In the
event, prior to Closing, of a proceeding involving an Immaterial Condemnation or
a Material Condemnation with respect to which Buyer elects to proceed to
consummate the Transaction, then Closing shall occur as scheduled and provisions
of the SLB Lease Agreement relating to condemnation shall apply. The provisions
of this Section 7.2 shall survive the Closing.
Section 7.3    New York General Obligations Law. This Article is an express
agreement to the contrary of Section 5-1311 of the New York General Obligations
Law.
ARTICLE 8    
BROKERS AND EXPENSES
Section 8.1    Brokers. Each of the parties hereto represents and warrants to
the other party that except for Western Reserve Partners LLC, whose address is
200 Public Square, Suite 3750, Cleveland, Ohio 44114 (the “Advisor”), whose
advisory fee shall be paid by Seller upon the Closing pursuant to a separate
agreement, and McKinney Advisory Group whose address is 12250 El Camino Real,
Suite 220, San Diego, California 92130 (the “Broker”), whose commission shall be
paid by Seller upon the Closing pursuant to a separate agreement, no commercial
real estate broker or finder, or advisor, was instrumental in arranging or
bringing about the Transaction and that there are no claims or rights for
commercial real estate brokerage commissions, finder’s fees or advisory fees in
connection with the Transaction.  If any Person brings a claim for a commercial
real estate brokerage commission, finder’s fees or advisory fees based upon any
contact, dealings or communication with Buyer or Seller, then the party through
whom such Person makes his claim shall defend the other party (the “Indemnified
Party”) from such claim, and shall indemnify the Indemnified Party and hold the
Indemnified Party harmless from any and all costs, damages, claims, liabilities
or expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the
claim.  The provisions of this Section 8.1 shall survive the Closing or, if the
purchase and sale is not consummated, any termination of this Agreement.

SMRH:200869374.4
23

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Section 8.2    Expenses.
(a)    Unless Buyer terminates this Agreement due to a Seller’s Default, Buyer
will be responsible for all of Buyer’s fees and expenses related to the
Transaction, which shall include but not be limited to the cost of the Third
Party Reports and any additional third party reports required by Buyer’s
mortgage lender, Buyer’s accounting fees and expenses and Buyer’s legal fees and
expenses (including Lender’s legal fees and expenses) (collectively, “Buyer’s
Transaction Costs”).
(b)    Seller will jointly and severally in all cases be responsible for
Sellers’ legal and accounting fees and expenses.
(c)    Buyer will be responsible for the payment of all transfer taxes,
recording fees (with respect to both the Deeds and the Buyer’s deed of trust,
mortgage, and related documents) and Buyer’s title insurance premiums.
(d)    Buyer and Seller will each be responsible for one-half of all escrow
fees.
(e)    All other transaction costs and expenses shall be allocated at the
Closing in accordance with respective local custom.
(f)    In the event that Buyer terminates this Agreement due to a Seller’s
Default, Seller shall jointly and severally be responsible for paying directly
or reimbursing all Buyer’s out-of-pocket Transaction Costs that are reasonable
and customary, incurred to third parties, and evidenced by written invoices or
similar documentation (the “Reimbursable Transaction Costs”).
(g)    The provisions of this Section 8.2 shall survive the Closing, or, if the
sale is not consummated, the termination of this Agreement.
ARTICLE 9    
COVENANTS OF SELLER
Section 9.1    Buyer’s Approval of Agreements Affecting the Properties. Between
the Effective Date and the Closing Date, Seller shall not enter into or suffer
to exist any new lease, license, contract, easement, covenant, condition,
restriction, lien, security interest or other agreement or encumbrance affecting
either of the Properties (other than the Permitted Encumbrances and any actions
of third parties under any existing agreements encumbering or affecting any of
the Properties where Seller does not have a consent or approval right regarding
such actions), or amend, modify, terminate, or waive any provision of, any of
the foregoing, without first obtaining Buyer’s approval, which approval may be
withheld in Buyer’s reasonable discretion. Seller shall submit an actual copy of
such new lease, license, contract, easement, covenant, condition, restriction,
lien, security interest or other agreement, encumbrance, amendment,
modification, termination or waiver at the time that Seller seeks Buyer’s
approval. If Buyer fails to give Seller notice of its approval or disapproval of
any such proposed action

SMRH:200869374.4
24

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






within five (5) Business Days after Seller notifies Buyer of Seller’s desire to
take such action, then Buyer shall be deemed to have withheld its approval.
Notwithstanding the foregoing, Seller hereby grants its written approval to all
of the matters described on Schedule 9.1.
Section 9.2    Material Adverse Changes. Seller shall promptly notify Buyer of
any material adverse change with respect to the condition of either of the
Properties, or the financial or operating condition of Seller or of any event or
circumstance that makes any representation or warranty of Seller under this
Agreement untrue in any material respect. Buyer shall promptly notify Seller of
any event or circumstance that makes any representation or warranty of Buyer
under this Agreement untrue in any material respect.
ARTICLE 10    
CONDITIONS TO CLOSING
Section 10.1    Conditions to Buyer’s Obligation to Close. The obligation of
Buyer to acquire the Properties on the Closing Date shall be subject to the
satisfaction or written waiver by Buyer of the following conditions precedent on
and as of the Closing Date:
(a)    Representations and Warranties of Seller. The representations and
warranties of Seller set forth in Section 5.1 (subject to Section 5.4 and
Section 5.5) shall be true, complete and correct in all material respects on and
as of the Effective Date and on and as of the Closing Date.
(b)    Seller’s Performance. Seller shall have performed all covenants and
obligations required by this Agreement to be performed or delivered by it on or
before the Closing Date.
(c)    Seller’s Closing Deliveries. Seller shall have delivered to the Title
Company all of Seller’s Closing Deliveries.
(d)    Title Policies. The Title Company shall be unconditionally obligated and
prepared, subject only to payment of the applicable premium and other related
charges and the recording, as applicable, of all conveyance documents and the
release of the Existing Mortgage, to issue each of the Title Policies to Buyer,
subject only to the Permitted Exceptions.
(e)    No Bankruptcy. No Act of Bankruptcy on the part of Seller shall have
occurred and remain outstanding as of the Closing Date.
(f)    Repayment of Indebtedness. Seller shall have caused to be delivered to
the Title Company a payoff demand letter from the holder of the Existing
Mortgage and the liens with respect thereto shall be released at Closing.
(g)    Consents. All Third Party Consents shall have been obtained pursuant to
documentation reasonably satisfactory to Buyer and the Title Company.

SMRH:200869374.4
25

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(h)    Material Adverse Change. There shall have been no material adverse change
in the physical condition of either of the Properties or the financial or
operating condition of Seller or Tenant from the Effective Date.
(i)    Outside Date. The Closing shall occur on or before the Outside Date.
(j)    Sublease SNDAs. Each subtenant under an SNDA Sublease shall have
delivered an original Sublease SNDA, duly executed by such subtenant and
notarized.
Section 10.2    Conditions to Seller’s Obligation to Close. The obligation of
Seller to convey and transfer to Buyer each of the Properties on the Closing
Date is subject to the satisfaction or written waiver by Seller of the following
conditions precedent on and as of the Closing Date:
(a)    Representations and Warranties of Buyer. The representations and
warranties of Buyer set forth in Section 6.1 shall be true, complete and correct
in all material respects on and as of the Effective Date and on and as of the
Closing Date.
(b)    Buyer’s Performance. Buyer shall have performed all covenants and
obligations required by this Agreement to be performed or delivered by it on or
before the Closing Date, including, without limitation, delivery of the Purchase
Price.
(c)    Buyer’s Closing Deliveries. Buyer shall have delivered to the Title
Company all of Buyer’s Closing Deliveries.
(d)    No Bankruptcy. No Act of Bankruptcy on the part of Buyer shall have
occurred and remain outstanding as of the Closing Date.
(e)    Outside Date. The Closing shall occur on or before the Outside Date.
Section 10.3    Failure to Satisfy Conditions.
(a)    Buyer’s Obligations to Close. Without limiting Section 2.2(b), if any of
the conditions to Buyer’s obligation to close set forth in Section 10.1 is not
satisfied on and as of the Closing Date, Buyer shall have the right to either:
(i) terminate this Agreement or (ii) consummate the purchase of the Properties
with no change in the Purchase Price.
(b)    Seller’s Obligations to Close. Without limiting Section 2.2(b), if any of
the conditions to Seller’s obligation to close set forth in Section 10.2 is not
satisfied on and as of the Closing Date, Seller shall have the right to: (i)
terminate this Agreement or (ii) consummate the sale of the Properties with no
change in the Purchase Price.
(c)    Termination. In the event that either party wishes to terminate this
Agreement pursuant to this Section 10.3, such party shall deliver to the other
party and to the Title Company on the Closing Date written notice of such
party’s intention to terminate this Agreement (a “Termination Notice”). Upon the
delivery of a Termination Notice pursuant to this Section 10.3

SMRH:200869374.4
26

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(c), subject to the provisions of Sections 2.2(b) and provisions hereof that
expressly survive termination, this Agreement shall terminate automatically, the
Deposit shall be returned to Buyer, and neither party shall have any further
rights or obligations hereunder.
ARTICLE 11    
CLOSING AND ESCROW
Section 11.1    Escrow Instructions. Upon execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Title Company, and this instrument shall serve as the instructions to the Title
Company as the escrow holder for consummation of the Transaction contemplated
hereby. Seller and Buyer agree to execute such reasonable additional and
supplementary escrow instructions as may be appropriate to enable the Title
Company to comply with the terms of this Agreement; provided, however, that in
the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall control.
Section 11.2    Closing. The Closing hereunder shall be held and delivery of all
items to be made at the Closing under the terms of this Agreement shall be made
at the Title Company (at the address for Title Company set forth in Section
12.1), on such date and at such time as Buyer and Seller may mutually agree upon
in writing (the “Closing Date”); provided that Buyer and Seller shall use
reasonable efforts to set the Closing Date no later than June 12, 2013, but in
no event shall the Closing occur later than June 28, 2013 (the “Outside Date”).
The Closing shall occur and the transfer of Buyer’s funds shall be initiated at
or before 12:00 p.m. noon New York time on the Closing Date.
Section 11.3    Deposit of Documents.
(a)    At or before the Closing, Seller shall deposit into escrow the following
items (collectively, the “Seller’s Closing Deliveries”):
(i)    one (1) original Deed for each of the Properties, duly executed by Seller
and notarized;
(ii)    two (2) original counterparts of the Bill of Sale for each of the
Properties, duly executed by Seller;
(iii)    two (2) original counterparts of the SLB Lease Agreement, duly executed
by Seller and notarized;
(iv)    an affidavit in the form attached hereto as Exhibit F, duly executed by
Seller, and a California FTB form 593-C Real Estate Withholding Certificate,
completed and duly executed by Seller;
(v)    an owner’s affidavit in the form attached hereto as Exhibit G, duly
executed by Seller;

SMRH:200869374.4
27

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(vi)    a tenant waiver letter in the form attached hereto as Exhibit H, duly
executed by Tenant;
(vii)    one (1) original counterpart of the Memorandum Lease Agreement
(Columbus) and one (1) original counterpart of the Memorandum Lease Agreement
(Long Beach) each duly executed by Tenant and notarized; and
(viii)    one (1) original counterpart of a Sublease SNDA with respect to each
SNDA Sublease, duly executed by Seller and notarized.
(ix)    one (1) duly Notice of Subordination, substantially in the form of
Exhibit N, with respect to each Notice Sublease, duly executed by Seller.
(b)    At or before the Closing, Buyer shall deposit into escrow the following
items (collectively, the “Buyer’s Closing Deliveries”):
(i)    funds necessary to pay the Purchase Price (net of the Deposit and any
other offsets agreed to by Buyer and Seller);
(ii)    two (2) original counterparts of the Bill of Sale for each of the
Properties, duly executed by Buyer;
(iii)    two (2) duly original counterparts of the SLB Lease Agreement, duly
executed by Buyer and notarized;
(iv)    one (1) original counterpart of the Memorandum Lease Agreement
(Columbus) and one (1) original counterpart of the Memorandum Lease Agreement
(Long Beach), each duly executed by Buyer and notarized; and
(v)    one (1) original counterpart of a Sublease SNDA with respect to each SNDA
Sublease, duly executed by Buyer and notarized.
(vi)    one (1) Notice of Subordination, substantially in the form of Exhibit N,
with respect to each Notice Sublease, duly executed by Buyer.
(c)    At or before the Closing, Buyer and Seller shall each deposit such other
instruments as are reasonably required by the Title Company or otherwise
required to close the escrow and consummate the purchase and sale of the
Properties in accordance with the terms hereof. Notwithstanding the foregoing,
Buyer acknowledges that the failure of any subtenant to execute and deliver a
Sublease SNDA shall not be deemed nor constitute a Seller Default. Buyer and
Seller hereby designate Title Company as the “Reporting Person” for the
Transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder.
Section 11.4    Pro-rations. The parties acknowledge that, pursuant to the SLB
Lease Agreement, from and after the Closing, Tenant will be responsible for the
payment of all real property taxes, assessments, insurance premiums, utility
charges and all other similar items

SMRH:200869374.4
28

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






customarily apportioned in sales of real property in the jurisdiction in which
each of the Properties is located (the “Apportioned Items”). In consideration of
the foregoing, no provision shall be made at Closing with respect to the
apportionment of any Apportioned Item. The provisions of this Section 11.4 shall
survive the Closing.
Section 11.5    Indemnification.
(a)    From and after the Closing, Seller jointly and severally agrees to
indemnify, defend and hold the Buyer Indemnified Parties harmless from any
liability, claim, loss, expense or damage suffered or asserted by any Person
against such Buyer Indemnified Parties that arises from any act or omission of
Seller or its agents, employees or contractors (i) occurring before or as of the
Closing in connection with Sellers’ ownership or operation of the Properties, or
(ii) in connection with the sale of the Properties to Buyer.
(b)    From and after the Closing, Buyer agrees to indemnify, defend and hold
the Seller Indemnified Parties harmless from any liability, claim, loss, expense
or damage suffered or asserted by any Person against Seller Indemnified Parties
that arises from any act or omission of Buyer or its agents, employees or
contractors (i) occurring after the Closing in connection with the Buyer’s
ownership or operation of the Properties or (ii) in connection with the sale of
the Properties to Buyer.
(c)    From and after the Closing, Seller jointly and severally agrees to
indemnify, defend and hold the Buyer Indemnified Parties harmless from any
liability, claim, loss, expense or damage asserted by any Person, arising out of
or with respect to the Subleases or the actions or omissions of the sublandlords
or subtenants thereunder, or of any director, member, manager, officer,
shareholder, general partner, limited partner, employee, agent or invitee of any
of the foregoing, whether arising prior to, on or after the Closing, except for
any liability, claim, loss, expense or damage caused by the gross negligence or
willful misconduct of any Buyer Indemnified Party, any breach of the SLB Lease
Agreement by any Buyer Indemnified Party, or breach of any agreement between any
Buyer Indemnified Party and any subtenant.
(d)    The indemnifications set forth in this Section 11.5 shall survive the
Closing.
ARTICLE 12    
MISCELLANEOUS
Section 12.1    Notices. Any notices required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, (c) by a commercial overnight
courier that guarantees next day delivery and provides a receipt or (d) by
facsimile or telecopy, and such notices shall be addressed as follows:

SMRH:200869374.4
29

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






To Buyer:
AG Net Lease Acquisition Corp.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 883-4157
Fax No.: (212) 883-4141
Attn: Gordon J. Whiting


With a copy to:
AG Net Lease Acquisition Corp.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 692-2296
Fax No.: (212) 867-6448
Attn: Joseph R. Wekselblatt


With a copy to:
Sheppard Mullin Richter & Hampton LLP
1300 I Street, NW
11th Floor East
Washington, D.C. 20005
Phone No.: (202) 469-4943
Fax No.: (202) 312-9411
Attn: Michele E. Williams, Esquire


To Seller:
Director of Facilities
Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802-4317
Phone No.: (562) 435-3666
Fax No.: (562) 901-1086
   
With a copy to:
















Sidley Austin LLP
555 West 5th Street
40th Floor
Los Angeles, CA 90013
Phone No: (213) 896-6018
Fax No.: (213) 896-6600
Attn.: Marc I. Hayutin, Esq.


and to:


Sidley Austin LLP
555 West 5th Street
40th Floor
Los Angeles, CA 90013
Phone No: (213) 896-6048
Fax No.: (213) 896-6600
Attn.: Edward C. Prokop, Esq.




SMRH:200869374.4
30

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






To Title Company:
Fidelity National Title Insurance Company
485 Lexington Avenue, 18th Floor,
New York, NY 10017
Phone No: 212-471-3816
Fax No.: (212) 481-1325
Attn: Andrea Kremen, Esq.




or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be deemed delivered when actually
delivered, or at such time as delivery is refused by the party to which notice
has been sent.
Section 12.2    Entire Agreement. This Agreement, together with the SLB Lease
Agreement, and the Schedules and Exhibits attached hereto and thereto, contain
all representations, warranties and covenants made by Buyer and Seller and
constitute the entire understanding between the parties hereto with respect to
the subject matter hereof. Any prior correspondence, memoranda or agreements
with respect to the Transaction, including, without limitation, the Letter of
Intent, are replaced in total by this Agreement together with the Schedules and
Exhibits hereto. The language in all parts of this Agreement will be construed
as a whole in accordance with its fair meaning and without regard to California
Civil Code §1654 or similar statutes.
Section 12.3    Entry and Indemnity. In connection with any entry by Buyer, or
its agents, employees or contractors onto either of the Properties, Buyer shall
give Seller reasonable advance notice of such entry and shall conduct such entry
and any inspections in connection therewith so as to minimize, to the greatest
extent possible, interference with Seller’s business and the business of
Seller’s tenants, and otherwise in a manner reasonably acceptable to Seller.
Without limiting the foregoing, prior to any entry to perform any on-site
testing, Buyer shall give Seller two (2) Business Days’ notice thereof, which
notice shall include the identity of the company or persons who will perform
such testing and the proposed scope of the testing. In the event that Buyer
proposes to perform any destructive or invasive testing, Seller may approve or
disapprove, in Seller’s sole and absolute discretion, the proposed destructive
or invasive testing within three (3) Business Days after receipt of such notice.
Seller shall be deemed to have disapproved any such destructive or invasive
testing if Seller does not respond within such three (3) Business Day period. If
Buyer or its agents, employees or contractors take any sample from either of the
Properties in connection with any such approved testing, at Seller’s request,
Buyer shall provide to Seller a portion of such sample being tested to allow
Seller, if it so chooses, to perform its own testing. Seller or its
representative may be present to observe any testing or other inspection
performed on either of the Properties. Buyer shall maintain or cause to be
maintained, and shall ensure that its contractors maintain, public liability and
property damage insurance in amounts and in form and substance adequate, in
Seller’s reasonable judgment, to insure against the insurable liabilities of
Buyer and its agents, employees or contractors, arising out of any entry on or
inspections of either of the Properties pursuant to the provisions hereof. Buyer
shall indemnify and hold Seller harmless from and against any

SMRH:200869374.4
31

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






actual costs, damages (exclusive of consequential and punitive damages),
liabilities, losses, expenses, liens or claims (including, without limitation,
reasonable attorneys’ fees) arising out of or relating to any entry on either of
the Properties by Buyer, its agents, employees or contractors in the course of
performing the inspections, testings or inquiries provided for in this
Agreement. The foregoing indemnity shall survive the Closing, or, if the sale is
not consummated, beyond the termination of this Agreement.
Section 12.4    Time. Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.
Section 12.5    Further Assurances. The parties hereto hereby agree to take such
additional actions and to execute and deliver such additional documents as shall
be necessary to consummate the Transaction. The provisions of this Section shall
survive the Closing.
Section 12.6    Jury Trial Waiver. The parties hereby agree to waive any right
to trial by jury with respect to any action or proceeding brought by either
party or any other Person relating to (a) this Agreement and/or any
understandings or prior dealings between the parties hereto or (b) either of the
Properties or any part thereof. The parties hereby acknowledge and agree that
this Agreement constitutes a written consent to waiver of trial by jury pursuant
to any applicable state statutes. The provisions of this Section shall survive
any termination of this Agreement and the Closing.
Section 12.7    No Merger. The obligations contained herein shall not merge with
the transfer of title to either of the Properties. The provisions of this
Section shall survive the Closing.
Section 12.8    Assignment. Seller shall have no right to assign any of its
interest in this Agreement. Buyer’s rights and obligations hereunder shall not
be assignable without the prior written consent of Seller, in its sole
discretion. Notwithstanding the foregoing, Buyer shall have the right to assign
its rights and obligations hereunder to any of its Affiliates without the prior
written consent of Seller. Subject to the foregoing, this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns. As used in this Section 12.8, “Affiliates” shall mean an
entity controlled by, under common control with, or controlling, Buyer. The
provisions of this Section shall survive any termination of this Agreement and
the Closing.
Section 12.9    Counterparts and Facsimile. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. The parties
contemplate that they may be executing counterparts of this Agreement
transmitted by facsimile or electronic transmission and agree and intend that a
signature by facsimile or electronic transmission shall bind the party so
signing with the same effect as though the signature were an original signature.
Section 12.10    Governing Law; Consent to Jurisdiction.

SMRH:200869374.4
32

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






(a)    Each of Seller and Buyer hereby agree that the State of New York has a
substantial relationship to the parties and to the Transaction and in all
respects (including, without limiting the generality of the foregoing, matters
of construction, validity and performance) this Agreement and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and performed therein
(without regard to its conflict of laws principles) pursuant to Section 5-1401
of the New York General Obligations Law, and all applicable law of the United
States of America. To the fullest extent permitted by law, each of Seller and
Buyer hereby unconditionally and irrevocably waives any claim to assert that the
law of any other jurisdiction governs this Agreement.
(b)    Any legal suit, action or proceeding against either party arising out of
or relating to this Agreement shall be instituted in any federal or state court
sitting in the Borough of Manhattan, State of New York, pursuant to Section
5-1402 of the New York General Obligations Law, and each of Seller and Buyer
waives any objection which it may now or hereafter have to the laying of venue
of any such suit, action or proceeding in the Borough of Manhattan, State of New
York, and each party hereby expressly and irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.
(c)    The provisions of this Section shall survive any termination of this
Agreement and the Closing.
Section 12.11    Confidentiality.
Prior to the Closing, subject to the terms of this Section, Buyer and Seller
shall each maintain as confidential any and all Proprietary Information obtained
in connection with the Transaction and, accordingly, each party agrees not to
disclose all or any portion of such Proprietary Information to any third party
for any reason. Each item of Proprietary Information shall be used by the
recipient thereof solely for the purpose of evaluating and determining such
recipient’s interest in consummating the Transaction. Each party agrees that it
will not make copies of, or permit any other Person to make copies of, the
Proprietary Information for any reason. Each party agrees that it will not
retain any item of Proprietary Information after the use thereof is no longer
required, and that it will either destroy or return to the other party all
written materials constituting Proprietary Information, except to the extent
that such destruction is prohibited by law, rule or regulation. Notwithstanding
the foregoing, neither party will be required to destroy or return any
Proprietary Information that may be stored electronically in such party’s
information technology system, whether in the form of an e-mail, saved file or
otherwise. Notwithstanding anything to the contrary contained herein, each party
shall be permitted to disclose any or all of the Proprietary Information: (i) to
those principals, employees, representatives, lenders, consultants, counsel,
accountants and other professional advisors of such party who have a legitimate
need to review or know such Proprietary Information and who have, prior to
disclosure, agreed in writing to be bound by the terms of confidentiality set
forth herein, (ii) any government or self-regulatory agency whose supervision or
oversight such party or any of its affiliates may be subject to the extent
required by applicable law, any Governmental Authority or a court of competent
jurisdiction, in each case to the extent reasonably necessary to comply with any
legal or regulatory requirements to which such party or its affiliates may be
subject (or in connection with any enforcement action regarding this

SMRH:200869374.4
33

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






Agreement or the Transaction), and (iii) without limiting the generality of the
immediately foregoing subsection, in any filings made by Seller or its
affiliates with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and/or as may be made
available to any investors or prospective investors in Seller or any of its
affiliates in conformance with the Securities Act, Exchange Act, and/or the
rules, regulations, and orders issued with respect thereto. Except for publicly
available filings referenced in clause (iii) of the immediately preceding
sentence, upon disclosing Proprietary Information to any Person to the extent
permitted hereunder, Buyer or Seller, as applicable, shall advise such Person of
the confidential nature thereof, and shall take all reasonable precautions to
prevent the unauthorized disclosure of such information by such Person. In
addition, except any press release or public announcement regarding the
Transaction required to be issued by Seller pursuant to the Securities Act, the
Exchange Act, and/or the rules, regulations, and orders issued with respect
thereto, at or prior to the Closing, neither party shall issue any press release
or other public announcement regarding the Transaction without first obtaining
the other party’s written approval with respect to the release or announcement
and the content thereof. After the Closing, Buyer and Seller shall be permitted
to make such disclosures regarding the Properties and the Transaction (which may
include the use of each of Seller’s and Buyer’s name and company logo) as are
similar or consistent with Buyer’s and Seller’s respective general public
disclosure policy, including disclosures made by each of Seller and Buyer and
its affiliates to their investors, lenders and analysts. This provision shall
survive any termination of this Agreement, and shall be subject to the letter
agreement attached as Schedule 12.11 (with the parties acknowledging that this
Agreement is a “related agreement” as referenced in such letter agreement)
Section 12.12    Maintenance. Between the Effective Date and the Closing, Seller
shall manage and maintain each of the Properties in the ordinary course and in
the same manner and condition as before the making of this Agreement, as if
Seller were retaining such Property. Seller shall make such repairs and
replacements to and of each of the Properties as shall be necessary for Seller
to comply this Section 12.12. Through the Closing Date, Seller shall maintain or
cause to be maintained, at Seller’s sole cost and expense, the Existing
Insurance Policies.
Section 12.13    Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.
The provisions of this Section shall survive any termination of this Agreement
and the Closing.


Section 12.14    General Rules of Construction. The parties acknowledge that
this Agreement has been freely negotiated by both parties, that each party has
had the opportunity to review and revise this Agreement, that each party has had
the opportunity to consult with counsel with regard to this Agreement, and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in the

SMRH:200869374.4
34

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






interpretation of this Agreement or any amendments or exhibits to this
Agreement. The provisions of this Section shall survive any termination of this
Agreement and the Closing.


Section 12.15    Limited Liability. Any claim based on or in respect of any
liability of Seller under this Agreement shall be enforced only against Seller
and its assets, properties and funds, and not against the assets, properties or
funds of any of its trustees, officers, directors or shareholders, the general
partners, officers, directors or shareholders thereof, or any employees or
agents of Seller. Any claim based on or in respect of any liability of Buyer
under this Agreement shall be enforced only against Buyer and its assets,
properties and funds, and not against the assets, properties or funds of any of
its trustees, officers, directors or shareholders, the general partners,
officers, directors or shareholders thereof, or any employees or agents of
Buyer. The provisions of this Section shall survive any termination of this
Agreement and the Closing.
Section 12.16    Amendments. This Agreement may be amended or modified only by a
written instrument signed by both Buyer and Seller. The provisions of this
Section shall survive any termination of this Agreement and the Closing.
Section 12.17    Attorneys’ Fees. In the event that a party hereto prevails
against the other party in any action to enforce the obligations of such other
party under this Agreement, the prevailing party shall be reimbursed by the
other for all reasonable out-of-pocket costs and expenses incurred thereby with
respect to such action (including reasonable attorneys’ fees). The provisions of
this Section shall survive any termination of this Agreement and the Closing.
Section 12.18        Third Party Beneficiaries. Seller and Buyer agree that
there are no third party beneficiaries of this Agreement.  Without limiting the
foregoing, neither Broker nor Advisor is a third party beneficiary of this
Agreement. The provisions of this Section shall survive any termination of this
Agreement and the Closing.



SMRH:200869374.4
35

 
 
 
 

LA1 2753191v.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates written below.
 
SELLER:
MOLINA HEALTHCARE, INC.,
 
 
a Delaware corporation
 
 
By:
____________________________
 
 
Name:
____________________________
Date:
 
 
Its:
____________________________
 
 
 
 
 
MOLINA CENTER, LLC,
 
 
a Delaware limited liability company
 
 
By:
____________________________
 
 
Name:
____________________________
 
 
Its:
____________________________
 
 
 
 
 
 
 
BUYER:
AG NET LEASE ACQUISITION CORP.,
a Delaware corporation
 
 
 
 
 
By:
_____________________________
 
 
Name:
Gordon J. Whiting
Date:
 
 
Its:
President
 
 
 
 
 
 









--------------------------------------------------------------------------------




ACCEPTANCE BY TITLE COMPANY:
Fidelity National Title Insurance Company hereby acknowledges that it has
received a fully executed counterpart of the foregoing Agreement of Purchase and
Sale (“Agreement”) and agrees to be bound by and perform the terms thereof as
such terms apply to Title Company.

FIDELITY NATIONAL TITLE INSURANCE COMPANY



Dated:_________________            By: ________________________________
Name: _______________________________
Title: ________________________________

Schedule 5.1(j)



--------------------------------------------------------------------------------






SCHEDULE 1(b)
SNDA Subleases
1.    Long Beach Publishing Company, Inc. (aka Press Telegram)





Schedule 5.1(j)



--------------------------------------------------------------------------------




SCHEDULE 4.2
Permitted Exceptions
The items listed on Schedule B in that certain Proforma Owner’s Policy of Title
Insurance issued by Fidelity National Title Insurance Company (“Title Company”)
under Order No. 4257983 (Reference No. 508130029), with respect to the Columbus
Leased Premises, and the items listed on Schedule B in that certain Proforma
Owner’s Policy of Title Insurance issued by Title Company under Order
No. 23021588-977-MAT, with respect to the Long Beach Leased Premises.





Schedule 4.2



--------------------------------------------------------------------------------




SCHEDULE 5.1(g)
Third Party Consents
Novation Agreement by and between Seller and the United States of America
California Regional Water Quality Control Board NPDES Permit Transfer from
Molina Center LLC to AGNL Clinic, L.P., as New Owner, and Molina Healthcare,
Inc., as New Operator





Schedule 5.1(g)



--------------------------------------------------------------------------------




SCHEDULE 5.1(h)
Existing Leases, Access Agreements and License Agreements, Purchase Options,
Termination Options, Etc.
EXISTING LEASE AGREEMENTS, ACCESS AGREEMENTS, LICENSE AGREEMENTS, PURCHASE
OPTIONS, TERMINATION OPTIONS, ETC. ASSOCIATED WITH 200 & 300 OCEANGATE, LONG
BEACH, CALIFORNIA, WITH MOLINA AS LANDLORD:
•
3-Dee International

•
Arthritis National Research Foundation

•
Lisa Brandon, CFLS

•
California Coastal Commission

•
Crowell, Weedon & Co.

•
Department of Industrial Relations

•
High Rise Goodies Restaurant Group, Inc.

•
J. Perez Associates, Inc.

•
Long Beach Publishing Company, Inc. (aka Press Telegram)

•
Lynn E. Moyer

•
D. Michael Trainotti

•
Michael W. Binning

•
Molina Healthcare, Inc.

•
MVP Energy, LLC

•
Pacific Maritime Association

•
Pacific Merchant Shipping

•
Bruce A. Dybens, AP

•
California State Lands Commission

•
US Department of Veterans Affairs

•
Perona, Langer, Beck Serbin & Mendoza

•
Rose, Klein & Marias, LLP

•
United Parcel Services, Inc.

•
APB Car Wash & Detailing Specialist - License

•
Steel Coil

•
Mikko Myong Pivonka, an individual

•
TCG Los Angeles, Inc. (aka AT&T) – ACCESS AND LICENSE

•
XO Communications Services, LLC – LICENSE

•
Molina Healthcare of California (undocumented license agreement)

EXISTING LEASE AGREEMENTS, ACCESS AGREEMENTS, LICENSE AGREEMENTS, PURCHASE
OPTIONS, TERMINATION OPTIONS, ETC. ASSOCIATED WITH 3000 CORPORATE EXCHANGE
DRIVE, COLUMBUS, OHIO, WITH MOLINA AS LANDLORD:
•
Bresco Solutions, LLC - LICENSE

•
iQor, Inc.

•
Prime Engineering & Architecture, Inc.

•
U.S. Congressman Patrick Tiberi


Schedule 5.1(i)



--------------------------------------------------------------------------------




•
XO Communications Services, Inc. – ACCESS AGREEMENT

LEASE
RIGHT POTENTIALLY TRIGGERED BY SALE/LEASEBACK TRANSACTION
NOTES/COMMENTS
VA Lease: U.S. Government Lease for Real Property between 200 Oceangate, LLC and
United States of America, Department of Veterans Affairs dated April 1, 2010;
Supplemental Agreement No. One, dated July 30, 2010; Supplemental Agreement No.
Two, dated September 3, 2010
Prohibition of sale/leaseback transaction; required consent of tenant
48 CFR 570.115 requires compliance with FAR 42.12 in the event of a transfer of
ownership of the leased premises.
FAR 42.12 requires application to the Government for consent to the assignment
of the Lease, and further requires a novation and/or change-of-name agreement.
Molina Healthcare, Inc., Lease: Office Lease between Pacific Towers Associates
and Molina Healthcare, Inc., dated for reference purposes as of July 10, 2002;
Pacific Towers Associates Lease Addendum dated July 10, 2002; First Amendment to
Office Lease dated November 5, 2002; Second Amendment to Office Lease dated
December 5, 2002; Third Amendment to Office Lease dated April 5, 2006; Fourth
Amendment to Office Lease dated June 1, 2006; Fifth Amendment to Office Lease
dated July 1, 2006; Sixth Amendment to Office Lease dated May 21, 2007; Seventh
Amendment to Office Lease dated February 20, 2012; Eighth Amendment to Office
Lease dated June 18, 2012; Ninth Amendment to Office Lease dated November 2012.
Right of First Offer to purchase
Right of Molina Healthcare, Inc. to purchase the property.
Section 8, Third Amendment.


Schedule 5.1(h)



--------------------------------------------------------------------------------




Molina Healthcare, Inc. Profits Interest Agreement: Agreement Regarding Capital
Event Profits Interest of Molina Healthcare, Inc. between 200 Oceangate, LLC and
Molina Healthcare, Inc. dated as of April 5, 2006; First Amendment to Agreement
Regarding Capital Event Profits Interest in Molina Healthcare, Inc., dated
August 10, 2006; Memorandum of Tenant Investment and Commissions – Molina
Healthcare, Inc. between 200 Oceangate, LLC and Molina Healthcare, Inc., dated
March 11, 2009.
Profit Sharing Right
Right of Molina Healthcare, Inc. to share in profits of sale of property.








Schedule 5.1(h)



--------------------------------------------------------------------------------




SCHEDULE 5.1(i)
Contracts
Molina Center
Type of Service
Vendor Name
Address
Contract Date
Termination
Copier
Ricoh Business Solutions
5 Dedrick Place, West Caldwell, NJ 07006
5/31/2012
5/30/2015
Elevator
Otis Elevator
711 E. Ball Rd., Anaheim, CA 92805
10/1/2010
9/30/2015
Elevator Advertising
Captivate
6060 Center Dr., Los Angeles, CA 90045
11/30/2000
11/29/2015
Engineering
Able Engineering
3300 W. MacArthur Blvd, Santa Ana, CA 92704
11/1/2007
10/31/2008 then M-M
Int. Landscaping
Associated Group
1610 E. McFadden Ave., Santa Ana, CA 92705
10/1/1998
M-M
Internet
Cogent Communications
1015 31st St. NW, Washington DC 20007
7/21/2008
7/20/12 then renews yearly
Internet
Direct America
148 13th St., Seal Beach, CA 90740
11/30/2006
M-M
IT Support
All Covered
808 S. Figueroa St., Los Angeles, CA 90017
5/1/2012
4/30/13 then renews yearly
Janitorial
United Bldg Svcs (Able)
3300 W. MacArthur Blvd, Santa Ana, CA 92704
10/1/2003
9/30/12 then renews yearly
Landscaping
TruGreen
1323 W. 130th St., Gardena, CA 90247
4/1/2013
3/30/2014
Life Safety
HCI
1354 Parkside Place, Ontario, CA 91761
4/1/2013
3/31/14 the M-M
Life Safety-online
RJ Westmore
1875 Century Park East, Century City, CA 90067
10/10/2010
M-M
Parking
Ampco System Parking
1150 S. Olive Street, 19th Floor, Los Angeles, CA 90015
9/15/1998
4/31/2013
Pest Control
American City Pest Control
614 W. 184th St., Gardena, CA 90248
6/1/1999
M-M
Security
Universal Protection Svcs
340 Golden Shore, Long Beach, CA 90802
11/1/2003
M-M
Telephone
Telepacific Communications
9166 Anaheim Pl., Rancho Cucamonga, CA 91730
5/27/2004
5/26/12 then renews 2-year
Trash-compactor
Master Environmental
17890 Castleton St., City of Industry, CA 91748
3/5/1993
3/4/13 then renews 2-year
Trash/Recycling
Serv-wel Disposal
901 S. Maple Ave., Montebello, CA 90640
6/1/2011
5/30/12 then M-M
Window Cleaning
United Bldg Svcs (Able)
3300 W. MacArthur Blvd, Santa Ana, CA 92704
8/22/2011
8/21/12 M-M
Window Cleaning – RIG
Sky Rider Equipment
1180 N. Blue Gum St., Anaheim, CA 92806
11/1/2009
10/31/10 then M-M
Property Management
McKinney Brokerage Group
12250 El Camino Real Suite 220, San Diego, CA 92130
12/7/2011
12/7/13 then renews 1-year
Molina Healthcare of California (undocumented license agreement)



3000 Corporate Exchange
Type of Service
Vendor Name
Address
Contract Date
Termination
Electric Broker
Champion Energy Services
425 Metro Place North, Ste 550, Dublin, OH 43017
5/25/2011
 
Elevator
ThyssenKrupp
PO Box 933004, Atlanta, GA 31193-3004
1/1/2011
1/1/2014
Engineering
CBRE
3000 Corporate Exchange Dr., Columbus, OH 43231
2/1/2013
1/31/2014
HVAC/Backflows
Speer Mechanical
600 Oakland Park Ave., Columbus, OH 43214
11/1/2007
10/31/2008 then renews yearly
HVAC Loan
PNC Equipment Finance
995 Dalton Ave., Cincinnati, OH 45203
2/9/2009
3/1/2014
Int. Landscaping
Plantastic
PO Box 89, Lewis Center, OH 43035
3/1/2011
2/28/2012 then M-M
Janitorial
CSI International
720 Lakeview Plaza Blvd #K, Worthington, OH 43085
4/1/2011
3/31/2012 then M-M
Landscaping
Bildsten Landscaping Services
1080 Camden Ave, Columbus, OH 43201
11/1/2011
4/30/2012 then M-M
Life Safety
Gentry Fire Protection
3540 Parkway Lane, Hilliard, OH 43026
11/10/2010
11/31/10
Lot Sweep
Contract Sweepers
561 Short St., Columbus, OH 43215
11/1/2010
10/31/2011 then M-M
Pest Control
Orkin
258 Campus View Blvd., Columbus, OH 43235
7/20/2009
7/31/10 then M-M
Trash
Republic Waste
933 Frank Rd., Columbus, OH 43223
2/1/2013
1/31/2016
Window Cleaning
Reflective, Inc
8203 Blacks Rd., Pataskala, OH 43062
5/8/2012
4/30/2013 then M-M
Asset Management
McKinney Brokerage Group
12250 El Camino Real Suite 220, San Diego, CA 92130
12/19/2012
12/7/13 then renews 1-year








Schedule 5.1(i)



--------------------------------------------------------------------------------




SCHEDULE 5.1(j)
Permits
MOLINA CENTER / PERMITS
ELEVATORS
CAB #
STATE #
OTIS #
EXP DATE
1
73354
D01637
10/17/12
2
73338
D01641
10/17/12
3
73344
D01642
10/17/12
4
73350
D01643
10/17/12
5
73368
D01644
10/17/12
6
73353
D01645
10/20/12
7
73341
D01646
10/18/12
8
73342
D01647
10/18/12
9
73367
D01648
10/19/12
10
73343
D01649
10/19/12
11
88577
D01652
10/19/12
12
88578
D01654
10/19/12
13
89981
D01655
10/19/12
PASS R-1
073370 (Not in use 5/04)
D01650
01/03/04
PASS R-2*
073355 (Not in use 5/04)
D01651
01/03/04



FIRE
 
EXP DATE
ACCOUNT FP00010461
(300 T)
1/15/14
ACCOUNT FP10001354
(200 T)
1/15/14



AQMD
EXP DATE
PRMT # D15227 ICE (50-500 HP) EM FIRE FGHT-DIESEL
10/31/12
**PRMT # R-D17641 ICE (>500 HP) EM ELEC GEN DIESEL
10/31/12
Facility ID #
 



Rule 222 for 1 to 2 Mil BTU/Hr for 4 Boilers
Paid 11/12
(Equipment Registration Fee) – New Ownership
One time fee
Facility ID #154656
 



BUSINESS LICENSE - Molina Center, LLC
EXP DATE
TOWER 1+2; ACCOUNT BU86043502
06/27/13




Schedule 5.1(j)



--------------------------------------------------------------------------------




BUSINESS LICENSE – McKinney Advisory Group
EXP DATE
ACCOUNT BU21210040
02/01/14



HAZARDOUS MATERIALS - CUPA
 
EXP DATE
ACCOUNT HC00001692
HAZ MAT/HAZ WASTE
11/29/13



AIR PRESSURE TANKS
 
EXP DATE
TANK # 30669-89
NB# 6596 (300 T)
11/30/2015
TANK # 30668-89
NB# 5831 (200 T)
11/30/2015



TOXIC SUBSTANCES CONTROL (Disposal of Used Oil)
 
EPA IDENTIFICATION NUMBER CAL000375391 Molina Center LLC
Effective 6/19/2012



RADIO STATION AUTHORIZATION
EXP DATE
FCC Registration Number (FRN): 0021936554
01/10/2023



REGIONAL WATER QUALITY CONTROL BOARD (Permit to Discharge Groundwater)
NPDES No. CAG994004, Order No. R4-2008-0032
and Monitoring Report and Reporting Program No. CI-9761


SIGNAGE APPROVAL
ONE TIME
City of Long Beach
07/26/2000



COLUMBUS / PERMITS
ELEVATORS
CAB #
CERT #
STATE ID #
EXP DATE
1
EL41888
41888
08/31/13
2
EL41887
41887
08/31/13
3
EL41886
41886
08/31/13
4
EL41885
41885
08/31/13



CONSTRUCTION PERMITS
6th Floor Construction

Schedule 5.1(j)



--------------------------------------------------------------------------------




TYPE
PERMIT #
ISSUE DATE
Removal Start Permit
RMST1307108
03/11/2013
Electrical Permit
ELEC1313990
05/06/2013
Fire Suppression Permit
FSUP1310933
05/02/2013
Building Permit
INTR1310038
05/02/2013
Environmental Air Permit
ENAR1313706
05/02/2013






Schedule 5.1(j)



--------------------------------------------------------------------------------




SCHEDULE 5.1(k)
Plans
Long Beach
1.
Luckman Partnership Inc. (Architects) dated 8/31/1981

Columbus
1.
MaddoxNBD (Architects) dated 9/1/1998




Schedule 5.1(k)



--------------------------------------------------------------------------------




SCHEDULE 5.1(l)
Warranties
None.



Schedule 5.1(l)



--------------------------------------------------------------------------------




SCHEDULE 5.1(m)
Certificates of Occupancy
Long Beach – For Building and Molina Leased Space
Date
Permit Name
Space
Permit #
Agency
11/15/1983
Certificate of Occupancy
Building 200 & 300
9715
City of Long Beach
3/13/2013
Certificate of Occupancy
200 Suite 1050
BRMD142770
City of Long Beach
10/29/2012
Certificate of Occupancy
300 Suite 1500
BRMD138959
City of Long Beach
10/29/2012
Certificate of Occupancy
300 Suite 1100
BRMD138957
City of Long Beach
08/09/2012
Certificate of Occupancy
300 Suite 930
BRMD137245
City of Long Beach
04/11/2012
Certificate of Occupancy
300 Suite 450
BRMD133849
City of Long Beach
02/17/2012
Certificate of Occupancy
200 Suite 820
BRMD131772
City of Long Beach
11/22/2002
Certificate of Occupancy
200 2nd/6th/7th  Bathrooms
360443
City of Long Beach
8/6/2003
Certificate of Occupancy
3rd and 4th Floors
371614
City of Long Beach
03/04/2003
Certificate of Occupancy
2nd/6th/7th Floors
360444
City of Long Beach
11/10/2005
Certificate of Occupancy
200 Suites 530/535/550/570
442789
City of Long Beach
10/13/2006
Certificate of Occupancy
5th Floor Molina Nurse Advice
426899
City of Long Beach
01/26/2007
Certificate of Occupancy
200 Suite A1400
472345
City of Long Beach
05/03/2007
Certificate of Occupancy
200 Suite A1100
485455
City of Long Beach
08/13/2007
Certificate of Occupancy
200 Suite A0100
490117
City of Long Beach
02/05/2009
Certificate of Occupancy
200 Suite A0100
532666
City of Long Beach



Columbus – For Building
Date
Permit Name
Space
Permit #
Agency
11/10/99
Final Occupancy Permit
Building
9904318
City of Columbus






Schedule 5.1(m)



--------------------------------------------------------------------------------




SCHEDULE 5.1(n)
Underground Storage Tanks
Underground Tank - that certain abandoned 550 gallon underground diesel tank
located under the Diesel Pad on the southwest corner of the property called out
on the Survey undertaken by Bock & Clark dated 2/27/13
Water Tank - that certain 35,000 gallon capacity underground tank storing
firefighting water to the easterly side of the Diesel Pad on the southwest
corner of the property called out on the Survey undertaken by Bock & Clark dated
2/27/13



Schedule 5.1(n)



--------------------------------------------------------------------------------




SCHEDULE 5.1(o)
Disclosure Reports
1.
Long Beach Leased Premises

a.
Phase 1 Site Assessment undertaken by ESIS Inc. Dated January 4, 2011

b.
Phase 1 Update undertaken by ESIS Inc. dated October 19, 2011

c.
NPDES Permit No. CAG994004

d.
California Commercial Disclosure Reports (2) dated May 6, 2013, Order Number
130506-00397, covering parcel numbers 7278-003-036 and 7278-003-035

2.
Columbus Leased Premises
Phase 1 Environmental Assessment Dated October 12, 2012




Schedule 5.1(o)



--------------------------------------------------------------------------------




SCHEDULE 5.1(r)
Existing Mortgage
That certain Deed of Trust dated December 1, 2011 in favor of East West Bank and
recorded as document number 11-1658315 in the books and records of Los Angeles
County, California.



Schedule 5.1(r)



--------------------------------------------------------------------------------




SCHEDULE 5.1(v)
Existing Insurance Policies
 
Carrier
Coverage
Policy #
1
Lexington Insurance Co.
Property
13113039
2
Philadelphia Indemnity Insurance Co.
Commercial General Liability
PHPK987040
3
Philadelphia Indemnity Insurance Co.
Automobile
PHPK987040
4
Liberty Insurance Underwriters Inc.
Umbrella Liability
1000037294-02
5
Lexington Insurance Co.
Flood (included in property policy)
13113039
6
Everest Indemnity
Earthquake
840001317-131






Schedule 5.1(v)



--------------------------------------------------------------------------------




SCHEDULE 5.1(w)
Financial Statements
(attached)



Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Income Statement
For the Year Ended December 31, 2012



Revenue
 
42150 Miscellaneous Income
17,322


42190 Corporate Charge-Revenue
406,446,825


Other operating revenue
406,464,147


Premium and other medical revenue
406,464,147


Premium taxes
(4,584)


Premium and other medical revenue (net of premium tax)
406,459,564


45110 Rental Income
174,052


42140 TPA Income
343,200


Rental and other revenue
517,252


44110 Interest Income
560,617


44111 Interest Income (Exempt)
15,733


44520 Equity Earning Uncon Aff
(26,844)


Investment revenue
549,506


Total revenue (net of premium tax)
407,526,321


Premium Taxes
4,584


Total revenue
407,530,905


Medical Expenses
 
52110 QA-Compensation
20,290,356


52120 QA-Other
3,784,653


Subtotal Quality Assurance
24,075,009


Medical Costs - Other
24,075,009


54110 Pharmacy
0


Medical Costs - Pharmacy
0


55180 Optometry Capitation
8,527,683


Medical Costs - Capitated
8,527,683


56120 Specialty QNXT Payments
(426)


Subtotal Specialty - Fee for Service
(426)


Subtotal Specialty/Outpatient - Fee for Service
(426)


56570 Healthcare Savings Fees
(280)


Subtotal Other - Fee for Service
(280)


56610 Vision IBNR
500,000


Other Vision FFS
–


Subtotal Vision - Fee for Service
500,000


Medical Costs - Fee for Service
499,294


Total Medical Costs
33,101,987


Medical Margin (Net of Prem Tax)
373,357,577


MCR (Net of Prem Tax)
8.1
%
Direct Medical Costs (exel QA)
9,026,978


Direct Medical Margin (exel QA)
397,432,586


Direct MCR (Net of Prem Tax)
2.2
%
Administrative Expenses
 
61151 Wages-Salaries
139,702,930




Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Income Statement
For the Year Ended December 31, 2012



61152 Wages-Severance
796,956


61153 Wages-Restr Stock Comp
18,105,653


61154 Wages-Bonus
21,679,715


61155 Wages-Overtime
2,489,513


61156 Wages-Paid Time Off (PTO)
11,208,722


61157 Wages-Commissions
1,598,863


61158 Wages-Stock Options
61,585


61159 Wages-Phantom Stock
1,262,594


Subtotal Wages
196,906,531


61160 Insurance-Emp Health
(24,438,545)


61161 Insurance-Emp Contrib
(13,492,869)


61162 Ins-EMP Claims Paid
47,679,226


61163 Ins-Emp Health-IBNR
178,141


Subtotal Employee Health Insurance
9,925,953


61170 Insurance-Workman’s Comp
2,370,408


61171 Insurance-Officer’s Life
175,345


61172 Insurance-Life/Accident
1,837,913


61173 Payroll Taxes
12,340,036


61175 401K Pension Plan
4,808,253


61177 Stock-ESPP
1,850,575


61178 Other Payroll
2,866,470


61179 Deferred Compensation Exp
322,573


61180 Temporary Help
3,308,791


Subtotal Administrative Payroll
236,712,848


61201 Marketing Costs
590,919


61204 Advertising
3,898,490


61206 Business Development
30,523


61208 Sales Promotion
7,083


61209 Surveys
180,479


61210 Provider Meetings
35,756


61220 Patient Education
48,054


61230 Member Outreach Inceptive
28,418


Subtotal Marketing & Advertising
4,819,721


61251 Regulatory Fees
229,646


Subtotal Regulatory Fees
229,646


61301 Accounting Services
3,897,403


61310 Legal Services
6,350,459


61311 Legal Settlement
(482,904)


61320 Payroll Processing Svcs
149,983


61322 Actuarial Services
751,275


61323 Accreditation Services
42,666


61327 Board Fees
1,336,916




Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Income Statement
For the Year Ended December 31, 2012



61330 Outside Services-Consult
24,388,059


61331 Outside Services-Other
29,595,262


61332 Outside Services-Translat
303,303


61333 Outside Services-Lobbyist
1,925,608


61340 Broker Commissions
3,506,374


61342 Shareholder Rptng Costs
176,748


Subtotal Outside Services
71,941,150


61360 Bank Service Charges
463,385


61363 Fines and Penalties
6,773


61364 Non-Deductible Fees
13,800


61370 Contributions-Political
471,000


61371 Contributions-Charitable
3,862,392


61380 Periodical Subscriptions
88,226


61390 Membership Dues
610,729


Subtotal Dues and Other Fees
5,516,304


61410 Travel Expenses
4,619,217


61420 Lodging Expenses
1,960,262


61430 Meals & Entertainment
784,461


Subtotal Travel Lodging & Meals
7,363,939


61452 Software Maintenance
8,017,690


61453 IT Operations & Maint Exp
2,208,168


61454 Hardware Expenses
559,819


61455 Repair & Maint-Comp Equip
2,879,698


61456 Software License/Subscrip
15,911,148


61457 Expensed Computer Equip
676,080


Subtotal Computer Expenses
30,252,603


61510 Committee Meetings
2,955


61511 Employee/Leadership Mtgs
64,258


61520 Continuing Ed/User Train
377,810


61521 Conferences/Seminars
401,055


61530 Employment-Recruitment
1,748,382


61540 Employee Functions
841,624


61541 Employee Relations
353,109


61542 Moving Expenses
328,916


Subtotal Employee Expenses
4,118,104


61551 Common Area Maintenance
202,532


61552 Rent
8,840,706


61560 Telephone
9,977,294


61562 Electric
678,921


61563 Gas
10,827


61564 Water
6,446


61565 Rubbish Removal
8,358




Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Income Statement
For the Year Ended December 31, 2012



61570 Janitorial
195,792


61571 Gardening
60,153


61572 Laundry
3,159


61573 Security
94,981


61584 Taxes/Property-Unsecured
442,440


61581 Taxes/Property-Secured
299,569


61522 Licenses
1,537,932


61590 Insurance-General
2,269,806


61591 Insurance-Building
2,326


61592 Insurance-Auto
6,501


Subtotal Occupancy & Utilities
24,637,744


61601 Automotive Lease
1,400


61602 Automotive Maintenance
54,204


61610 Equipment Leasing/Rental
4,122,294


61620 Repair &Maintenance-Bldg
243,568


61621 Repair & Maint-Off Equip
38,699


Subtotal Repair & Maintenance
4,460,166


61651 Copier Expense
44,362


61652 Printing Supplies
3,621,704


61660 Office Supplies
772,565


61670 Postage
1,225,051


61671 Fulfillment
905,228


61680 Freight
144,640


Subtotal Printing Postage & Supplies
6,713,551


61920 Miscellaneous Income
(1,715,083)


61921 Miscellaneous Expense
3,192,850


61940 Discounts Earned A/P
(62,565)


61980 Gain/Loss on Sale-Tang Asset
(155,158)


Subtotal Other Administrative
1,260,014


Total Controllable Admin Expenses
398,025,794


62110 Less: Quality Assur P/R
(20,290,356)


62111 Less: Quality Assur Other
(3,784,653)


62150 Less: Project Labor
(6,398,786)


Subtotal Less: Direct Reclass
(30,473,795)


Total Core Administrative Expenses
367,551,998


63110 Premium Taxes
4,584


63140 Gross Receipts & Use Tax
49,249


Subtotal State Taxes & Assessments
53,833


Total Administrative Expenses
367,605,831


Oper Inc before Deprec/Amort
6,823,087


71150 Depreciation-Other
37,368,823


Subtotal Depreciation
37,368,823




Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Income Statement
For the Year Ended December 31, 2012



71220 Amortization of Intang
1,424,836


Subtotal Amortization
1,424,836


Subtotal Depreciation & Amortization
38,793,660


Income from Operations
(31,970,573)


Non-Operating Expenses
 
81110 Interest Expense
7,598,088


81120 Loan Fees
929,573


81130 Non-Cash Interest Expense
5,941,344


Subtotal Interest Expense
14,469,005


Subtotal Non-Operating Expenses
14,469,005


Income before Corporate Charges
(46,439,579)


81410 Equity Earning Subs
40,450,831


Subtotal Equity Earnings
40,450,831


Income before Taxes
(5,988,748)


Income Taxes
(15,778,710)


Net Income
9,789,962


EBITDA
6,823,087








Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Balance Sheet
For the Year Ended December 31, 2012



Assets
Cash
 
11011 Cash-Petty Cash
500
11100 Cash-Operating
1,914,398
11210 Cash-Checking-Payroll
(336,467)
11310 Cash-Concentration
18,341,838
11400 Cash-Mny Mkt
19,818,210
11500 Cash-Provider
(672,816)
11600 Cash-Investments
5,632,325
Cash and Equivalents
44,697,987
Accounts Receivable
 
12110.1022 A/R-Other Med
433,180
Total Accounts Receivable
433,180
Prepaid Expenses
 
13210.6006 Ppd-HW Support Net
786,514
13210.6007 Ppd Insurance Net
778,422
13210.6009 Ppd Interest Net
904,574
13210.6011 Ppd Rent Net
31,200
13210.6012 Ppd Software Term Net
7,004,366
13210.6013 Ppd-SW Support Net
2,267,721
13210.6014 Ppd Taxes-Property Net
260,454
13210.6015 Ppd Taxes-Real EState Net
45,914
13210.6099 Ppd Net
1,456,628
13210.6108 Ppd Ins-W/O (no amort) Net
691,203
Total Prepaid Expenses
14,226,995
Deferred Tax Assets - ST
13,818,437
Other Current Assets
 
13400 Deposits-Workman’s Comp Net
3,997,570
13410 Deposits-Short Term Net
223,206
13610 Interest Recvbl-Bank Net
2,801
13620 Interest Recvbl-Notes Net
117,554
13660 Due From Employees Net
(1,185)
13710 Accts Recvbl-Other Net
163,040
Total Other Current Assets
4,502,986
Total Current Assets
77,679,584
Property and Equipment
 
15110 Land
4,670,119
15120 Buildings
10,751,676
15130 Furniture & Fixtures
5,188,021


Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Balance Sheet
For the Year Ended December 31, 2012



15140 Machinery Equipment
57,560
15150 Automobiles
206,478
15160 Computer Equipment
69,099,539
15170 Office Equiment
3,953
15180 Leasehold Improvements
17,520,888
15190 Software
135,931,679
In Progress (CIP)
137,820,355
In Progress (CIP) (Contra)
(130,221,336)
Subtotal In Progress (CIP)
7,599,019
Total Property and Equipment (Cost)
251,028,931
15220 Buildings-Accum
(1,281,966)
15230 Furn & Fixt-Accum
(3,777,765)
15240 Machinery & Equip-Accum
(49,440)
15250 Autos-Accumiation
(134,638)
15260 Computer Equip-Accum
(44,386,817)
15270 Office Equipment-Accum
(3,390)
15280 L/H Improve-Accum
(8,549,920)
15290 Software-Accumiation
(84,037,214)
Total Property and Equipment (Accum)
(142,221,149)
Total Property and Equipment (Net)
108,807,782
Investments
 
16120 Notes Rcvbl-LT
15,520,850
Investment in Subsidiary
768,765,171
Investment in Affiliate (Unconsolidated)
3,898,232
Investment - Deferred Compensation
9,319,132
Restricted Cash
2,221,462
Total Investments
799,724,848
Deferred Tax Assets - LT
14,642,488
Intangible Property
 
18711 Goodwill
51,122,377
Goodwill (Net)
51,122,377
18721 Indentifiable Intangibles
18,024,637
18725 Indentifiable-Accum
(16,845,080)
18731 Other Intangibles
2,261,800
18735 Other Intangibles-Accum
(2,261,800)
Other Intangibles (Net)
1,179,557
Total Intangibles (Net)
52,301,934
Other Assets
 
19310 Prepaid Costs-LT
3,640,427
Total Other Assets
3,640,427


Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Balance Sheet
For the Year Ended December 31, 2012



Total Assets
1,056,797,064



Liabilities and Stockholder ‘s Equity
Medical Liabilities
 
21135 INBR-Vision
500,000
Total Medical Liabilities
500,000
Accrued Liabilities
 
22110 Accounts Payable-Trade
195,893
22140 Received Not Vouch Liab
380,539
22150 Accounts Pyble-Other
19,117,614
22160 Accounts Pyble-Concur
229,058
22210 Accrd Accounting Fees
1,331,502
22230 Accrd Legal Fees
1,700,502
22231 Accrd Lobbyist Expense
54,100
27280 Accrd Workers Compensatio
4,356,690
22290 Accrd Int on Debt
1,756,254
22500 Property Tax Pyble
362,780
22510 Sales & Use Tax Pyble
2,879
22610 Accrd Payroll-Wages
7,836,091
22620 Accrd Payroll-Bonus
20,408,010
22627 Accrd Payroll-Phantom Stock
220,196
22710 Accrd Payroll-PTO
8,759,906
22720 Payroll Liab-401K
(612,720)
22750 Payroll Liab-Garnishment
(98)
22820 Deferred Rent-Current
290,719
22910 Reserve Liab-Emp Hlth Ins
6,319,416
23300 Escheat Liab
380
23510 Income Taxes Pyble-Fed
(29,776,377)
23511 Income Taxes Paid-Fed
22,853,665
23520 Income Taxes Pyble-State
(1,908,289)
23521 Income Taxes Paid-State
(36,740)
Total Accrued Liabilities
63,841,970
Short Term Debt
 
24170 Capital Lease Pyble-ST
673,525
23911 Inter-Company Payable
(55,381,566)
Total Short Term Debt
(54,708,042)
Deferred Tax Liabilities - ST
4,111,681
Total Current Liabilities
13,745,609
Long Term Debt
 
25110 Capital Lease Pyble-LT
57,043
27120 Note Pyble-LT
227,000,000


Schedule 5.1(w)



--------------------------------------------------------------------------------

Molina Healthcare, Inc. (Parent)
Balance Sheet
For the Year Ended December 31, 2012



27800 Debt Discount
(11,532,152)
Total Long Term Debt
215,524,891
Deferred Tax Liabilities - LT
31,763,749
Deferred Tax Liabilities - FIN 48
194,741
Other Liabilities
 
29110 Deferred Compensation-LT
9,072,265
29150 Accrd Fees-LT
833,876
29160 Deferred Rent-LT
3,347,774
Total Other Liabilities
13,253,915
Total Long Term Liabilities
260,737,296
Total Liabilities
274,482,905
Stockholder’s Equity
 
31110 Issued Common Stock
46,762
31120 Treasury Stock
(3,000,006)
Stock
(2,953,244)
31210 Paid-in-Capital
288,662,881
31220 APIC – Tax Benefit Pool
7,729,657
31230 Eqty Adj-Stk Issue Cost
(10,868,537)
Paid in Capital
285,524,001
31310 Unrlzd-Mkt Securities
745,200
31330 Unrlzd-Tax Effect
(283,177)
31350 Unrlzd-Mkt Sec-LT
(1,481,918)
31370 Unrlzd-Tax Effect-LT
563,129
Unrealized Gain(Loss) - Marketable Securities
(456,766)
39998 Retained Earnings
490,410,205
Net Income
9,789,962
Retained Earnings
500,200,167
Total Stockholder’s Equity
782,314,158
Total Liabilities and Stockholder’s Equity
1,056,797,064






Schedule 5.1(w)



--------------------------------------------------------------------------------




SCHEDULE 9.1
Approved Agreements
None.



Schedule 9.1



--------------------------------------------------------------------------------




SCHEDULE 12.11
Letter Agreement Regarding Confidentiality
June __, 2013
By: Email
AG Net Lease Acquisition Corp.
AGNL Clinic, L.P.
c/o Angelo Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, New York 10167-0094
Attn:
Gordon J. Whiting &
Joseph R. Wekselblatt

Email:
gwhiting@angelogordon.com;
jwekselblatt@angelogordon.com

Re:
Disclosure of information in connection with that certain term sheet dated
January 18, 2013 (the “Term Sheet”), executed by AG Net Lease Acquisition Corp.,
a Delaware corporation (“Buyer”) and Molina Healthcare, Inc., a Delaware
corporation (“Seller” and “Lessee”). All defined terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Term Sheet.

Ladies & Gentlemen:
Notwithstanding anything contained in the Term Sheet or any related agreement to
the contrary, in order to accomplish the sale-leaseback transaction contemplated
by the Term Sheet (the “Sale-Leaseback”), Seller, Molina Center, LLC, a Delaware
limited liability company, and Interested Persons acting on their behalf
(collectively, “Molina”) are hereby authorized to disclose details of the
Sale-Leaseback to third parties, including, without limitation, the California
Regional Water Quality Control Board, the Department of Veterans Affairs and
Press Telegram (f/k/a Long Beach Publishing), as Molina deems necessary or
advisable and solely in furtherance of closing the Sale-Leaseback, provided that
such third parties agree in writing to keep such disclosed details confidential.
[SIGNATURES ON THE FOLLOWING PAGES]

Schedule 12.11



--------------------------------------------------------------------------------




Very truly yours,
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:        
Name:        
Its:        
MOLINA CENTER, LLC,
a Delaware limited liability company
By:        
Name:        
Its:        

Schedule 12.11



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO:
AG NET LEASE ACQUISITION CORP.,
a Delaware corporation
By:        
Name:    Gordon J. Whiting
Its:    President
AGNL CLINIC, L.P.,
a Delaware limited partnership
By:
AGNL Clinic GP, L.L.C.,
a Delaware limited liability company,
its general partner

By:
AGNL Manager II, Inc.,
a Delaware corporation,
its Manager

By:

Gordon J. Whiting, President

cc:
Sheppard, Mullin, Richter & Hampton LLP
1300 I Street, N.W.
Washington, D.C. 20005-3314
Phone No.: (202) 469-4943
Fax No.: (202) 312-9411
Attn: Michele E. Williams, Esquire




Schedule 12.11



--------------------------------------------------------------------------------




EXHIBIT A-1
Columbus Real Property
PARCEL 1:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 13.727 acre tract, and all of the 0.875 acre
tract conveyed to 17 Land Realty Corp. by deeds of record in O.R. 14066 B11 and
O.R. 25716 J11, respectively, records of the Recorder’s Office, Franklin County,
Ohio, and being more particularly described as follows:
Beginning at a railroad spike set at the intersection of the Southerly
right-of-way line of Interstate 270 (FRA-270-18.32N) and centerline of Cooper
Road (60 feet in width). Said railroad spike being the Northeasterly corner of
said 0.875 acre tract;
Thence South 26 deg. 55’ 00” East, a distance of 241.79 feet, along said
centerline of Cooper Road and Easterly line of said 0.875 acre tract, to a
railroad spike set at the Southeasterly corner of said 0.875 acre tract;
Thence North 78 deg. 47’ 04” West, a distance of 38.14 feet, along the Southerly
line of said 0.875 acre tract, to an iron pin set in the Westerly right-of-way
line of said Cooper Road;
Thence South 26 deg. 55’ 00” East, a distance of 295.14 feet, along said
Westerly right-of-way line of Cooper Road and along the Easterly line of said
13.727 acre tract, to an iron pin set at the point of curvature in the Northerly
right-of-way line of Corporate Exchange Drive (60 feet in width) of record in
Plat Book 60, Page 22 and 23;
Thence the following four (4) courses and distances along said Northerly
right-of-way line of Corporate Exchange Drive and Southerly line of said 13.727
acre tract;
1.    Thence along arc of said curve to the right having a radius of 35.00 feet,
a central angle of 90 deg. 00’ 00”, and a chord bearing South 18 deg. 05’ 00”
West, a chord distance of 49.50 feet to the point of tangency;
2.    Thence South 63 deg. 05’ 00” West, a distance of 35.00 feet, to an iron
pin found at the point of curvature;
3.    Thence along arc of said curve to the right having a radius of 270.00
feet, a central angle of 28 deg. 56’ 27”, and a chord bearing South 77 deg. 33’
14” West, a chord distance of 134.94 feet, to an iron pin set at the point of
tangency;
4.    Thence North 87 deg. 58’ 33” West, a distance of 788.06 feet, to an
railroad spike set;
Thence North 02 deg. 01’ 27” East, a distance of 318.00 feet across said 13.727
acre tract to a railroad spike set in a Southerly line of the 5.103 acre tract
conveyed to Corporate Exchange Buildings IV and V Limited Partnership by deed of
record in O.R. 24554 B04;
Thence South 87 deg. 58’ 33” East, a distance of 15.00 feet along said Southerly
line of the 5.103 acre tract to a railroad spike set at a Southeasterly corner
of said 5.103 acre tract;

Exhibit A-1



--------------------------------------------------------------------------------




Thence the following three (3) courses and distances along the Easterly lines to
said 5.103 acre tract;
1.    Thence North 02 deg. 01’ 27” East, a distance of 185.00 feet, to a P.K.
nail found;
2.    Thence South 87 deg. 58’ 33” East, a distance of 57.50 feet, to a railroad
spike set;
3.    Thence North 02 deg. 01’ 27” East, a distance of 167.21 feet, to an iron
pin set in aforesaid Southerly right-of-way line of Interstate 270 at a
Northeasterly corner of said 5.103 acre tract;
Thence South 78 deg. 46’ 49” East, a distance of 677.06 feet, along said
Southerly right-of-way line of Interstate 270 and partly along the Northerly
line of said 13.727 acre tract and partly along the Northerly line aforesaid
0.875 acre tract, to the point of beginning.
Containing 11.814 acres, more or less, of which 0.167 acres lies within the
Cooper Road right-of-way.
The bearings in the above description are based on the bearing of South 87 deg.
58’ 33” East, for the centerline of Corporate Exchange Drive, as shown on the
dedication Plat for Corporate Exchange Drive, of record in Deed Book 60, Page 22
and 23, records of the Recorder’s Office, Franklin County, Ohio.
PARCEL 2:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 4.500 and 13.727 acre tracts conveyed to 17
Land Realty Corp. by deed of record in O.R. 14066 B11, Records of the Recorder’s
Office, Franklin County, Ohio, and being more particularly described as follows:
Beginning for reference at a PK nail found at the centerline intersection of
Presidential Gateway (60 feet in width) as established by the Plat of record in
Plat Book 83, Page 80 and Corporate Exchange Drive (60 feet in width) as
established by the Plat of record in Plat Book 60, Page 22;
Thence North 87 deg. 58’ 33” West, a distance of 329.18 feet along the
centerline of Corporate Exchange Drive to a point;
Thence North 02 deg. 01’ 27” East, a distance of 30.00 feet, to a railroad spike
set on the Northerly right-of-way line of Corporate Exchange Drive and the
Southerly line of said 13.727 acre tract and being the point of true beginning;
Thence the following three (3) courses and distances along the said Northerly
right-of-way line of Corporate Exchange Drive and the Southerly line of said
13.727 and 4.500 acre tracts;
1.    Thence North 87 deg. 58’ 33” West, a distance of 94.38 feet to an iron pin
set at a point of curvature;
2.    Thence along the arc of said curve to the right, having a radius of 420.00
feet, a central angle of 27 deg. 22’ 54”, a chord bearing North 74 deg. 17’ 06”
West, and a chord distance of 198.81 feet to an iron pin found at the point of
tangency;

Exhibit A-1



--------------------------------------------------------------------------------




3.    Thence North 60 deg. 35’ 39” West, a distance of 28.10 feet to an iron pin
set at a Southeasterly corner of a 5.103 acre tract conveyed to Corporate
Exchange Buildings IV and V Limited Partnership by deed of record in O.R. 24554
B04;
Thence the following two (2) courses and distance along the Easterly and
Southerly lines of said 5.103 acre tracts;
1.    Thence North 02 deg. 01’ 27” East, a distance of 258.02 feet to a railroad
spike set;
2.    Thence South 87 deg. 58’ 33” East, a distance of 312.50 feet to a railroad
spike set;
Thence South 02 deg. 01’ 27” West, a distance of 318.00 feet across said 13.727
acre tract to the point of true beginning, containing 2.183 acres, more or less,
subject to all easements, restrictions and rights-of-way of record.



Exhibit A-1



--------------------------------------------------------------------------------




EXHIBIT A-2
Long Beach Real Property
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036



Exhibit A-2



--------------------------------------------------------------------------------




EXHIBIT B-1
Columbus Property Other Assets
The term “Columbus Property Other Assets” means (a) all “fixtures”, as defined
by Section 9- 102(a)(41) of the Uniform Commercial Code as adopted by the State
of New York, owned by Seller and that are now or hereafter affixed or attached
to or installed in the Columbus Real Property or the Columbus Improvements (the
“Columbus Fixtures”), (b) all of the following, if and to the extent affixed to
the Columbus Real Property or the Columbus Improvements and owned by Seller
(even if not constituting Fixtures) (collectively, the “Columbus Property
Equipment”): built-in fittings and built-in major appliances, including all
electrical, anti‑pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, and (c) all Columbus Intangible Property; provided,
however, notwithstanding the foregoing, Columbus Property Other Assets expressly
excludes each and all of the following items (collectively, the “Columbus
Property Excluded Items”):
1.
all personal property located at the Columbus Real Property or the Columbus
Improvements including, without limitation, all computers and other information
technology devices, but excluding all items described in clause (b) of the
definition of Columbus Property Other Assets; and

2.
those other items (regardless of whether such items constitute Fixtures)
described on Exhibit B-1-A hereof.




Exhibit B-1



--------------------------------------------------------------------------------




EXHIBIT B-1-A
Other Columbus Property Excluded Items
Qty
Mfg
Description
Model#
Location
1
Aircycle
Bulb eater
55VRSU
Shop
1
Westward
Toolbox
 
Shop
1
CLC
Toolbag
 
Shop
2
Maha
Battery Chargers
 
Shop
1
Dayton
Leaf Blower
 
Fire pump room
1
Briggs
Generator 5500 watts
 
Fire pump room
1
Ariens
Snow blower
 
Fire pump room
1
Snow Ex
Salt speader
 
Switch Gear cage
1
Rubbermaid
Light bulb cart
 
Storage
1
Ridgid
Drain snake
 
Shop
1
Dewalt
Air compressor
 
Shop
1
Dewalt
18V Drill
 
Shop
1
Dewalt
18V Impact Drill
 
Shop
1
Dewalt
18V Circular saw
 
Shop
1
Dewalt
18V Reciprocating saw
 
Shop
1
Dewalt
Bench grinder
 
Shop
1
Dewalt
Masonry bit set
 
Shop
1
Dewalt
Drill bit set
 
Shop
1
Westward
Bench grinder
 
Shop
1
Stanley
25ft Tape measure
 
Shop
1
Irwin
Paddle bit set
 
Shop
1
Fluke
Multimeter
 
Shop
1
Fluke
Infared thermometer
 
Shop
1
Ideal
Amp clamp
 
Shop
1
Streamlight
Flashlight
 
Shop
1
Klien
10 in 1 screw driver
 
Shop
4
Vise Grip
Pliers
 
Shop
3
Westward
Adjustable wrenches
 
Shop
1
Westward
Wrench set
 
Shop
1
Westward
Socket set
 
Shop
1
Stanley
Utility knife
 
Shop
1
Stanley
Tripod light
 
Shop
3
Westward
Pliers
 
Shop
1
Elkind
Allen wrench set
 
Shop
1
Megapro
15 in 1 screw driver
 
Shop
1
Brother
Printer
MCF845CW
Shop
1
Dell
Computer
 
Shop
1
Rigid
Hand snake
 
Shop


Exhibit B-1-A



--------------------------------------------------------------------------------




1
Zicron
Stud Finder
 
Shop
1
 
Scafold 4ft
 
Shop
1
 
5 gallon gas can
 
Fire pump room
1
 
2 gallon gas can
 
Fire pump room
1
Ridgid
Power washer 3300psi
 
Fire pump room
1
Shop Vac
Sweeper
 
Switch Gear cage








Exhibit B-1-A



--------------------------------------------------------------------------------




EXHIBIT B-2
Long Beach Property Other Assets
The term “Long Beach Property Other Assets” means (a) all “fixtures”, as defined
by Section 9-102(a)(41) of the Uniform Commercial Code as adopted by the State
of New York, owned by Seller and that are now or hereafter affixed or attached
to or installed in the Long Beach Real Property or the Long Beach Improvements
(the “Long Beach Fixtures”), (b) all of the following, if an to the extent
affixed to the Long Beach Real Property or the Long Beach Improvements and owned
by Seller (even if not constituting Fixtures) (collectively, the “Long Beach
Property Equipment”): built-in fittings and built-in major appliances, including
all electrical, anti‑pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, and (c) all Long Beach Intangible Property; provided,
however, notwithstanding the foregoing, Long Beach Property Other Assets
expressly excludes each and all of the following items (collectively, the “Long
Beach Property Excluded Items”):
1.
all personal property located at the Long Beach Real Property or the Long Beach
Improvements including, without limitation, all computers and other information
technology devices, but excluding all items described in clause (b) of the
definition of Long Beach Property Other Assets; and

2.
those other items (regardless of whether such items constitute Fixtures)
described on Exhibit B-2-A hereof.




Exhibit B-2



--------------------------------------------------------------------------------




EXHIBIT B-2-A
Other Long Beach Property Excluded Items
(attached)



Exhibit B-2-A



--------------------------------------------------------------------------------




TOOL INVENTORY
Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Ridged
24” bolt cutter
 
 
1
Fluke
Multimeter
73 III
 
1
Yellow Jacket
Super Evac LCD Vacuum Gauge
69070
 
1
Lisle
Ring Compressor wrinkle band
21700
 
1
Zim
Piston Ring Expander
 
 
1
DeWALT
Cordless Drill 12v
1PZ14
 
1
Makita
Cordless Drill 9.c Volts (ANGLE)
DA391DW
 
1
 
One Way Screw Remover tool
PH-17061
 
1
Ritchie
Manifold Charging Set
41212
 
1
Ritchie
Valve Stem wrench 1⁄4” 3⁄16” 5⁄16” 3⁄8”
60613
 
1
Ritchie
Big mini tubing cutter 1 1⁄8” max.
60142
 
1
Fluke
Clamp Meter Amps/volts/ohms
322
 
1
RIGID
Tubing Cutter
154
 
1
ShopVac
Dry/Wet Vacuum
 
 
2
Vaughn
Ball Pein Hammers 12 oz.
 
 
1
Armstrong
1⁄2” Drive Adapter 3⁄4” Male
12-952
 
1
Armstrong
1⁄2” Drive Adapter 3⁄8” Male
12-951
 
1
Allen
1⁄2” Drive Quick Release Ratchet
12800
 
1
Proto
1⁄2” Drive Flex Head Handle Breaker bar 18 5⁄8”
5468
 
1
 
U-Shaped Claw and Offset chisel Bar 24”
No I.D. Markings
 
2
Supco
HVAC/R Current Probe With Microamps
CPH 100
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Harris
TS30 Test Set Portable handset
7530
 
1 set
C. S. Osborne
Hole Punch Set (6)
 
 
4
 
Misc. Hole Punch Tools
 
 
1
 
Combination TEE
 
 
1
Proto
Snap Ring Pliers
391
 
 
Proto
Ignition Set Wrenches
3200C
 
1 set
Milwaukee
Flat Boring Bit Kit
49-22-0071
 
1
Stanley
Side Cutters
84-133
 
22
 
Misc. Files
 
 
1
Lenox
File Brush
 
 
1
Zim
Piston Ring Expander
204
 
1
 
Piston Ring Compression Tool
 
 
1
Imperial Eastman
Tubing Bender
368-FH
 
1
 
Heavy Duty Puller
 
 
1
UT
3⁄8” Air Ratchet & Sockets
 
 
1
Vise Grip
9” Locking Welding Clamp
 
 


Exhibit B-2-A



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Proto
Small Puller
 
 
1 set
Allen
15 pc. Metric Long Arm Hex Key Set
 
 
2
 
Star Wrenches Lug Nut Removal Tool
 
 
2
Flex-Hone
Cylinder Wall Deglazer hones
 
 
1
Proto
¾” Drive Ratchet
 
 
1
Proto
¾” Drive Breaker Bar
 
 
1
Turbo Cat III
Floor Dryer
4390-00
 
1
 
Oxy-Ace Welding Set Lg.
 
 
1
 
Oxy-Ace Welding Set Sm.
 
 
1
 
Hex L-Key Set 12 pc.
 
 
1
 
Metric Hex L-Key Set 9 pc.
 
 
18
Proto
Assorted Open End Wrenches
 
 
1 set
Proto
Ratchet Box End Wrench
 
 
7
Proto
3⁄8” Swivel Head Socket
 
 
1
Unibit
Step Drill 1⁄8” to ½”
 
 
1
Proto
Torque Wrench ½ Drive
 
 
1
Utica
3⁄8” Inch Pound Torque Wrench
 
 
1
Proto
½” Speed Handle
 
 
1
Proto
3⁄8” Speed Handle
 
 
1 set
Proto
3⁄8  and ½” Drive Hex
 
 
12
Proto
Metric Open-Box Wrenches
 
 
1 set
Taiwan
Torx Head Drivers
 
 
30
 
Assorted Allen Wrenches
 
 
11
 
Assorted Screw Drivers
 
 
9
 
Nut Drivers
 
 
1
Imperial
Tubing Cutter
 
 
1
Proto
Snap Ring Pliers
 
 
4
 
Vise Grips Pliers
 
 
7
 
Assorted Masonry Drill Bits
 
 
1
Proto
Small Gear Puller
4205-B
 
1 set
Jawco
Hex Dies
 
 
1 set
Buck Bros.
Wood Chisels (6)
 
 
1
Irwin
Expansive Wood Bit
 
 
1
Greenlee
Knockout Punch Set
 
 
1
Marson
Rivit Gun
HP-2
 
1
Desmond
Stone Dresser
 
 
1
 
Slag Remover Chipping Hammer
 
 
1
Raytek
Noncontact Thermometer
ST2
 
1
Amprobe
Test Master
 
 
1
Pasar
Current Tracer
 
 
1
Sensit RFC
Refrigerant Gas Leak Detector
RFC-1
 
1
Check-it
Digital Psychrometer Set
622
 
1
Environmental Tectonics
Psychometric Chart
 
 
1
General Electric
Foot Candle Meter
 
 
1
Electro-Therm
Digital Thermometer
SH66
 
1
Robertshaw
Receiver Controller and Transmitter Calibration Kit
900-012
 
1
Starrett
Dial Indicator
25-144
 


Exhibit B-2-A



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Dewalt
Cordless Drill 12v
DW972
 
1
Makita
Cordless Drill 12v
6311D
 
1
Makita
Cordless Drill 9.6v
6095D
 
1
Makita
Cordless Drill 9.6v
6093D
 
1
Makita
Cordless Drill 7.2v
DA3000D
 
1
Proto
Roll Away Tool Box
 
 
1
Ilco Unican
Key Duplicater Machine
17
 
1
RIDGID
Vise
 
 
1
Vaco
T-Handle Hex Keys (set)
90153
 
1
K-D
T-Handle Hex Keys (set)
 
 
1 set
Proto
Ratchet, Extensions, Sockets 3⁄8”
 
 
1 set
Proto
Ratchet, Extensions, Sockets 1⁄2”
 
 
1 set
Proto
Ratchet, Extensions, Sockets 3⁄4”
 
 
1 set
 
Pipe Thread Taps (6)
 
 
14
Proto
Assorted Punches and Chisels
 
 
7
Proto
Socket End-Open End Wrench
 
 
1
 
50w 12v Drop Light
 
 
1
Magnehelic
2” of Water Capacity
 
 
1
Magnehelic
1” of Water Capacity
 
 
1
Weller
Soldering Gun
TC-202
 
2
Powr-Grip
Vacuum-Attaching Hand Tool
LJ6VH
 
1 set
Armstrong
QuickRelease Ratchet Set
 
 
2
Sellstrom
Gas Welding Goggles
 
 
1
RIDGID
Lever Bender
408
 
1
Magnehelic
3” of Water Capacity
 
 
3
Bacharach
Tempscribe
 
 
1
Dickson
Tempscribe
 
 
1
Schlage
Boring Jig
40-012
 
1
Amprobe
AMP, Volt, OHM Meter
ACD-11
 
1
Simpson
Volt, OHM Meter
260
 
1
Solomat
IAQ Monitoring System
 
 
1
Starrett
Dial Caliper
120A-6
 
1
Simpson
Therm-O-Meter
389
 
1
Leviton
Splice Pro Tool
49550
 
1
Yellow Jacket
Schrader Valve Removal Tool
 
 
1
TIF
Automatic Halogen Leak Detector
6000
 
1
 
Digital Light Meter
DLM2
 
1
TIF
Capacitor Tester
660
 
1
UE1
Digital Multimeter
DM383
 
1
Amprobe
Fastemp
 
 
2
Lenox
Hole Saw Kits
 
P1 Shop
1
Dayton
8 Piece Silver and Deming Drill Set
1 AO5O
 
1
Milwaukee
Heavy Duty Electric Impact Wrench
 
 
1
Kett
Power Shear
K-100
 
1
 
Nut Driver Power Drill
 
 
1
Lenox
Hacksaw
4012
 
1
Christie
Portable Car-Start
CS-2
 


Exhibit B-2-A



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Wilmar
2¼ ton Floor Jack
W-1634
 
1
Kodiak
Shovel
72830
 
1
Dayton
Ratchet Puller
2Z449-B
 
1
Ramset
Powder Actuated Tool
4170
 
1
Hilti
Powder Actuated Tool
DW451
 
1
Dewalt
7” Angle Grinder
DW474
 
1
Milwaukee
7 ¼” Circular Saw
6365
 
1
Milwaukee
Rotary Hammer
 
 
1
Milwaukee
3⁄8” Drill
 
 
1
Black & Decker
3⁄8” Drill
 
 
1
Black & Decker
Rotary Hammer
 
 
1
Master
Heat Gun
HG-751B
 
1
WEN
Electric Pencil Engraver
21
 
1
Vibro-Graver
Electric Engraver
74
 
1
Black & Decker
Butane Gas Soldering Gun
 
 
1
Master
Butane Gas Soldering Gun
UT-100si
 
1
Arrow Fastener
Staple Gun
T-50m
 
1
Dwyer
Visi-Float Flowmeter
VFB-55-BV
 
1
Allpax
Gasket Cutter
 
 
2
Proto
Crescent Wrench 16”
 
One in Each Mech. Rm.
1
Proto
Crescent Wrench 12”
 
One in Each Mech. Rm.
1
Mayes
Level 24”
 
One in Each Mech. Rm.
2
Pony
‘C’ Clamps
245
One in Each Mech. Rm.
2
Pony
‘C’ Clamps
246
One in Each Mech. Rm.
1
Uniweld
Manifold Gauge Set
FL33312
One in Each Mech. Rm.
1
 
Manifold Gauge Set
4 Port
One in Each Mech. Rm.
1
 
12v Drop Light
 
 
1
Empire
Level 48”
 
 
3
 
‘T’ Squares 24”
 
 
1
 
‘T’ Squares 48”
Wood
 
1
Johnson
48” Straight Edge
TS48M
 
1
Ridgid
36” Bolt Cutters
 
 
1
Millers Falls
Sledge Hammer
 
 
1
 
5’ Pry Bar
 
 
1
DeWALT
Heavy Duty 4½” Small Angle Grinder
DW818
 
1
Makita
Finishing Sander
B04530
 
1
Skil
Soldering Gun
2410
 
1
Milwaukee
Jig Saw
 
 
1
Dremel
Dremel Variable Speed Grinder
 
 
2 sets
Ace
Tap & Die Set
614
 
1
Desco
Tap & Die Set #4 thru 1”
44348
 
1
Milwaukee
3⁄8” Hammer Drill
 
 


Exhibit B-2-A



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Milwaukee
Sawzall
 
 
1
Weller
Soldering Gun
8200N
 
1
Milwaukee
Heavy Duty ½” Drill
 
 
1
Craftsman
Drill Press 17” 16sp ¾ h.p.
 
P1 Shop
1
Speedaire
Air Compressor
 
P1 Shop
1
Graymills
Parts Cleaner/Washer
DM 136
P1 Shop
1
Milwaukee
Bench Grinder 7”
 
P1 Shop
2
RIDGID
Aluminum Pipe Wrench
836 36”
P1 Shop
1
RIDGID
Aluminum Pipe Wrench
824 24”
P1 Shop
1
RIDGID
Pipe Cutter 1⁄8”-2”
No. 202
P1 Shop
1
Chicago Specialty
Pipe Cutter 1”-3 1⁄8”
No. 3720
P1 Shop
1 set
RIDGID
Thread Cut Set 1⁄8”-2” Pipe
 
P1 Shop
1
RIDGID
115v Power Threader
700
P1 Shop
1
RIDGID
Spiral Reamer
No. 2-S
P1 Shop
2
Jorgensen
“C” Clamp 6”
176
P1 Shop
2
Jorgensen
“C” Clamp 4”
174
P1 Shop
1
Proto
“C” Clamp 2”
402
P1 Shop
1
Armstrong
“C” Clamp 8”
78-408
P1 Shop
1
RIDGID
Flare
No. 459 45°
P1 Shop
1
Proto
Flaring Tool
No. 351 45°
P1 Shop
1
RIDGID
Basin Wrench
No. 1017
P1 Shop
1
RIDGID
Hex Wrench
No. 11
P1 Shop
1
RIDGID
Offset Hex Wrench
No. E-110
P1 Shop
1 set
Proto
Open End Box Wrench
3⁄8” to 1¼”
P1 Shop
2
Proto
Brass Hammer
 
P1 Shop
1
 
Plastic Mallet
 
P1 Shop
2
Proto
Rubber Mallets
 
P1 Shop
1
 
Ball Peen Hammer 32 oz.
 
P1 Shop
1
Stanley
Claw Hammer
 
P1 Shop
1
Vauguan
Ball Peen Hammer 16 oz.
 
P1 Shop
3
Wiss
Tin Snips
 
P1 Shop
1
RIDGID
Spud Wrench
No. 342
P1 Shop
2
Sloan Valve
Universal Wrench
 
P1 Shop
4
Rachex
Ratchet Action Wrench
10-17mm
Box Wrench
P1 Shop
1
Lincoln
Wire Feed Welder SP175 T
Link 2302-1
 
1
Pro Star
Welding Helmet Auto Darkening
FIB HPD1-F10
 
1
J/B
Deep Vacuum Pump 10FM ½ hp
DV-285N
 
1
Makita
Portable Cut-off (Chop Saw)
2414NB
 
1
BernzOmatic
High Temperature Torch
TS 4000T
 
1
LSI
Cordless Spotlight
RC-1100N
 
1
Channel Lock
21” Channel Lock Pliers
 
 
1
Skil
7¼” Circular Saw
5400
 
1
Honda
Portable Generator
EM 5000SX
 
1
Schumacher
Battery Charger
SE4022
 
1
Pinnacle
Refrigerant Recovery Unit
 
 
1
Fluke
Volt-OHM Tester
T+Pro
 
1
AEMC
Megohm Tester
1026
 


Exhibit B-2-A



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
3
DeWALT
14.4v Cordless Drill
 
 
1
Armstrong
10 pc. Claw Foot (Open End)
 
 
1
Empire
4’ Level Aluminum
 
 
1
Armstrong
3⁄8” Socket Set MM 13pcs.
 
 
1
Armstrong
3⁄8” Socket Set MM (Long) 12 pcs.
 
 
1
Proto
¼” Socket Set
 
 
1
Proto
3⁄8” Socket Set
 
 
4
Wood’s
Powr-Grip 8”
N4950
 
1
Milwaukee
Portable Band Saw
 
 
1
Milwaukee
Roto Hammer
5318-21
 
1
CPS
Thermo-Psychrometer
TM360
 
1
RIDGID
Hand Held Drain Cleaning Machine
K45
 
1
Milwaukee
18v Sawzall & Charger
 
 
2
Dayton
Pump Out Wet Vac
6AKY1
 
1
Fluke
Clamp On Meter Amp Probe
324
 
1
Milwaukee
120v Sawzall
 
 
1
Ridgid
Pipe Breaker
276
 
1
Dayton
8” Bench Grinder ¾hp
2LKR9
 
1
Weller
120v Solding Gun
SP23L
 
1
Master
Gas Solding Gun Ultratorch
UT-40Si
 
1
Milwaukee
Electric ½” Drill 5320010330067
 
 
1
Genie
1 Person Lift
 
 
1
Genie
Material Lift
 
 
1
Eureka
Hepa Vacuum Cleaner
 
 
1
 
Fence Post Installer
 
 
1
 
Cherry Picker
 
 
1
Husky
5 Piece Reversible Ratching Wrenches
SKU630699
 
1
Greenlee
Circuit Seeker
CS8000
 
1
Arrow Crane Hoist
Iron 1 ton Capacity Hoist
B-9620
 
1
SPANCO Inc
Aluminum 1 ton Capacity Hoist
1ALU1212B
 
1
Coffing
1 ton Chainfall
 
 
1
CM
Electric 1 ton Hoist
WL 480v
 
1
Tom Cat
Walk Behind Floor Scrubber
 
 








Exhibit B-2-A



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
1999
Desk Top Multiplex - Security
Pelco Multiplexer MX4016 CS
Console
Plaza Level
6644 9F
Sentry Control Systems
2009
Security Camera System Monitor
Samsung SMT-1922 19 1-yr Wty: 4/1/09 to 4/1/2010
Console
Lobby Level
Serial # Y3OC3VUQ900002
CDW Computer Centers, Inc.
2009
Security Camera System Monitor
Planar PL1520M 15 SPK Part Number 997-3266-00 1-yr Wty: 3/27/09 to 3/27/2011
Console
Lobby Level
Serial # P96886JA25192
CDW Computer Centers, Inc.
2009
Security IdentiPass System CPU
Dell Optiplex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012
Console
Lobby Level
Service Tag # H8MDGJ1
Dell.com
2013
Desk Top Keyboard - Security Console
Pelco KBD300A Keyboard Vari-speed Pan, Tilt & Zoom Joystick; Model #KBD300A.
Installed 1/8/2013
Console
Lobby Level
SN ACW-VP J8
Vision Communications
2013
Security DVR
Pelco Hybrid Video Recorder 16 channel (DVR); Model DX4816-2000; Installed
1/8/2013
Console
Lobby Level
SN ACV-2002
Vision Communications
2000
Desk Top Printer - Engineer
HP DeskJet 842C
Engineer
P-1 Level
CN01M1P0W8
KDC
2005
Desk Top Monitor - Engineer
1704FPTt-HVAC Monitor
Engineer
P-1 Level
CNOY42997161856AANJH
Dell Computer Corporation
2010
Desk Top Printer - Chief Engr’s Office
HP LaserJet P2035n Purchased: May 13, 2010 1-yr Wty: 5/13/2010 to 5/12/2011
Engineer
P-1 Level
Serial # CNB9D27365; Mfg#: H-P-CE462A#ABA
CDW Computer Centers, Inc.
2010
Desk Top Computer - Chief Engr
Dell Opti Plex 380 MiniTower Base 3-yr Wty: 5/6/2010 to 5/5/2013
Engineer
P-1 Level
Service Tag $ 21QTRL1; Express Code: 4459089637; Mfg Date: 5/5/2010
Dell.com
2010
Desk Top Monitor - Chief Engr
Dell 22 inch Flat Panel Display; E2210H; 3-yr Wty: 5/3/2010 to 5/2/2013
Engineer
P-1 Level
DP/N OH265R;
S/N: CN-OH265R-64180-047-1USL
Dell.com
2010
Desk Top Computer - Engineer - Chief Engineer’s Andover HVAC System
Dell OptiPlex380 – Intel Core 2 Duo 2.93 Ghz, 4 GB, 160 GB 7200 RPM SATA HD, 16X
DVD-ROM; Service Tag: BCG1PN1; Express Service Code: 24697153549
Engineer
P-1 Level
Windows 7 Pro/OA; Product key: TMXCJ-2VBY4-WV43H-R4TH4-HRDTVX16-96076;
00186-77-094-237; OKXGVD
CGB Enterprises
2012
Printer - Engineers’ Lunch Room
HP DeskJet 5650
Engineer
P-2 Level
SN MY7CL1R1JP
Dell
2012
Desk Top Monitor - Engineers’ Lunch Rm
Model # E1911C; 22 inch Monitor
Engineer
P-2 Level
SN CN-ONO1VP-64180-219-1C9B
Dell
2012
Desk Top Computer - Engineers’ Lunch Rm
Model # Core i5; Windows 7; Product Key# 328HW-M472H-GDMW7-4JK32-2H8M9
Engineer
P-2 Level
Service Tag # 1KMMJS1; Express Service Code: 3424109473
Dell
2013
Desk Top Computer - New HVAC System
Dell OptiPlex 990; Intel Core i5; Windows 7; Product Key:
7Q2F2-7WTHG-W8TWR-YH4XP-TKC2W
Engineer
P-1 Level
Service Tag # CVVPYV1; Express Service Code: 28049119165
Emcor


Exhibit B-2-A



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
Desk Top Monitor - New HVAC System
LG 32 inch Monitor LS-34; 32LS3410
Engineer
P-1 Level
SN 209MXLS7Q352
Emcor
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Craig Aydelott
SN 12816A0500; Radio ID# 2001
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Esteban Diaz
SN 12816A0496; Radio ID# 2002
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Alfonso Oregel
SN 12816A0497; Radio ID# 2003
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Richard Marshall
SN 12816A0499; Radio ID# 2004
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Jeremiah Lees
SN 12918A0200; Radio ID# 2020
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Claudia Motte-Alvarez, J1
SN 12816A0495; Radio ID# 2007
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Nancy Hernandez, J2
SN 12816A0494; Radio ID# 2008
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Alex Passarelli, J3
SN 12816A0493; Radio ID# 2009
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Hector Nunez
SN 12918A0199; Radio ID# 2019
Vision Communications
2013
Lobby Level Directory Monitor
Panasonic 42 inch
Lobby
Lobby Level
SN MB21580709; 200 Twr
Jet Communications
2013
Lobby Level Directory Monitor
Panasonic 42 inch
Lobby
Lobby Level
SN MD22360382; 300 Twr
Jet Communications
2003
Desk Top Printer - Guest Room
HP Photosmart 7550 (Color)
OOB
Guest Desk
CN2BS4214N
World Trade Office Supplies
2005
Desk Top Monitor - Guest Room
1704FPTt
OOB
Guest Desk
CNOY42997161856AANM5
Dell Computer Corporation
2005
Desk Top Monitor - Server Room
E153FP
OOB
Server Room
CNOC53696418053UOL5H
Dell Computer Corporation
2005
Desk Top Computer - Guest Room
DHS Mfg Date: 07 20 05
OOB
Guest Desk
6XWKY71
Dell Computer Corporation
2007
Desk Top Printer - Guest Room
HP Photosmart D7260 (Color)
OOB
Guest Desk
MY789U2 NH
HP.com
2009
Desk Top Monitor - Asst. Bldg Mgr
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Mary’s Desk
CN-0F532H-74445-93Q-AM6S
Dell.com
2009
Desk Top Monitor - Asst. Bldg Mgr
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Mary’s Desk
CN-0F532H-74445-93Q-ANDS
Dell.com
2009
Desk Top Monitor - Property Asst
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Pearl’s Desk
CN-0F532H-74445-93Q-AN9S
Dell.com
2009
Security IdentiPass System CPU
DellOptiPlex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012
OOB
Access Card Desk-OOB
Service Tag # BJFDGJ1
Dell.com
2009
Desk Top Scanner - Print Area
HP ScanJet 7650n; Model: (1P): L1943A; Option: (30P): B1H 1-yr Wty: 5/18/09
to5/17/2010
OOB
Print Area
CN87KT1129
CDW Computer Centers, Inc.


Exhibit B-2-A



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2009
Conference Room TV Monitor
Sharp LC-42SB45UT:  1-yr Wty: 9/4/09 to 9/8/10
OOB
Confce Rm
905817411
Kelty Co.
2009
Lobby Level CPU for Directory
Dell Optiplex 740 3-yr Wty: 9/30/09 to 9/30/2012.
OOB
Lobby Level
200 Tower: Service Tag # FZ67ZK1; Express Code: 34778501569
Dell.com
2009
Lobby Level CPU for Directory
Dell Optiplex 740 3-yr Wty: 9/30/09 to 9/30/2012
OOB
Lobby Level
300 Tower: Service Tag # DZ67ZK1; Express Code: 30424936897
Dell.com
2010
Desk Top Printer - GM’s Office
HP LaserJet P3015dn Purchased: May 13, 2010 1-yr Wty: 5/13/2010 to 5/12/2011
OOB
Ivette’s Desk
Serial # VNBCB406WP; Mfg#: H-P-CE528A#ABA
CDW Computer Centers, Inc.
2010
Desk Top Computer - Property Asst
Dell Opti Plex 380 Minitower Base 3-yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010.
OOB
Pearl’s Desk
B574KM1
Dell.com
2010
Desk Top Computer - Asst. Bldg Mgr
Dell Opti Plex 380 Minitower Base 3-yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010.
OOB
Mary’s Desk
B582KM1
Dell.com
2010
Desk Top Computer - Server Room
PowerEdge Dell T310 System
OOB
Server Room
Service Tag: 2VL9JS1; Express Service Code: 6263733601
Carapace, Inc.
2012
LapTop Computer - G Mgr
Dell Laptop 13 inch.
OOB
Ivette’s Desk
Service Tag (S/N): CKMYFS1; Express Service Code: 27369269857
Dell purchased by Lori McKinney
2012
HP OfficeJet Pro 8600
Model#: SNPRC-1101-01; Product #: CM749A 1-yr Wty: 1/19/2012 to 1/19/2013
OOB
Print Area
Serial # CN1C31T1C6
Lori McKinney
2012
Desk Top Monitor - GMgr
Dell 22 inch Flat Panel Display
OOB
Ivette’s Desk
S/N# CN-0174R7-72872-24B-A2VU
Dell from Lori McKinney
2012
Desk Top Monitor - GMgr
Dell 22 inch Flat Panel Display
OOB
Ivette’s Desk
S/N# CN-0174R7-72872-24B-A69U
Dell from Lori McKinney
2012
Copy Machine - Server Room
Ricoh Aficio MPC2551
OOB
Server Room
Equipment ID: V9825200222
Leased from Ricoh Business Solutions
2013
OOB WIFI Unit
Ruckus ZoneFlex 7300 Series (7363)
OOB
Telco Rm
SN 543D37054B00
Allcovered
2013
Security Radio Repeater
Hytera Professional Digital Radio Repeater; Model RD982; Installed 1/8/2013
OOB
A5 LRR ElecRm
SN12529A0096; 3 antennas located in A11, A5 and P2 by Stair #1.
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Pearl Tan
SN 12816A0492; Radio ID# 2010
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Mary Ramsey
SN 12723D0125; Radio ID# 2011
Vision Communications


Exhibit B-2-A



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
Portable Radio
Hytera PD702 U(2)
OOB
Ivette Walker
SN 12723D0127; Radio ID# 2015
Vision Communications
2013
Portable Radio
Motorola SL7550
Owner’s Rep
Salvador Gutierrez
SN 682TNB2423; Radio ID# 2016
Vision Communications
2008
Desk Top Monitor - Parking
Parking Access Monitor
Parking
P-1 Parking
S/N #CN-ORY979-74261-848-6D5U
Dell
2009
Desk Top Monitor - Parking
Dell 19” Widescreen LCD SE 198 WFP 1-yr Wty: 1/1/09 to 1/1/2010
Parking
P-1 Parking
CN-OC558H-72872-89Q-OMAM
Best Buy
2009
Security IdentiPass System CPU
Dell Optiplex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/12.  
Parking
P-1 Parking
Service Tag # F8MDGJ1
Dell.com
2010
Desk Top Computer - Parking Mgr
Dell Opti Plex 380 Minitower Base 3-yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010
Parking
P-1 Parking
B583KM1
Dell.com
2011
Desk Top Printer - Parking Mgr
HP LaserJet 2420d
Parking
P-1 Parking
S/N: CNDJF05457
 
2012
Brother AIO Printer - Parking Mgr
Brother Model # MFC-7460 DN; 1-yr Wty: 4/5/2012 to 4/5/2013
Parking
P-1 Parking
Serial #: U62701K1N199757
World Trade Office Supplies
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P1
SN 12723D0126; Radio ID# 2012
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P2
SN 12723D0120; Radio ID# 2013
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P3
SN 12816A0257; Radio ID# 2014
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P4
SN 12817A0326; Radio ID# 2018
Vision Communications
2007
Desk Top Printer - Security
HP LaserJet 1018; Placed in service on May 19, 2012 by Chip at Allcovered
Security
Kevin’s Desk-OOB
CNB1004493
HP.com
2009
Desk Top Monitor - Access Card
Dell Prof 1909, Wide Flat Panel DP/N OW160G: 3-yr Ltd Wty: 9/9/2009 to 9/9/2012
Security
Access Card Desk-OOB
CN-OW160G-72872-97Q-387S
Dell.com
2010
Desk Top Computer - Dir of Security
Dell Opti Plex 380 MiniTower Base 3-yr Wty: 5/6/2010 to 5/5/2013.
Security
Kevin’s Desk-OOB
Service Tag # 21QYRL1; Express Code: 4459322917; Mfg Date: 5/5/2010
Dell.com
2010
Desk Top Monitor - Dir of Security
Dell 22 inch Flat Panel Display; E2210H; 3-yr Wty: 5/3/2010 to 5/2/2013.
Security
Kevin’s Desk-OOB
DP/N OH265R; S/N: CN-OH265R-64180-047-1TGL
Dell.com
2010
Security Camera at Load Dock on P-1 Level (Camera #2)
Pelco ES3012 20X PTZ Camera at Load Dock; Ship Date: April 6, 2010. 1-yr Wty:
4/6/2010 to 4/5/2011
Security
P-1 Level
Serial Number: ABA-AP99
Universal Protection Systems


Exhibit B-2-A



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2010
Security Camera at West Monument. Camera #3 at the Plaza Level
Pelco ES3012 - 2 CLZ20PN; Ship Date: May 21, 2010. 1-yr Wty: 5/21/2010 to
May 20, 2011.
Security
Plaza Level
Serial Number: ABC-CYQ8
Vision Communications
2011
Camera 4 on top of East Monument Sign
Pelco Esprit ES3012 Series - Camera (Integrated Positioning System); Installed
3/24/2011.
Security
Plaza Level
SN ABVHVW2; Pelco Esprit ES3012-2CLZ20PN
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Security
Console
SN 12816A0498; Radio ID# 2005
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Security
Patrol
SN 12816A0491; Radio ID# 2006
Vision Communications
2013
Portable Radio
Motorola SL7550
Security
Kevin Stapleton
SN 682TND2817; Radio ID# 2017
Vision Communications








Exhibit B-2-A



--------------------------------------------------------------------------------




EXHIBIT C
Intentionally Omitted.



Exhibit C



--------------------------------------------------------------------------------




EXHIBIT D-1
Form of California Deed
RECORDING REQUESTED BY
Fidelity National Title Insurance Company
Escrow No.
Title No:
WHEN RECORDED MAIL DOCUMENT AND
TAX STATEMENTS TO:
Sheppard Mullin Richter & Hampton, LLP
1300 I Street, NW
11th Floor East
Washington, DC 20005
Attn: Michele E. Williams, Esq.


--------------------------------------------------------------------------------

APN: 7278-003-035 and 7278-003-036    THIS SPACE ABOVE FOR RECORDER’S USE
GRANT DEED
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Molina Center, LLC, a Delaware limited liability company
(Grantor), hereby grants to AGNL Clinic, L.P., a Delaware limited partnership
(Grantee), the real property in the City of Long Beach, County of Los Angeles,
State of California, more particularly described in Exhibit A attached hereto
and incorporated herein by this reference (the “Property”).
This conveyance is made subject to (i) all covenants, conditions, restrictions,
rights of way, easements, reservations, and other matters of record; (ii) all
laws, rules and regulations governing the use and development of the Property;
(iii) all matters that could be ascertained by an inspection or survey of the
Property; and (iv) all non-delinquent real property taxes and general and
special assessments. Grantor disclaims any and all express or implied warranties
regarding the Property other than the warranty stated in subsection 1 of section
1113 of the California Civil Code.
Dated: June         , 2013
[Signature page follows]

Exhibit D-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has executed this Grant Deed as of the date and
year first written above.
GRANTOR:
Molina Center, LLC,
a Delaware limited liability company
By:            
Name:         
Its:            
ACIKNOWLEDGMENT
STATE OF CALIFORNIA
)
 
 
)
ss:
COUNTY OF             
)
 



On                                  , 2013, before me,
                                                                      , a Notary
Public, personally appeared
                                                                                       ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                 

Exhibit D-1



--------------------------------------------------------------------------------




EXHIBIT “A” TO GRANT DEED
LEGAL DESCRIPTION
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036



Exhibit D-1



--------------------------------------------------------------------------------




EXHIBIT D-2
Form of Ohio Deed
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Sheppard Mullin Richter & Hampton, LLP
1300 I Street, NW
11th Floor East
Washington, DC 20005
Attn: Michele E. Williams, Esq.
GENERAL WARRANTY DEED
Molina Healthcare, Inc., a Delaware corporation (at times the “Grantor”), for
Ten Dollars ($10.00) and other valuable consideration paid, grants with general
warranty covenants (as defined in Section 5302.06 of the Ohio Revised Code) to
AGNL Clinic, L.P., a Delaware limited partnership (at times the “Grantee”), the
tax mailing address for which is c/o Angelo, Gordon & Co., L.P., 245 Park
Avenue, 26th Floor, New York, NY 10167-0094, the following real property:
Legal Description
PARCEL 1:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being part of the 13.727 acre tract, and all of the 0.875 acre
tract conveyed to 17 Land Realty Corp. by deeds of record in O.R. 14066B11 and
O.R. 25716J11, respectively, records of the Recorder’s Office, Franklin County,
Ohio, and being more particularly described as follows:
Beginning at a railroad spike set at the intersection of the Southerly
right-of-way line of Interstate 270 (FRA-270-18.32N) and centerline of Cooper
Road (60 feet in width). Said railroad spike being the Northeasterly corner of
said 0.875 acre tract;
Thence South 26 deg. 55’ 00” East, a distance of 241.79 feet, along said
centerline of Cooper Road and Easterly line of said 0.875 acre tract, to a
railroad spike set at the Southeasterly corner of said 0.875 acre tract;
Thence North 78 deg. 47’ 04” West, a distance of 38.14 feet, along the Southerly
line of said 0.875 acre tract, to an iron pin set in the Westerly right-of-way
line of said Cooper Road;

Exhibit D-2



--------------------------------------------------------------------------------




Thence South 26 deg. 55’ 00” East, a distance of 295.14 feet, along said
Westerly right-of-way line of Cooper Road and along the Easterly line of said
13.727 acre tract, to an iron pin set at the point of curvature in the Northerly
right-of-way line of Corporate Exchange Drive (60 feet in width) of record in
Plat Book 60, Page 22 and 23;
Thence the following four (4) courses and distances along said Northerly
right-of-way line of Corporate Exchange Drive and Southerly line of said 13.727
acre tract;
1.    Thence along arc of said curve to the right having a radius of 35.00 feet,
a central angle of 90 deg. 00’ 00”, and a chord bearing South 18 deg. 05’ 00”
West, a chord distance of 49.50 feet to the point of tangency;
2.    Thence South 63 deg. 05’ 00” West, a distance of 35.00 feet, to an iron
pin found at the point of curvature;
3.    Thence along arc of said curve to the right having a radius of 270.00
feet, a central angle of 28 deg. 56’ 27”, and a chord bearing South 77 deg. 33’
14” West, a chord distance of 134.94 feet, to an iron pin set at the point of
tangency;
4.    Thence North 87 deg. 58’ 33” West, a distance of 788.06 feet, to an
railroad spike set;
Thence North 02 deg. 01’ 27” East, a distance of 318.00 feet across said 13.727
acre tract to a railroad spike set in a Southerly line of the 5.103 acre tract
conveyed to Corporate Exchange Buildings IV and V Limited Partnership by deed of
record in O.R. 24554 B04;
Thence South 87 deg. 58’ 33” East, a distance of 15.00 feet along said Southerly
line of the 5.103 acre tract to a railroad spike set at a Southeasterly corner
of said 5.103 acre tract;
Thence the following three (3) courses and distances along the Easterly lines to
said 5.103 acre tract;
1.    Thence North 02 deg. 01’ 27” East, a distance of 185.00 feet, to a P.K.
nail found;
2.    Thence South 87 deg. 58’ 33” East, a distance of 57.50 feet, to a railroad
spike set;
3.    Thence North 02 deg. 01’ 27” East, a distance of 167.21 feet, to an iron
pin set in aforesaid Southerly right-of-way line of Interstate 270 at a
Northeasterly corner of said 5.103 acre tract;
Thence South 78 deg. 46’ 49” East, a distance of 677.06 feet, along said
Southerly right-of-way line of Interstate 270 and partly along the Northerly
line of said 13.727 acre tract and partly along the Northerly Line aforesaid
0.875 acre tract, to the point of beginning.
Containing 11.814 acres, more or less, of which 0.167 acres lies within the
Cooper Road right-of-way.

Exhibit D-2



--------------------------------------------------------------------------------




The bearings in the above description are based on the bearing of South 87 deg.
58’ 33” East, for the centerline of Corporate Exchange Drive, as shown on the
dedication Plat for Corporate Exchange Drive, of record in Deed Book 60, Page 22
and 23, records of the Recorder’s Office, Franklin County, Ohio.
PARCEL 2:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 4.500 and 13.727 acre tracts conveyed to 17
Land Realty Corp. by deed of record in O.R. 14066 B11, Records of the Recorder’s
Office, Franklin County, Ohio, and being more particularly described as follows:
Beginning for reference at a PK nail found at the centerline intersection of
Presidential Gateway (60 feet in width) as established by the Plat of record in
Plat Book 83, Page 80 and Corporate Exchange Drive (60 feet in width) as
established by the Plat of record in Plat Book 60, Page 22;
Thence North 87 deg. 58’ 33” West, a distance of 329.18 feet along the
centerline of Corporate Exchange Drive to a point;
Thence North 02 deg. 01’ 27” East, a distance of 30.00 feet, to a railroad spike
set on the Northerly right-of-way line of Corporate Exchange Drive and the
Southerly line of said 13.727 acre tract and being the point of true beginning;
Thence the following three (3) courses and distances along the said Northerly
right-of-way line of Corporate Exchange Drive and the Southerly line of said
13.727 and 4.500 acre tracts;
1.    Thence North 87 deg. 58’ 33” West, a distance of 94.38 feet to an iron pin
set at a point of curvature;
2.    Thence along the arc of said curve to the right, having a radius of 420.00
feet, a central angle of 27 deg. 22’ 54”, a chord bearing North 74 deg. 17’ 06”
West, and a chord distance of 198.81 feet to an iron pin found at the point of
tangency;
3.    Thence North 60 deg. 35’ 39” West, a distance of 28.10 feet to an iron pin
set at a Southeasterly corner of a 5.103 acre tract conveyed to Corporate
Exchange Buildings IV and V Limited Partnership by deed of record in O.R. 24554
B04;
Thence the following two (2) courses and distance along the Easterly and
Southerly lines of said 5.103 acre tracts;
1.    Thence North 02 deg. 01’ 27” East, a distance of 258.02 feet to a railroad
spike set;
2.    Thence South 87 deg. 58’ 33” East, a distance of 312.50 feet to a railroad
spike set;
Thence South 02 deg. 01’ 27” West, a distance of 318.00 feet across said 13.727
acre tract to the point of true beginning, containing 2.183 acres; more or less,
subject to all easements, restrictions and rights-of-way of record.

Exhibit D-2



--------------------------------------------------------------------------------




Subject to (1) zoning ordinances, (2) real estate taxes and assessments, not yet
due and payable, (3) easements, restrictions, covenants, reservations and
conditions of record which do not adversely affect the use or value thereof.
Parcel Nos.: 600-122680 and 600-215203
Property Address:    3000 Corporate Exchange Drive, Columbus, Ohio.
Prior instrument reference AFN 201212200196229, Franklin County Records.
[Signature Page Follows]

Exhibit D-2



--------------------------------------------------------------------------------




In witness whereof, Molina Healthcare, Inc., through its duly authorized
representative, has set its hand this              day of                      ,
2013.
Molina Healthcare, Inc.,
a Delaware corporation
By:             
Print Name:     
Title:         
STATE OF CALIFORNIA
)
 
 
)
SS:
COUNTY OF             
)
 



Before me, the undersigned, a notary public in and for said county and state on
this day personally appeared                              , the
                                           of Molina Healthcare, Inc., a
Delaware corporation, who acknowledged that he/she did sign the foregoing
instrument in such capacity and that the same is his/her free act and deed and
the free act and deed of said corporation.
In witness whereof, I have hereunto subscribed my name and affixed my official
seal at                                      ,                       this
              day of                     , 2013.

Notary Public



Exhibit D-2



--------------------------------------------------------------------------------




EXHIBIT E-1
BILL OF SALE AND ASSIGNMENT
MOLINA HEALTHCARE, INC.,
a Delaware corporation,
to
AGNL CLINIC, L.P.,
a Delaware limited partnership
KNOW ALL MEN BY THESE PRESENTS, that Molina Healthcare, Inc., a Delaware
corporation (“Seller”), for and in consideration of Ten Dollars ($10.00) and
other good and valuable consideration, to it in hand paid by AGNL Clinic, L.P.,
a Delaware limited partnership (“Purchaser”), at or before the sealing and
delivery of these presents, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained, sold, transferred and delivered, and by
these presents does grant, assign, bargain, sell, transfer and deliver unto
Purchaser the following (the “Personal Property”):
all machinery and equipment listed and described on Exhibit B attached hereto
and made a part hereof owned by Seller and located on property (the “Property”)
situate in the City of Columbus, Franklin County, Ohio as described on Exhibit A
attached hereto and made a part hereof;
all certificates of occupancy of Seller, and all licenses, permits, and
approvals, if any, which are mandated or necessary to own and operate the
Property.
any warranties or guaranties in the possession of Seller and given by any
contractor, manufacturer or materialmen in connection with the construction,
maintenance, repair or renovation of the Property;
all plans and drawings with respect to the Property in the possession of Seller.
TO HAVE AND TO HOLD the Personal Property unto Purchaser, its successors and
assigns, to and for its own proper use and benefit forever.
This Bill of Sale shall be governed by the laws of the State of Ohio.
This Bill of Sale and the provisions contained herein shall be binding upon and
inure to the benefit of Seller and Purchaser and their respective successors,
legal representatives and assigns.
This Bill of Sale may be executed in counterparts, each of which shall be deemed
an original, but all of which, together, shall constitute one and the same
instrument.

Exhibit E-1



--------------------------------------------------------------------------------




[No further text on this page. Signature page follows.]



Exhibit E-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed on its behalf, this _____ day of June, 2013.
SELLER:
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:             
Name:         
Title:         
PURCHASER:
AGNL CLINIC, L.P.,
a Delaware limited partnership
By:
AGNL Clinic GP, L.L.C.,
a Delaware limited liability company,
its general partner

By:
AGNL Manager II, Inc.,
a Delaware corporation, its manager

By:     
Name: Gordon J. Whiting
Title: President



Signature Page to OH
Bill of Sale
Exhibit E-1



--------------------------------------------------------------------------------




Exhibit A
LEGAL DESCRIPTION
l    PARCEL 1:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 13.727 acre tract, and all of the 0.875 acre
tract conveyed to 17 Land Realty Corp. by deeds of record in O.R. 14066 B11 and
O.R. 25716 J11, respectively, records of the Recorder’s Office, Franklin County,
Ohio, and being more particularly described as follows:
Beginning at a railroad spike set at the intersection of the Southerly
right-of-way line of Interstate 270 (FRA-270-18.32N) and centerline of Cooper
Road (60 feet in width). Said railroad spike being the Northeasterly corner of
said 0.875 acre tract;
Thence South 26 deg. 55’ 00” East, a distance of 241.79 feet, along said
centerline of Cooper Road and Easterly line of said 0.875 acre tract, to a
railroad spike set at the Southeasterly corner of said 0.875 acre tract;
Thence North 78 deg. 47’ 04” West, a distance of 38.14 feet, along the Southerly
line of said 0.875 acre tract, to an iron pin set in the Westerly right-of-way
line of said Cooper Road;
Thence South 26 deg. 55’ 00” East, a distance of 295.14 feet, along said
Westerly right-of-way line of Cooper Road and along the Easterly line of said
13.727 acre tract, to an iron pin set at the point of curvature in the Northerly
right-of-way line of Corporate Exchange Drive (60 feet in width) of record in
Plat Book 60, Page 22 and 23;
Thence the following four (4) courses and distances along said Northerly
right-of-way line of Corporate Exchange Drive and Southerly line of said 13.727
acre tract;
1.    Thence along arc of said curve to the right having a radius of 35.00 feet,
a central angle of 90 deg. 00’ 00”, and a chord bearing South 18 deg. 05’ 00”
West, a chord distance of 49.50 feet to the point of tangency;
2.    Thence South 63 deg. 05’ 00” West, a distance of 35.00 feet, to an iron
pin found at the point of curvature;
3.    Thence along arc of said curve to the right having a radius of 270.00
feet, a central angle of 28 deg. 56’ 27”, and a chord bearing South 77 deg. 33’
14” West, a chord distance of 134.94 feet, to an iron pin set at the point of
tangency;
4.    Thence North 87 deg. 58’ 33” West, a distance of 788.06 feet, to an
railroad spike set;
Thence North 02 deg. 01’ 27” East, a distance of 318.00 feet across said 13.727
acre tract to a railroad spike set in a Southerly line of the 5.103 acre tract
conveyed to Corporate Exchange Buildings IV and V Limited Partnership by deed of
record in O.R. 24554 B04;
Thence South 87 deg. 58’ 33” East, a distance of 15.00 feet along said Southerly
line of the 5.103 acre tract to a railroad spike set at a Southeasterly corner
of said 5.103 acre tract;

Exhibit E-1



--------------------------------------------------------------------------------




Thence the following three (3) courses and distances along the Easterly lines to
said 5.103 acre tract;
1.    Thence North 02 deg. 01’ 27” East, a distance of 185.00 feet, to a P.K.
nail found;
2.    Thence South 87 deg. 58’ 33” East, a distance of 57.50 feet, to a railroad
spike set;
3.    Thence North 02 deg. 01’ 27” East, a distance of 167.21 feet, to an iron
pin set in aforesaid Southerly right-of-way line of Interstate 270 at a
Northeasterly corner of said 5.103 acre tract;
Thence South 78 deg. 46’ 49” East, a distance of 677.06 feet, along said
Southerly right-of-way line of Interstate 270 and partly along the Northerly
line of said 13.727 acre tract and partly along the Northerly line aforesaid
0.875 acre tract, to the point of beginning.
Containing 11.814 acres, more or less, of which 0.167 acres lies within the
Cooper Road right-of-way.
The bearings in the above description are based on the bearing of South 87 deg.
58’ 33” East, for the centerline of Corporate Exchange Drive, as shown on the
dedication Plat for Corporate Exchange Drive, of record in Deed Book 60, Page 22
and 23, records of the Recorder’s Office, Franklin County, Ohio.
PARCEL 2:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 4.500 and 13.727 acre tracts conveyed to 17
Land Realty Corp. by deed of record in O.R. 14066 B11, Records of the Recorder’s
Office, Franklin County, Ohio, and being more particularly described as follows:
Beginning for reference at a PK nail found at the centerline intersection of
Presidential Gateway (60 feet in width) as established by the Plat of record in
Plat Book 83, Page 80 and Corporate Exchange Drive (60 feet in width) as
established by the Plat of record in Plat Book 60, Page 22;
Thence North 87 deg. 58’ 33” West, a distance of 329.18 feet along the
centerline of Corporate Exchange Drive to a point;
Thence North 02 deg. 01’ 27” East, a distance of 30.00 feet, to a railroad spike
set on the Northerly right-of-way line of Corporate Exchange Drive and the
Southerly line of said 13.727 acre tract and being the point of true beginning;
Thence the following three (3) courses and distances along the said Northerly
right-of-way line of Corporate Exchange Drive and the Southerly line of said
13.727 and 4.500 acre tracts;
1.    Thence North 87 deg. 58’ 33” West, a distance of 94.38 feet to an iron pin
set at a point of curvature;
2.    Thence along the arc of said curve to the right, having a radius of 420.00
feet, a central angle of 27 deg. 22’ 54”, a chord bearing North 74 deg. 17’ 06”
West, and a chord distance of 198.81 feet to an iron pin found at the point of
tangency;

Exhibit E-1



--------------------------------------------------------------------------------




3.    Thence North 60 deg. 35’ 39” West, a distance of 28.10 feet to an iron pin
set at a Southeasterly corner of a 5.103 acre tract conveyed to Corporate
Exchange Buildings IV and V Limited Partnership by deed of record in O.R. 24554
B04;
Thence the following two (2) courses and distance along the Easterly and
Southerly lines of said 5.103 acre tracts;
1.    Thence North 02 deg. 01’ 27” East, a distance of 258.02 feet to a railroad
spike set;
2.    Thence South 87 deg. 58’ 33” East, a distance of 312.50 feet to a railroad
spike set;
Thence South 02 deg. 01’ 27” West, a distance of 318.00 feet across said 13.727
acre tract to the point of true beginning, containing 2.183 acres, more or less,
subject to all easements, restrictions and rights-of-way of record.



Exhibit E-1



--------------------------------------------------------------------------------




Exhibit B
Machinery and Equipment
The term “Columbus Property Other Assets” means (a) all “fixtures”, as defined
by Section 9- 102(a)(41) of the Uniform Commercial Code as adopted by the State
of New York, owned by Seller and that are now or hereafter affixed or attached
to or installed in the Columbus Real Property or the Columbus Improvements (the
“Columbus Fixtures”), (b) all of the following, if and to the extent affixed to
the Columbus Real Property or the Columbus Improvements and owned by Seller
(even if not constituting Fixtures) (collectively, the “Columbus Property
Equipment”): built-in fittings and built-in major appliances, including all
electrical, anti‑pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, and (c) all Columbus Intangible Property; provided,
however, notwithstanding the foregoing, Columbus Property Other Assets expressly
excludes each and all of the following items (collectively, the “Columbus
Property Excluded Items”):
1.
all personal property located at the Columbus Real Property or the Columbus
Improvements including, without limitation, all computers and other information
technology devices, but excluding all items described in clause (b) of the
definition of Columbus Property Other Assets; and

2.
those other items (regardless of whether such items constitute Fixtures)
described on Exhibit B-1 hereof.




Exhibit E 1



--------------------------------------------------------------------------------




Exhibit B-1
Qty
Mfg
Description
Model#
Location
1
Aircycle
Bulb eater
55VRSU
Shop
1
Westward
Toolbox
 
Shop
1
CLC
Toolbag
 
Shop
2
Maha
Battery Charger
 
Shop
1
Dayton
Leaf Blower
 
Fire pump room
1
Briggs
Generator 5500 watts
 
Fire pump room
1
Ariens
Snow blower
 
Fire pump room
1
Snow Ex
Salt speader
 
Switch Gear cage
1
Rubbermaid
Light bulb cart
 
Storage
1
Ridgid
Drain snake
 
Shop
1
Dewalt
Air compressor
 
Shop
1
Dewalt
18V Drill
 
Shop
1
Dewalt
18V Impact Drill
 
Shop
1
Dewalt
18V Circular saw
 
Shop
1
Dewalt
18V Reciprocating saw
 
Shop
1
Dewalt
Bench grinder
 
Shop
1
Dewalt
Masonry bit set
 
Shop
1
Dewalt
Drill bit set
 
Shop
1
Westward
Bench grinder
 
Shop
1
Stanley
25ft Tape measure
 
Shop
1
Irwin
Paddle bit set
 
Shop
1
Fluke
Multimeter
 
Shop
1
Fluke
Infared thermometer
 
Shop
1
Ideal
Amp clamp
 
Shop
1
Streamlight
Flashlight
 
Shop
1
Klien
10 in 1 screw driver
 
Shop
4
Vise Grip
Pliers
 
Shop
3
Westward
Adjustable wrenches
 
Shop
1
Westward
Wrench set
 
Shop
1
Westward
Socket set
 
Shop
1
Stanley
Utility knife
 
Shop
1
Stanley
Tripod light
 
Shop
3
Westward
Pliers
 
Shop
1
Elkind
Allen wrench set
 
Shop
1
Megapro
15 in 1 screw driver
 
Shop
1
Brother
Printer
MCF845CW
Shop
1
Dell
Computer
 
Shop
1
Rigid
Hand snake
 
Shop
1
Zicron
Stud Finder
 
Shop


Exhibit E-1



--------------------------------------------------------------------------------




1
 
Scafold 4ft
 
Shop
1
 
5 gallon gas can
 
Fire pump room
1
 
2 gallon gas can
 
Fire pump room
1
Ridgid
Power washer 3300psi
 
Fire pump room
1
Shop Vac
Sweeper
 
Switch Gear cage






Exhibit E-1



--------------------------------------------------------------------------------




EXHIBIT E-2
Form of Long Beach Property Bill of Sale
BILL OF SALE AND ASSIGNMENT
MOLINA CENTER, LLC,
a Delaware limited liability company,
to
AGNL CLINIC, L.P.,
a Delaware limited partnership
KNOW ALL MEN BY THESE PRESENTS, that Molina Center, LLC, a Delaware limited
liability company (“Seller”), for and in consideration of Ten Dollars ($10.00)
and other good and valuable consideration, to it in hand paid by AGNL Clinic,
L.P., a Delaware limited partnership (“Purchaser”), at or before the sealing and
delivery of these presents, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained, sold, transferred and delivered, and by
these presents does grant, assign, bargain, sell, transfer and deliver unto
Purchaser the following (the “Personal Property”):
all machinery and equipment listed and described on Exhibit B attached hereto
and made a part hereof owned by Seller and located on property (the “Property”)
situate in the City of Columbus, Franklin County, Ohio as described on Exhibit A
attached hereto and made a part hereof;
all certificates of occupancy of Seller, and all licenses, permits, and
approvals, if any, which are mandated or necessary to own and operate the
Property.
any warranties or guaranties in the possession of Seller and given by any
contractor, manufacturer or materialmen in connection with the construction,
maintenance, repair or renovation of the Property;
all plans and drawings with respect to the Property in the possession of Seller.
TO HAVE AND TO HOLD the Personal Property unto Purchaser, its successors and
assigns, to and for its own proper use and benefit forever.
This Bill of Sale shall be governed by the laws of the State of California.
This Bill of Sale and the provisions contained herein shall be binding upon and
inure to the benefit of Seller and Purchaser and their respective successors,
legal representatives and assigns.

Exhibit E-2



--------------------------------------------------------------------------------




This Bill of Sale may be executed in counterparts, each of which shall be deemed
an original, but all of which, together, shall constitute one and the same
instrument.
[No further text on this page. Signature page follows.]



Exhibit E-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed on its behalf, this _____ day of June, 2013.
SELLER:
MOLINA CENTER, LLC,
a Delaware limited liability company
By:             
Name:         
Title:         
PURCHASER:
AGNL CLINIC, L.P.,
a Delaware limited partnership
By:
AGNL Clinic GP, L.L.C.,
a Delaware limited liability company,
its general partner

By:
AGNL Manager II, Inc.,
a Delaware corporation, its manager

By:        
Name: Gordon J. Whiting
Title: President



Signature Page to CA
Bill of Sale
Exhibit E-2



--------------------------------------------------------------------------------




Exhibit A
LEGAL DESCRIPTION
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 72787-003-036



Exhibit E-2



--------------------------------------------------------------------------------




Exhibit B
Machinery and Equipment
The term “Long Beach Property Other Assets” means (a) all “fixtures”, as defined
by Section 9-102(a)(41) of the Uniform Commercial Code as adopted by the State
of New York, owned by Seller and that are now or hereafter affixed or attached
to or installed in the Long Beach Real Property or the Long Beach Improvements
(the “Long Beach Fixtures”), (b) all of the following, if an to the extent
affixed to the Long Beach Real Property or the Long Beach Improvements and owned
by Seller (even if not constituting Fixtures) (collectively, the “Long Beach
Property Equipment”): built-in fittings and built-in major appliances, including
all electrical, anti‑pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, and (c) all Long Beach Intangible Property; provided,
however, notwithstanding the foregoing, Long Beach Property Other Assets
expressly excludes each and all of the following items (collectively, the “Long
Beach Property Excluded Items”):
1.
all personal property located at the Long Beach Real Property or the Long Beach
Improvements including, without limitation, all computers and other information
technology devices, but excluding all items described in clause (b) of the
definition of Long Beach Property Other Assets; and

2.
those other items (regardless of whether such items constitute Fixtures)
described on Exhibit B-1 hereof.


Exhibit E-2



--------------------------------------------------------------------------------




Exhibit B-1
Other Long Beach Property Excluded Items 
(attached)



Exhibit E-2



--------------------------------------------------------------------------------




TOOL INVENTORY
Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Ridged
24” bolt cutter
 
 
1
Fluke
Multimeter
73 III
 
1
Yellow Jacket
Super Evac LCD Vacuum Gauge
69070
 
1
Lisle
Ring Compressor wrinkle band
21700
 
1
Zim
Piston Ring Expander
 
 
1
DeWALT
Cordless Drill 12v
1PZ14
 
1
Makita
Cordless Drill 9.c Volts (ANGLE)
DA391DW
 
1
 
One Way Screw Remover tool
PH-17061
 
1
Ritchie
Manifold Charging Set
41212
 
1
Ritchie
Valve Stem wrench 1⁄4” 3⁄16” 5⁄16” 3⁄8”
60613
 
1
Ritchie
Big mini tubing cutter 1 1⁄8” max.
60142
 
1
Fluke
Clamp Meter Amps/volts/ohms
322
 
1
RIGID
Tubing Cutter
154
 
1
ShopVac
Dry/Wet Vacuum
 
 
2
Vaughn
Ball Pein Hammers 12 oz.
 
 
1
Armstrong
1⁄2” Drive Adapter 3⁄4” Male
12-952
 
1
Armstrong
1⁄2” Drive Adapter 3⁄8” Male
12-951
 
1
Allen
1⁄2” Drive Quick Release Ratchet
12800
 
1
Proto
1⁄2” Drive Flex Head Handle Breaker bar 18 5⁄8”
5468
 
1
 
U-Shaped Claw and Offset chisel Bar 24”
No I.D. Markings
 
2
Supco
HVAC/R Current Probe With Microamps
CPH 100
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Motorola
UHF Portable Handheld Radio
HT 750
 
1
Harris
TS30 Test Set Portable handset
7530
 
1 set
C. S. Osborne
Hole Punch Set (6)
 
 
4
 
Misc. Hole Punch Tools
 
 
1
 
Combination TEE
 
 
1
Proto
Snap Ring Pliers
391
 
 
Proto
Ignition Set Wrenches
3200C
 
1 set
Milwaukee
Flat Boring Bit Kit
49-22-0071
 
1
Stanley
Side Cutters
84-133
 
22
 
Misc. Files
 
 
1
Lenox
File Brush
 
 
1
Zim
Piston Ring Expander
204
 
1
 
Piston Ring Compression Tool
 
 
1
Imperial Eastman
Tubing Bender
368-FH
 
1
 
Heavy Duty Puller
 
 
1
UT
3⁄8” Air Ratchet & Sockets
 
 
1
Vise Grip
9” Locking Welding Clamp
 
 


Exhibit E-2



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Proto
Small Puller
 
 
1 set
Allen
15 pc. Metric Long Arm Hex Key Set
 
 
2
 
Star Wrenches Lug Nut Removal Tool
 
 
2
Flex-Hone
Cylinder Wall Deglazer hones
 
 
1
Proto
¾” Drive Ratchet
 
 
1
Proto
¾” Drive Breaker Bar
 
 
1
Turbo Cat III
Floor Dryer
4390-00
 
1
 
Oxy-Ace Welding Set Lg.
 
 
1
 
Oxy-Ace Welding Set Sm.
 
 
1
 
Hex L-Key Set 12 pc.
 
 
1
 
Metric Hex L-Key Set 9 pc.
 
 
18
Proto
Assorted Open End Wrenches
 
 
1 set
Proto
Ratchet Box End Wrench
 
 
7
Proto
3⁄8” Swivel Head Socket
 
 
1
Unibit
Step Drill 1⁄8” to ½”
 
 
1
Proto
Torque Wrench ½ Drive
 
 
1
Utica
3⁄8” Inch Pound Torque Wrench
 
 
1
Proto
½” Speed Handle
 
 
1
Proto
3⁄8” Speed Handle
 
 
1 set
Proto
3⁄8  and ½” Drive Hex
 
 
12
Proto
Metric Open-Box Wrenches
 
 
1 set
Taiwan
Torx Head Drivers
 
 
30
 
Assorted Allen Wrenches
 
 
11
 
Assorted Screw Drivers
 
 
9
 
Nut Drivers
 
 
1
Imperial
Tubing Cutter
 
 
1
Proto
Snap Ring Pliers
 
 
4
 
Vise Grips Pliers
 
 
7
 
Assorted Masonry Drill Bits
 
 
1
Proto
Small Gear Puller
4205-B
 
1 set
Jawco
Hex Dies
 
 
1 set
Buck Bros.
Wood Chisels (6)
 
 
1
Irwin
Expansive Wood Bit
 
 
1
Greenlee
Knockout Punch Set
 
 
1
Marson
Rivit Gun
HP-2
 
1
Desmond
Stone Dresser
 
 
1
 
Slag Remover Chipping Hammer
 
 
1
Raytek
Noncontact Thermometer
ST2
 
1
Amprobe
Test Master
 
 
1
Pasar
Current Tracer
 
 
1
Sensit RFC
Refrigerant Gas Leak Detector
RFC-1
 
1
Check-it
Digital Psychrometer Set
622
 
1
Environmental Tectonics
Psychometric Chart
 
 
1
General Electric
Foot Candle Meter
 
 
1
Electro-Therm
Digital Thermometer
SH66
 
1
Robertshaw
Receiver Controller and Transmitter Calibration Kit
900-012
 
1
Starrett
Dial Indicator
25-144
 


Exhibit E-2



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Dewalt
Cordless Drill 12v
DW972
 
1
Makita
Cordless Drill 12v
6311D
 
1
Makita
Cordless Drill 9.6v
6095D
 
1
Makita
Cordless Drill 9.6v
6093D
 
1
Makita
Cordless Drill 7.2v
DA3000D
 
1
Proto
Roll Away Tool Box
 
 
1
Ilco Unican
Key Duplicater Machine
17
 
1
RIDGID
Vise
 
 
1
Vaco
T-Handle Hex Keys (set)
90153
 
1
K-D
T-Handle Hex Keys (set)
 
 
1 set
Proto
Ratchet, Extensions, Sockets 3⁄8”
 
 
1 set
Proto
Ratchet, Extensions, Sockets 1⁄2”
 
 
1 set
Proto
Ratchet, Extensions, Sockets 3⁄4”
 
 
1 set
 
Pipe Thread Taps (6)
 
 
14
Proto
Assorted Punches and Chisels
 
 
7
Proto
Socket End-Open End Wrench
 
 
1
 
50w 12v Drop Light
 
 
1
Magnehelic
2” of Water Capacity
 
 
1
Magnehelic
1” of Water Capacity
 
 
1
Weller
Soldering Gun
TC-202
 
2
Powr-Grip
Vacuum-Attaching Hand Tool
LJ6VH
 
1 set
Armstrong
QuickRelease Ratchet Set
 
 
2
Sellstrom
Gas Welding Goggles
 
 
1
RIDGID
Lever Bender
408
 
1
Magnehelic
3” of Water Capacity
 
 
3
Bacharach
Tempscribe
 
 
1
Dickson
Tempscribe
 
 
1
Schlage
Boring Jig
40-012
 
1
Amprobe
AMP, Volt, OHM Meter
ACD-11
 
1
Simpson
Volt, OHM Meter
260
 
1
Solomat
IAQ Monitoring System
 
 
1
Starrett
Dial Caliper
120A-6
 
1
Simpson
Therm-O-Meter
389
 
1
Leviton
Splice Pro Tool
49550
 
1
Yellow Jacket
Schrader Valve Removal Tool
 
 
1
TIF
Automatic Halogen Leak Detector
6000
 
1
 
Digital Light Meter
DLM2
 
1
TIF
Capacitor Tester
660
 
1
UE1
Digital Multimeter
DM383
 
1
Amprobe
Fastemp
 
 
2
Lenox
Hole Saw Kits
 
P1 Shop
1
Dayton
8 Piece Silver and Deming Drill Set
1 AO5O
 
1
Milwaukee
Heavy Duty Electric Impact Wrench
 
 
1
Kett
Power Shear
K-100
 
1
 
Nut Driver Power Drill
 
 
1
Lenox
Hacksaw
4012
 
1
Christie
Portable Car-Start
CS-2
 


Exhibit E-2



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Wilmar
2¼ ton Floor Jack
W-1634
 
1
Kodiak
Shovel
72830
 
1
Dayton
Ratchet Puller
2Z449-B
 
1
Ramset
Powder Actuated Tool
4170
 
1
Hilti
Powder Actuated Tool
DW451
 
1
Dewalt
7” Angle Grinder
DW474
 
1
Milwaukee
7 ¼” Circular Saw
6365
 
1
Milwaukee
Rotary Hammer
 
 
1
Milwaukee
3⁄8” Drill
 
 
1
Black & Decker
3⁄8” Drill
 
 
1
Black & Decker
Rotary Hammer
 
 
1
Master
Heat Gun
HG-751B
 
1
WEN
Electric Pencil Engraver
21
 
1
Vibro-Graver
Electric Engraver
74
 
1
Black & Decker
Butane Gas Soldering Gun
 
 
1
Master
Butane Gas Soldering Gun
UT-100si
 
1
Arrow Fastener
Staple Gun
T-50m
 
1
Dwyer
Visi-Float Flowmeter
VFB-55-BV
 
1
Allpax
Gasket Cutter
 
 
2
Proto
Crescent Wrench 16”
 
One in Each Mech. Rm.
1
Proto
Crescent Wrench 12”
 
One in Each Mech. Rm.
1
Mayes
Level 24”
 
One in Each Mech. Rm.
2
Pony
‘C’ Clamps
245
One in Each Mech. Rm.
2
Pony
‘C’ Clamps
246
One in Each Mech. Rm.
1
Uniweld
Manifold Gauge Set
FL33312
One in Each Mech. Rm.
1
 
Manifold Gauge Set
4 Port
One in Each Mech. Rm.
1
 
12v Drop Light
 
 
1
Empire
Level 48”
 
 
3
 
‘T’ Squares 24”
 
 
1
 
‘T’ Squares 48”
Wood
 
1
Johnson
48” Straight Edge
TS48M
 
1
Ridgid
36” Bolt Cutters
 
 
1
Millers Falls
Sledge Hammer
 
 
1
 
5’ Pry Bar
 
 
1
DeWALT
Heavy Duty 4½” Small Angle Grinder
DW818
 
1
Makita
Finishing Sander
B04530
 
1
Skil
Soldering Gun
2410
 
1
Milwaukee
Jig Saw
 
 
1
Dremel
Dremel Variable Speed Grinder
 
 
2 sets
Ace
Tap & Die Set
614
 
1
Desco
Tap & Die Set #4 thru 1”
44348
 
1
Milwaukee
3⁄8” Hammer Drill
 
 


Exhibit E-2



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
1
Milwaukee
Sawzall
 
 
1
Weller
Soldering Gun
8200N
 
1
Milwaukee
Heavy Duty ½” Drill
 
 
1
Craftsman
Drill Press 17” 16sp ¾ h.p.
 
P1 Shop
1
Speedaire
Air Compressor
 
P1 Shop
1
Graymills
Parts Cleaner/Washer
DM 136
P1 Shop
1
Milwaukee
Bench Grinder 7”
 
P1 Shop
2
RIDGID
Aluminum Pipe Wrench
836 36”
P1 Shop
1
RIDGID
Aluminum Pipe Wrench
824 24”
P1 Shop
1
RIDGID
Pipe Cutter 1⁄8”-2”
No. 202
P1 Shop
1
Chicago Specialty
Pipe Cutter 1”-3 1⁄8”
No. 3720
P1 Shop
1 set
RIDGID
Thread Cut Set 1⁄8”-2” Pipe
 
P1 Shop
1
RIDGID
115v Power Threader
700
P1 Shop
1
RIDGID
Spiral Reamer
No. 2-S
P1 Shop
2
Jorgensen
“C” Clamp 6”
176
P1 Shop
2
Jorgensen
“C” Clamp 4”
174
P1 Shop
1
Proto
“C” Clamp 2”
402
P1 Shop
1
Armstrong
“C” Clamp 8”
78-408
P1 Shop
1
RIDGID
Flare
No. 459 45°
P1 Shop
1
Proto
Flaring Tool
No. 351 45°
P1 Shop
1
RIDGID
Basin Wrench
No. 1017
P1 Shop
1
RIDGID
Hex Wrench
No. 11
P1 Shop
1
RIDGID
Offset Hex Wrench
No. E-110
P1 Shop
1 set
Proto
Open End Box Wrench
3⁄8” to 1¼”
P1 Shop
2
Proto
Brass Hammer
 
P1 Shop
1
 
Plastic Mallet
 
P1 Shop
2
Proto
Rubber Mallets
 
P1 Shop
1
 
Ball Peen Hammer 32 oz.
 
P1 Shop
1
Stanley
Claw Hammer
 
P1 Shop
1
Vauguan
Ball Peen Hammer 16 oz.
 
P1 Shop
3
Wiss
Tin Snips
 
P1 Shop
1
RIDGID
Spud Wrench
No. 342
P1 Shop
2
Sloan Valve
Universal Wrench
 
P1 Shop
4
Rachex
Ratchet Action Wrench
10-17mm
Box Wrench
P1 Shop
1
Lincoln
Wire Feed Welder SP175 T
Link 2302-1
 
1
Pro Star
Welding Helmet Auto Darkening
FIB HPD1-F10
 
1
J/B
Deep Vacuum Pump 10FM ½ hp
DV-285N
 
1
Makita
Portable Cut-off (Chop Saw)
2414NB
 
1
BernzOmatic
High Temperature Torch
TS 4000T
 
1
LSI
Cordless Spotlight
RC-1100N
 
1
Channel Lock
21” Channel Lock Pliers
 
 
1
Skil
7¼” Circular Saw
5400
 
1
Honda
Portable Generator
EM 5000SX
 
1
Schumacher
Battery Charger
SE4022
 
1
Pinnacle
Refrigerant Recovery Unit
 
 
1
Fluke
Volt-OHM Tester
T+Pro
 
1
AEMC
Megohm Tester
1026
 


Exhibit E-2



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model #
(If Applicable)
Location
(If Applicable)
3
DeWALT
14.4v Cordless Drill
 
 
1
Armstrong
10 pc. Claw Foot (Open End)
 
 
1
Empire
4’ Level Aluminum
 
 
1
Armstrong
3⁄8” Socket Set MM 13pcs.
 
 
1
Armstrong
3⁄8” Socket Set MM (Long) 12 pcs.
 
 
1
Proto
¼” Socket Set
 
 
1
Proto
3⁄8” Socket Set
 
 
4
Wood’s
Powr-Grip 8”
N4950
 
1
Milwaukee
Portable Band Saw
 
 
1
Milwaukee
Roto Hammer
5318-21
 
1
CPS
Thermo-Psychrometer
TM360
 
1
RIDGID
Hand Held Drain Cleaning Machine
K45
 
1
Milwaukee
18v Sawzall & Charger
 
 
2
Dayton
Pump Out Wet Vac
6AKY1
 
1
Fluke
Clamp On Meter Amp Probe
324
 
1
Milwaukee
120v Sawzall
 
 
1
Ridgid
Pipe Breaker
276
 
1
Dayton
8” Bench Grinder ¾hp
2LKR9
 
1
Weller
120v Solding Gun
SP23L
 
1
Master
Gas Solding Gun Ultratorch
UT-40Si
 
1
Milwaukee
Electric ½” Drill 5320010330067
 
 
1
Genie
1 Person Lift
 
 
1
Genie
Material Lift
 
 
1
Eureka
Hepa Vacuum Cleaner
 
 
1
 
Fence Post Installer
 
 
1
 
Cherry Picker
 
 
1
Husky
5 Piece Reversible Ratching Wrenches
SKU630699
 
1
Greenlee
Circuit Seeker
CS8000
 
1
Arrow Crane Hoist
Iron 1 ton Capacity Hoist
B-9620
 
1
SPANCO Inc
Aluminum 1 ton Capacity Hoist
1ALU1212B
 
1
Coffing
1 ton Chainfall
 
 
1
CM
Electric 1 ton Hoist
WL 480v
 
1
Tom Cat
Walk Behind Floor Scrubber
 
 








Exhibit E-2



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
1999
Desk Top Multiplex - Security
Pelco Multiplexer MX4016 CS
Console
Plaza Level
6644 9F
Sentry Control Systems
2009
Security Camera System Monitor
Samsung SMT-1922 19 1-yr Wty: 4/1/09 to 4/1/2010
Console
Lobby Level
Serial # Y3OC3VUQ900002
CDW Computer Centers, Inc.
2009
Security Camera System Monitor
Planar PL1520M 15 SPK Part Number 997-3266-00 1-yr Wty: 3/27/09 to 3/27/2011
Console
Lobby Level
Serial # P96886JA25192
CDW Computer Centers, Inc.
2009
Security IdentiPass System CPU
Dell Optiplex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012
Console
Lobby Level
Service Tag # H8MDGJ1
Dell.com
2013
Desk Top Keyboard - Security Console
Pelco KBD300A Keyboard Vari-speed Pan, Tilt & Zoom Joystick; Model #KBD300A.
Installed 1/8/2013
Console
Lobby Level
SN ACW-VP J8
Vision Communications
2013
Security DVR
Pelco Hybrid Video Recorder 16 channel (DVR); Model DX4816-2000; Installed
1/8/2013
Console
Lobby Level
SN ACV-2002
Vision Communications
2000
Desk Top Printer - Engineer
HP DeskJet 842C
Engineer
P-1 Level
CN01M1P0W8
KDC
2005
Desk Top Monitor - Engineer
1704FPTt-HVAC Monitor
Engineer
P-1 Level
CNOY42997161856AANJH
Dell Computer Corporation
2010
Desk Top Printer - Chief Engr’s Office
HP LaserJet P2035n Purchased: May 13, 2010 1-yr Wty: 5/13/2010 to 5/12/2011
Engineer
P-1 Level
Serial # CNB9D27365; Mfg#: H-P-CE462A#ABA
CDW Computer Centers, Inc.
2010
Desk Top Computer - Chief Engr
Dell Opti Plex 380 MiniTower Base 3-yr Wty: 5/6/2010 to 5/5/2013
Engineer
P-1 Level
Service Tag $ 21QTRL1; Express Code: 4459089637; Mfg Date: 5/5/2010
Dell.com
2010
Desk Top Monitor - Chief Engr
Dell 22 inch Flat Panel Display; E2210H; 3-yr Wty: 5/3/2010 to 5/2/2013
Engineer
P-1 Level
DP/N OH265R;
S/N: CN-OH265R-64180-047-1USL
Dell.com


Exhibit E-2



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2010
Desk Top Computer - Engineer - Chief Engineer’s Andover HVAC System
Dell OptiPlex380 – Intel Core 2 Duo 2.93 Ghz, 4 GB, 160 GB 7200 RPM SATA HD, 16X
DVD-ROM; Service Tag: BCG1PN1; Express Service Code: 24697153549
Engineer
P-1 Level
Windows 7 Pro/OA; Product key: TMXCJ-2VBY4-WV43H-R4TH4-HRDTVX16-96076;
00186-77-094-237; OKXGVD
CGB Enterprises
2012
Printer - Engineers’ Lunch Room
HP DeskJet 5650
Engineer
P-2 Level
SN MY7CL1R1JP
Dell
2012
Desk Top Monitor - Engineers’ Lunch Rm
Model # E1911C; 22 inch Monitor
Engineer
P-2 Level
SN CN-ONO1VP-64180-219-1C9B
Dell
2012
Desk Top Computer - Engineers’ Lunch Rm
Model # Core i5; Windows 7; Product Key# 328HW-M472H-GDMW7-4JK32-2H8M9
Engineer
P-2 Level
Service Tag # 1KMMJS1; Express Service Code: 3424109473
Dell
2013
Desk Top Computer - New HVAC System
Dell OptiPlex 990; Intel Core i5; Windows 7; Product Key:
7Q2F2-7WTHG-W8TWR-YH4XP-TKC2W
Engineer
P-1 Level
Service Tag # CVVPYV1; Express Service Code: 28049119165
Emcor
2013
Desk Top Monitor - New HVAC System
LG 32 inch Monitor LS-34; 32LS3410
Engineer
P-1 Level
SN 209MXLS7Q352
Emcor
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Craig Aydelott
SN 12816A0500; Radio ID# 2001
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Esteban Diaz
SN 12816A0496; Radio ID# 2002
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Alfonso Oregel
SN 12816A0497; Radio ID# 2003
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Richard Marshall
SN 12816A0499; Radio ID# 2004
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Jeremiah Lees
SN 12918A0200; Radio ID# 2020
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Claudia Motte-Alvarez, J1
SN 12816A0495; Radio ID# 2007
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Nancy Hernandez, J2
SN 12816A0494; Radio ID# 2008
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Alex Passarelli, J3
SN 12816A0493; Radio ID# 2009
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Hector Nunez
SN 12918A0199; Radio ID# 2019
Vision Communications


Exhibit E-2



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
Lobby Level Directory Monitor
Panasonic 42 inch
Lobby
Lobby Level
SN MB21580709; 200 Twr
Jet Communications
2013
Lobby Level Directory Monitor
Panasonic 42 inch
Lobby
Lobby Level
SN MD22360382; 300 Twr
Jet Communications
2003
Desk Top Printer - Guest Room
HP Photosmart 7550 (Color)
OOB
Guest Desk
CN2BS4214N
World Trade Office Supplies
2005
Desk Top Monitor - Guest Room
1704FPTt
OOB
Guest Desk
CNOY42997161856AANM5
Dell Computer Corporation
2005
Desk Top Monitor - Server Room
E153FP
OOB
Server Room
CNOC53696418053UOL5H
Dell Computer Corporation
2005
Desk Top Computer - Guest Room
DHS Mfg Date: 07 20 05
OOB
Guest Desk
6XWKY71
Dell Computer Corporation
2007
Desk Top Printer - Guest Room
HP Photosmart D7260 (Color)
OOB
Guest Desk
MY789U2 NH
HP.com
2009
Desk Top Monitor - Asst. Bldg Mgr
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Mary’s Desk
CN-0F532H-74445-93Q-AM6S
Dell.com
2009
Desk Top Monitor - Asst. Bldg Mgr
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Mary’s Desk
CN-0F532H-74445-93Q-ANDS
Dell.com
2009
Desk Top Monitor - Property Asst
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Pearl’s Desk
CN-0F532H-74445-93Q-AN9S
Dell.com
2009
Security IdentiPass System CPU
DellOptiPlex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012
OOB
Access Card Desk-OOB
Service Tag # BJFDGJ1
Dell.com
2009
Desk Top Scanner - Print Area
HP ScanJet 7650n; Model: (1P): L1943A; Option: (30P): B1H 1-yr Wty: 5/18/09
to5/17/2010
OOB
Print Area
CN87KT1129
CDW Computer Centers, Inc.
2009
Conference Room TV Monitor
Sharp LC-42SB45UT:  1-yr Wty: 9/4/09 to 9/8/10
OOB
Confce Rm
905817411
Kelty Co.


Exhibit E-2



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2009
Lobby Level CPU for Directory
Dell Optiplex 740 3-yr Wty: 9/30/09 to 9/30/2012.
OOB
Lobby Level
200 Tower: Service Tag # FZ67ZK1; Express Code: 34778501569
Dell.com
2009
Lobby Level CPU for Directory
Dell Optiplex 740 3-yr Wty: 9/30/09 to 9/30/2012
OOB
Lobby Level
300 Tower: Service Tag # DZ67ZK1; Express Code: 30424936897
Dell.com
2010
Desk Top Printer - GM’s Office
HP LaserJet P3015dn Purchased: May 13, 2010 1-yr Wty: 5/13/2010 to 5/12/2011
OOB
Ivette’s Desk
Serial # VNBCB406WP; Mfg#: H-P-CE528A#ABA
CDW Computer Centers, Inc.
2010
Desk Top Computer - Property Asst
Dell Opti Plex 380 Minitower Base 3-yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010.
OOB
Pearl’s Desk
B574KM1
Dell.com
2010
Desk Top Computer - Asst. Bldg Mgr
Dell Opti Plex 380 Minitower Base 3-yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010.
OOB
Mary’s Desk
B582KM1
Dell.com
2010
Desk Top Computer - Server Room
PowerEdge Dell T310 System
OOB
Server Room
Service Tag: 2VL9JS1; Express Service Code: 6263733601
Carapace, Inc.
2012
LapTop Computer - G Mgr
Dell Laptop 13 inch.
OOB
Ivette’s Desk
Service Tag (S/N): CKMYFS1; Express Service Code: 27369269857
Dell purchased by Lori McKinney
2012
HP OfficeJet Pro 8600
Model#: SNPRC-1101-01; Product #: CM749A 1-yr Wty: 1/19/2012 to 1/19/2013
OOB
Print Area
Serial # CN1C31T1C6
Lori McKinney
2012
Desk Top Monitor - GMgr
Dell 22 inch Flat Panel Display
OOB
Ivette’s Desk
S/N# CN-0174R7-72872-24B-A2VU
Dell from Lori McKinney
2012
Desk Top Monitor - GMgr
Dell 22 inch Flat Panel Display
OOB
Ivette’s Desk
S/N# CN-0174R7-72872-24B-A69U
Dell from Lori McKinney
2012
Copy Machine - Server Room
Ricoh Aficio MPC2551
OOB
Server Room
Equipment ID: V9825200222
Leased from Ricoh Business Solutions


Exhibit E-2



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
OOB WIFI Unit
Ruckus ZoneFlex 7300 Series (7363)
OOB
Telco Rm
SN 543D37054B00
Allcovered
2013
Security Radio Repeater
Hytera Professional Digital Radio Repeater; Model RD982; Installed 1/8/2013
OOB
A5 LRR ElecRm
SN12529A0096; 3 antennas located in A11, A5 and P2 by Stair #1.
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Pearl Tan
SN 12816A0492; Radio ID# 2010
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Mary Ramsey
SN 12723D0125; Radio ID# 2011
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Ivette Walker
SN 12723D0127; Radio ID# 2015
Vision Communications
2013
Portable Radio
Motorola SL7550
Owner’s Rep
Salvador Gutierrez
SN 682TNB2423; Radio ID# 2016
Vision Communications
2008
Desk Top Monitor - Parking
Parking Access Monitor
Parking
P-1 Parking
S/N #CN-ORY979-74261-848-6D5U
Dell
2009
Desk Top Monitor - Parking
Dell 19” Widescreen LCD SE 198 WFP 1-yr Wty: 1/1/09 to 1/1/2010
Parking
P-1 Parking
CN-OC558H-72872-89Q-OMAM
Best Buy
2009
Security IdentiPass System CPU
Dell Optiplex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/12.  
Parking
P-1 Parking
Service Tag # F8MDGJ1
Dell.com
2010
Desk Top Computer - Parking Mgr
Dell Opti Plex 380 Minitower Base 3-yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010
Parking
P-1 Parking
B583KM1
Dell.com
2011
Desk Top Printer - Parking Mgr
HP LaserJet 2420d
Parking
P-1 Parking
S/N: CNDJF05457
 
2012
Brother AIO Printer - Parking Mgr
Brother Model # MFC-7460 DN; 1-yr Wty: 4/5/2012 to 4/5/2013
Parking
P-1 Parking
Serial #: U62701K1N199757
World Trade Office Supplies
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P1
SN 12723D0126; Radio ID# 2012
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P2
SN 12723D0120; Radio ID# 2013
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P3
SN 12816A0257; Radio ID# 2014
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P4
SN 12817A0326; Radio ID# 2018
Vision Communications


Exhibit E-2



--------------------------------------------------------------------------------



MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT

Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2007
Desk Top Printer - Security
HP LaserJet 1018; Placed in service on May 19, 2012 by Chip at Allcovered
Security
Kevin’s Desk-OOB
CNB1004493
HP.com
2009
Desk Top Monitor - Access Card
Dell Prof 1909, Wide Flat Panel DP/N OW160G: 3-yr Ltd Wty: 9/9/2009 to 9/9/2012
Security
Access Card Desk-OOB
CN-OW160G-72872-97Q-387S
Dell.com
2010
Desk Top Computer - Dir of Security
Dell Opti Plex 380 MiniTower Base 3-yr Wty: 5/6/2010 to 5/5/2013.
Security
Kevin’s Desk-OOB
Service Tag # 21QYRL1; Express Code: 4459322917; Mfg Date: 5/5/2010
Dell.com
2010
Desk Top Monitor - Dir of Security
Dell 22 inch Flat Panel Display; E2210H; 3-yr Wty: 5/3/2010 to 5/2/2013.
Security
Kevin’s Desk-OOB
DP/N OH265R; S/N: CN-OH265R-64180-047-1TGL
Dell.com
2010
Security Camera at Load Dock on P-1 Level (Camera #2)
Pelco ES3012 20X PTZ Camera at Load Dock; Ship Date: April 6, 2010. 1-yr Wty:
4/6/2010 to 4/5/2011
Security
P-1 Level
Serial Number: ABA-AP99
Universal Protection Systems
2010
Security Camera at West Monument. Camera #3 at the Plaza Level
Pelco ES3012 - 2 CLZ20PN; Ship Date: May 21, 2010. 1-yr Wty: 5/21/2010 to
May 20, 2011.
Security
Plaza Level
Serial Number: ABC-CYQ8
Vision Communications
2011
Camera 4 on top of East Monument Sign
Pelco Esprit ES3012 Series - Camera (Integrated Positioning System); Installed
3/24/2011.
Security
Plaza Level
SN ABVHVW2; Pelco Esprit ES3012-2CLZ20PN
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Security
Console
SN 12816A0498; Radio ID# 2005
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Security
Patrol
SN 12816A0491; Radio ID# 2006
Vision Communications
2013
Portable Radio
Motorola SL7550
Security
Kevin Stapleton
SN 682TND2817; Radio ID# 2017
Vision Communications


Exhibit E-2



--------------------------------------------------------------------------------




EXHIBIT F
Form of FIRPTA Affidavit
FIRPTA CERTIFICATE
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445 of the Internal Revenue
Code), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the seller of the property and not
the disregarded entity. To inform AGNL CLINIC, L.P., a Delaware limited
partnership (“Buyer”), that withholding of tax is not required upon the
disposition of a U.S. real property interest by ________, a ________ (“Seller”),
the undersigned hereby certifies the following on behalf of Seller:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).
2.    Seller is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations.
3.    Seller’s U.S. employer identification number is
                          .
4.    Seller’s office address is:
Seller understands that this certification may be disclosed to the Internal
Revenue Service by Buyer and that any false statement contained herein could be
punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that he/she has examined
this certification and to the best of his knowledge and belief it is true,
correct and complete, and he/she further declares that he/she has the authority
to sign this document on behalf of Seller.

Exhibit F



--------------------------------------------------------------------------------




Executed as of the       day of         , 20  .
SELLER
,
a             
By:            
Name:            
Title:            
STATE OF                                     
)
 
 
)
SS.
COUNTY                        
)
 



I, the undersigned, a Notary Public in and for the County and State aforesaid,
DO HEREBY CERTIFY, that the above named                    , personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the foregoing instrument bearing date on the         day of June,
2013, as his/her own free and voluntary act and as the free and voluntary act of
the                   of                   . for the uses and purposes therein
set forth.
Given under my hand and Notary Seal, this     day of June, 2013.

Notary Public
My Commission expires:             





Exhibit F



--------------------------------------------------------------------------------




EXHIBIT G-1
Form of Long Beach Owner’s Affidavit
OWNER’S DECLARATION
(200-300 Oceangate, Long Beach, CA)
The undersigned hereby declares as follows:
Article I.    Declarant is the                                 of Molina Center,
LLC (“Owner”), which is the owner or lessee, as the case may be, of certain
premises located at 200-300 Oceangate, Long Beach, California, further described
as follows: See Commitment No. 997-23021588-A-TC1 for full legal description
(the “Land”).
Article II.    To the knowledge of Declarant, during the period of six months
immediately preceding the date of this declaration no work has been done, no
surveys or architectural or engineering plans have been prepared, and no
materials have been furnished in connection with the erection, equipment,
repair, protection or removal of any building or other structure on the Land or
in connection with the improvement of the Land in any manner whatsoever other
than work done by tenants and licensees with regard to their leased or licensed
space.
Article III.    To the knowledge of Declarant, Owner has not previously conveyed
the Land; is not a debtor in bankruptcy (and if a partnership, the general
partner thereof is not a debtor in bankruptcy); and has not received notice of
any pending court action affecting the title to the Land.
Article IV.    To the knowledge of Declarant, except as shown in the
above-referenced Commitment, there are no unpaid or unsatisfied mortgages, deeds
of trust, Uniform Commercial Code financing statements, claims of lien, special
assessments, or taxes that constitute a lien against the Land or that affect the
Land but have not been recorded in the public records.
Article V.    The Land is currently in use as an office building; Owner
occupy/occupies the Land; and the following are all of the leases or other
occupancy rights affecting the land: See Exhibit A.
Article VI.    To the knowledge of Declarant, there are no other persons or
entities that are currently asserting an ownership interest in the Land, nor are
there unrecorded easements, claims of easement, or boundary disputes that
currently affect the Land.
Article VII.    To the knowledge of Declarant, there are no outstanding options
to purchase or rights of first refusal affecting the Land other than the right
of first offer in favor of Molina Healthcare, Inc., which right is being waived
in connection with this transaction.
This declaration is made with the intention that Fidelity National Title
Insurance Company (the “Company”) and its policy issuing agents will rely upon
it in issuing their title insurance policies and endorsements. Owner, by the
undersigned Declarant, agrees to indemnify the Company against loss or damage
(including reasonable attorneys’ fees, expenses, and costs) incurred by the
Company as a result of any untrue statement made herein.
I declare under penalty of perjury that the foregoing is true and correct and
that this declaration was executed on June __, 2013 at  
                                                  .
OWNER:

Exhibit G-1



--------------------------------------------------------------------------------




MOLINA CENTER, LLC,
a Delaware limited liability company
By:    DECLARANT:

Print Name:        
Title:            



Exhibit G-1



--------------------------------------------------------------------------------




EXHIBIT A
List of Leases, Access Agreements and Licenses
LEASE AGREEMENTS, ACESS AGREEMENTS AND LICENSE AGREEMENTS ASSOCIATED WITH 200 &
300 OCEANGATE, LONG BEACH, CALIFORNIA, WITH MOLINA AS LANDLORD:
•
3-Dee International

•
Arthritis National Research Foundation

•
Lisa Brandon, CFLS

•
California Coastal Commission

•
Crowell, Weedon & Co.

•
Department of Industrial Relations

•
High Rise Goodies Restaurant Group, Inc.

•
J. Perez Associates, Inc.

•
Long Beach Publishing Company, Inc. (aka Press Telegram)

•
Lynn E. Moyer

•
D. Michael Trainotti

•
Michael W. Binning

•
Molina Healthcare, Inc.

•
MVP Energy, LLC

•
Pacific Maritime Association

•
Pacific Merchant Shipping

•
Bruce A. Dybens, AP

•
California State Lands Commission

•
US Department of Veterans Affairs

•
Perona, Langer, Beck Serbin & Mendoza

•
Rose, Klein & Marias, LLP

•
United Parcel Services, Inc.

•
APB Car Wash & Detailing Specialist - License

•
Steel Coil

•
Mikko Myong Pvonka, an individual

•
TCG Los Angeles, Inc. (aka AT&T) – ACCESS AND LICENSE

•
XO Communications Services, LLC – LICENSE

•
Molina Healthcare of California (undocumented license agreement)






Exhibit G-1



--------------------------------------------------------------------------------




EXHIBIT G-2
Form of Columbus Owner’s Affidavit
AFFIDAVIT AS TO TITLE
TO REAL ESTATE
STATE OF                        
)
 
 
)
SS.
COUNTY OF                   
)
 



                                       (“Affiant”), being first duly sworn,
deposes, states and agrees as follows:
Article I.
Affiant is the                          of Molina Healthcare, Inc. (the
“Corporation”) and is authorized to execute this Affidavit for and on behalf of
said corporation.

Article II.
The corporation is in good standing in the State of Delaware.

Article III
To the knowledge of Affiant, the corporation has marketable title in fee simple
to that referenced Property more fully described in Commitment for Title
Insurance No. 4257983 dated February 15, 2013, and its possession thereof has
been peaceable and undisturbed and the title to said Property has never been
disputed or questioned to Affiant’s knowledge, nor does Affiant know of any
facts by reason of which the title to, or possession of, said Property might be
disputed or questioned (the “Property”).

Article IV
That the corporation is not insolvent or bankrupt and there has been (i) no
assignment made for the benefit of its creditors; (ii) no appointment of a
receiver for its assets or properties; (iii) no bankruptcy, reorganization or
liquidation proceeding instituted by or against it; and (iv) no dissolution
proceedings therefor.

Article V
That the corporation is not a “foreign person” as defined in the Foreign
Investment Property Tax Act, Internal Revenue Code Section 1445; that the
address for tax purposes is:
                                                                                                             ,
and the Federal Taxpayer Identification Number is
                                .

Article VI
That Affiant is at least eighteen (18) years of age and is not under any legal
disability.

Article VII
That, to the knowledge of Affiant, there are no unrecorded deeds, mortgages,
leases, easements, contracts of sale and/or equities and/or agreements of any
kind not fully disclosed of record or unrecorded given by or known to Affiant
affecting the title to or use of the Property and that there are no leases,
licensees or parties in possession or entitled to possession other than the
Corporation and the parties listed on Exhibit A attached hereto.

Article VIII
That, to the best of Affiant’s knowledge, there are no violations of any
covenants, conditions or restrictions of record affecting the Property and that
there are no disputes with any adjoining property owners as to either the
location of Property lines or the encroachments of any improvements.


Exhibit G-2



--------------------------------------------------------------------------------




Article IX
That, to the knowledge of Affiant, all utility charges (e.g. gas, electric,
water bills) against the property have been or will be paid by Affiant.

Article X
That, to the knowledge of Affiant, no construction, labor, repairs, alterations
or improvements made, ordered or contracted to be made on or to the Property,
nor material ordered therefor, within the last ninety (90) days which has not
been paid for in full; nor are there any fixtures attached to the Property which
have not been paid for in full, for which the right to file a mechanic’s or
materialmen’s lien might exist, nor has any unsatisfied claim for lien or claim
for payment been made for labor or material furnished to the Property, except:
as may exist in connection with work performed by tenants or licensees in their
applicable space.

Article XI
That, to the knowledge of Affiant, there are no outstanding assessments against
the Property nor has any notice been received as to pending assessments, except:
______.

Article XII
That the foregoing statements are made for the benefit of and to induce Fidelity
National Title Insurance Company to issue its owner’s/loan policies of title
insurance.

In the event that any of the representations made herein prove to be incorrect,
for any reason, and a claim is made by third party with respect to these
matters, the Corporation agrees to indemnify and hold harmless said Title
Insurance Company from all claims and damages, including litigation costs and
reasonable attorney fees arising as the result of such claim. All
representations herein are made to the best of the knowledge of the parties
signing hereto.

Exhibit G-2



--------------------------------------------------------------------------------




Further Affiant Sayeth Naught.
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By: AFFIANT

Print Name:        
Title:            
The foregoing was sworn to and subscribed in my presence on             .

Notary Public
My term expires:     



Exhibit G-2



--------------------------------------------------------------------------------




EXHIBIT “A”
LEASE AGREEMENTS, ACCESS AGREEMENTS AND LICENSE AGREEMENTS ASSOCIATED WITH 3000
CORPORATE EXCHANGE DRIVE, COLUMBUS, OHIO, WITH MOLINA AS LANDLORD:
•
Bresco Solutions, LLC - LICENSE

•
iQor, Inc.

•
Prime Engineering & Architecture, Inc.

•
U.S. Congressman Patrick Tiberi

•
XO Communications Services, Inc. – ACCESS AGREEMENT




Exhibit G-2



--------------------------------------------------------------------------------




EXHIBIT H
Form of Tenant Waiver Letter
[TENANT NAME]
[Tenant address]
                   , 20___
AGNL _____, L.L.C.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue
26th Floor
New York, NY 10167-0094
Attn: Gordon J. Whiting
Re: Lease Agreement, dated as of ________ __, 20___, between AGNL _____, L.L.C.,
a Delaware limited liability company (“Landlord”), and __________., a ________
(“Tenant”) (the “Lease”)
Ladies and Gentlemen:
Reference is made to that certain $________ loan (the “Loan”) made by
____________ (“Lender”) to __________ (“Landlord”), which Loan is secured by,
inter alia, a certain [Mortgage] of even date herewith (the “Mortgage”)
encumbering certain property located at ________ (the “Property”), which
Property is leased to _____________ (“Tenant”) pursuant to the above-referenced
Lease.
In consideration of [the execution and delivery of the Lease by Landlord] [the
sum of ten dollars ($10.00)] [latter to be used in lease assumption or loan
closed later situations] and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Tenant hereby covenants and
agrees with Landlord that, in the event Tenant or any Affiliate (as hereinafter
defined) of Tenant purchases the interest of Lender in the Loan, Tenant or such
Affiliate will not exercise any of the remedies provided to Lender under the
Mortgage or any of the other documents evidencing or securing the Loan if and so
long as an Event of Default (as defined in the Lease) exists and is continuing
under the Lease.
[If Tenant is a corporation] [For the purposes hereof, the term “Affiliate”
shall mean, with respect to a corporation, (i) any officer or director thereof
and any person, trust, corporation, partnership, venture or other entity who or
which is, directly or indirectly, the beneficial owner of more than 50% of any
class of shares or other equity security of such corporation, or (ii) any
person, trust, corporation, partnership, venture or other entity which, directly
or indirectly controls or is controlled by or under common control with such
corporation, or (iii) any general partner, general partner of a general partner,
partnership with a common general partner, or co-venturer of or with any person
or entity described in (i) or (ii) above, or (iv) if any general partner or
co-venturer is a corporation, any person, trust, corporation, partnership,
venture or other entity which is an Affiliate as defined above of such
corporation, or (v) if any of the foregoing is a natural person, his or her
parents, spouse, children, siblings and their children, and spouse’s parents,
children, siblings and their children.

Exhibit H



--------------------------------------------------------------------------------




“Controls”, “controlled by” and “under common control with” each refers to the
effective power, directly or indirectly, to direct or cause the direction of the
management and policies of the person, trust, corporation, partnership, venture
or other entity in question, whether by contract or otherwise.]
[If Tenant is not a corporation] Affiliate” of any Person means any Person which
(a) controls, (b) is under the control of, or (c) is under common control with
such Person (the term “control” as used herein shall be deemed to mean ownership
of more than 50% of the outstanding voting stock of a corporation or other
majority equity and control interest if such Person is not a corporation and the
power to direct or cause the direction of the management or policies of such
Person).
Very truly yours,
[TENANT NAME],
a                                   
By:             
Name:         
Title:         



Exhibit H



--------------------------------------------------------------------------------




EXHIBIT I
Form of SLB Lease Agreement





Exhibit I



--------------------------------------------------------------------------------




EXHIBIT J
Form of Memorandum of Lease Agreement (Long Beach)
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Sheppard Mullin Richter & Hampton,
LLP
1300 I Street, NW
11th Floor East
Washington, DC 20005
Attn: Michele E. Williams, Esq.


THE AREA ABOVE IS RESERVED FOR RECORDER’S USE
APN: 7278-003-035
APN: 7278-003-036
 



Exempt from Documentary Transfer Tax
(Term of the Lease is Less than 35 Years)
MEMORANDUM OF LEASE
THIS MEMORANDUM OF LEASE is made as of the ____ day of June, 2013, by and
between AGNL CLINIC, L.P., a Delaware limited partnership (“Landlord”), having
an address at c/o Angelo, Gordon & Co., L.P., 245 Park Avenue, 26th Floor New
York, New York 10167-0094, and MOLINA HEALTHCARE, INC., a Delaware corporation
(“Tenant”), with an address at 300 Oceangate Blvd., Suite 950, Long Beach,
California 90802.
Lease. Landlord has demised and let to Tenant pursuant to the terms and
conditions of a Lease Agreement dated as of June ____, 2013 (the “Lease”), the
terms and conditions of said Lease are incorporated herein as though set forth
in full, certain real property located in the City of Long Beach, County of Los
Angeles, State of California described in Exhibit “A” attached hereto (the
“Leased Premises”).
Initial Term. Under the terms of the Lease, Tenant may have and hold the Leased
Premises, together with the tenements, hereditaments, appurtenances and
easements thereunto belonging, at the rental and upon the terms and conditions
therein stated, for an initial term (the “Initial Term”) of three hundred
(300) full calendar months commencing as of June ____, 2013.
Renewal Term. Under the terms of the Lease, provided that if, on or prior to the
last day of the Initial Term (the “Expiration Date”) the Lease shall not have
been terminated pursuant to any provision thereof, then on the Expiration Date
and on the fifth, tenth, fifteenth, twentieth and twenty-fifth anniversaries of
the Expiration Date (each such date, a “Renewal Date”), the term shall be
extended for an additional period of five (5) years (each of the extension
periods, a “Renewal Term”), provided that Tenant shall have notified Landlord in
writing at least eighteen (18) months prior to the Expiration Date that Tenant
has elected to so extend the Lease. Any such extension of the term shall be
subject to all of the provisions of the Lease (except that Tenant shall not have
the right to any additional Renewal Term).

Exhibit J



--------------------------------------------------------------------------------




No Responsibility for Liens. NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE
LIABLE FOR ANY LABOR, SERVICES, EQUIPMENT OR MATERIALS FURNISHED OR TO BE
FURNISHED TO TENANT, OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED
PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY
SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO ANY OF THE LEASED PREMISES. LANDLORD MAY AT ANY TIME POST ANY
NOTICES ON ANY OF THE LEASED PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.
Purpose and Intention. This Memorandum of Lease is executed for the purpose of
recordation in the Official Records of the County of Los Angeles, State of
California in order to give notice of all of the terms, provisions and
conditions of the Lease and is not intended, and shall not be construed, to
define, limit or modify the full text of the Lease. The leasehold estate created
and conveyed hereby with respect to the Leased Premises is intended to be one
and the same estate as was created with respect to the Leased Premises by the
Lease and is further intended to be governed in all respects solely by the Lease
and all of the provisions thereof. This Memorandum contains only selected
provisions of the Lease.
Counterparts. This Memorandum of Lease may be executed in a number of
counterparts and by different parties hereto in separate counterparts each of
which, when so executed, shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.
[Signature pages to follow]



Exhibit J



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as of the
date and year first written above.
“Landlord”
AGNL CLINIC, L.P.,
a Delaware limited partnership
By:
AGNL Clinic GP, L.L.C., a Delaware limited liability company, its General
Partner

By:
AGNL Manager II, Inc., a Delaware corporation, its Manager

By:        
Name: Gordon J. Whiting
Title: President

[Signature Page 1 to CA Memorandum of Lease]
Exhibit J



--------------------------------------------------------------------------------




“Tenant”
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:        
Name:        
Title:         



[Signature Page 2 to CA Memorandum of Lease]
Exhibit J



--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGEMENT OF NOTARY PUBLIC
STATE OF NEW YORK
)
 
 
)
 
COUNTY OF NEW YORK
)
 



On                                        , before me,
                                          , a Notary Public, personally appeared
Gordon J. Whiting who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of New that the
foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                         

[Acknowledgement to CA Memorandum of Lease]
Exhibit J



--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGEMENT OF NOTARY PUBLIC
STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF                         
)
 



On                                        , before me,
                                          , a Notary Public, personally appeared
_____________ who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PURJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                         



[Acknowledgement to CA Memorandum of Lease]
Exhibit J



--------------------------------------------------------------------------------




Exhibit A
LEGAL DESCRIPTION
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036



Exhibit J



--------------------------------------------------------------------------------




EXHIBIT K
Form of Memorandum of Lease Agreement (Columbus)
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Sheppard Mullin Richter & Hampton,
LLP
1300 I Street, NW
11th Floor East
Washington, DC 20005
Attn: Michele E. Williams, Esq.


THE AREA ABOVE IS RESERVED FOR RECORDER’S USE
APN: 7278-003-035
APN: 7278-003-036
 



MEMORANDUM OF LEASE
1.    THIS MEMORANDUM OF LEASE is made pursuant to § 5301.251 of the Ohio
Revised Code as of the ____ day of June, 2013, by and between AGNL CLINIC, L.P.,
a Delaware limited partnership (“Landlord”), having an address at c/o Angelo,
Gordon & Co., L.P., 245 Park Avenue, 26th Floor New York, New York 10167-0094,
and MOLINA HEALTHCARE, INC., a Delaware corporation (“Tenant”), with an address
at 300 Oceangate Blvd., Suite 950, Long Beach, California 90802.
2.    Lease. Landlord has demised and let to Tenant pursuant to the terms and
conditions of a Lease Agreement dated as of June ___, 2013 (the “Lease”), the
terms and conditions of said Lease are incorporated herein as though set forth
in full, certain real property located in the City of Columbus, Franklin County,
Ohio described in Exhibit “A” attached hereto (the “Leased Premises”).
3.    Title. Landlord claims title to the Leased Premises through a deed filed
as instrument                 of Franklin County Records.
4.    Initial Term. Under the terms of the Lease, Tenant may have and hold the
Leased Premises, together with the tenements, hereditaments, appurtenances and
easements thereunto belonging, at the rental and upon the terms and conditions
therein stated, for an initial term (the “Initial Term”) of three hundred
(300) full calendar months commencing as of June ____, 2013.
5.    Renewal Term. Under the terms of the Lease, provided that if, on or prior
to the last day of the Initial Term (the “Expiration Date”) the Lease shall not
have been terminated pursuant to any provision thereof, then on the Expiration
Date and on the fifth, tenth, fifteenth, twentieth and twenty-fifth
anniversaries of the Expiration Date (each such date, a “Renewal Date”), the
term shall be extended for an additional period of five (5) years (each of the
extension periods, a “Renewal Term”), provided that Tenant shall have notified
Landlord in writing at least eighteen (18) months prior to the Expiration Date
that Tenant has elected to so extend the Lease. Any such extension of the term
shall be subject to all of the provisions of the Lease (except that Tenant shall
not have the right to any additional Renewal Term).

Exhibit K



--------------------------------------------------------------------------------




6.    No Responsibility for Liens. NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL
NOT BE LIABLE FOR ANY LABOR, SERVICES, EQUIPMENT OR MATERIALS FURNISHED OR TO BE
FURNISHED TO TENANT, OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED
PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY
SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO ANY OF THE LEASED PREMISES. LANDLORD MAY AT ANY TIME POST ANY
NOTICES ON ANY OF THE LEASED PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.
7.    Purpose and Intention. This Memorandum of Lease is executed for the
purpose of recordation in the Official Records of the County of Franklin, State
of Ohio in order to give notice of all of the terms, provisions and conditions
of the Lease and is not intended, and shall not be construed, to define, limit
or modify the full text of the Lease. The leasehold estate created and conveyed
hereby with respect to the Leased Premises is intended to be one and the same
estate as was created with respect to the Leased Premises by the Lease and is
further intended to be governed in all respects solely by the Lease and all of
the provisions thereof. This Memorandum contained only selected provisions of
the Lease.
8.    Counterparts. This Memorandum of Lease may be executed in a number of
counterparts and by different parties hereto in separate counterparts each of
which, when so executed, shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.
[Signature pages to follow]



Exhibit K



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as of the
date and year first written above.
“Landlord”
AGNL CLINIC, L.P.,
a Delaware limited partnership
By:
AGNL Clinic GP, L.L.C., a Delaware limited liability company, its General
Partner

By:
AGNL Manager II, Inc., a Delaware corporation, its Manager

By:        
Name: Gordon J. Whiting
Title: President

[Signature Page 1 to OH Memorandum of Lease]
Exhibit K



--------------------------------------------------------------------------------




“Tenant”
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:        
Name:        
Title:         



[Signature Page 2 to OH Memorandum of Lease]
Exhibit K



--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGEMENT OF NOTARY PUBLIC
STATE OF NEW YORK
)
 
 
)
 
COUNTY OF NEW YORK
)
 



On                                        , before me,
                                          , a Notary Public, personally appeared
Gordon J. Whiting who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of New that the
foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                         

[Acknowledgement to OH Memorandum of Lease]
Exhibit K



--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGEMENT OF NOTARY PUBLIC
STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF                         
)
 



On                                        , before me,
                                          , a Notary Public, personally appeared
_____________ who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                         



[Acknowledgement to OH Memorandum of Lease]
Exhibit K



--------------------------------------------------------------------------------




Exhibit A
LEGAL DESCRIPTION
•
PARCEL 1:

Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 13.727 acre tract, and all of the 0.875 acre
tract conveyed to 17 Land Realty Corp. by deeds of record in O.R. 14066 B11 and
O.R. 25716 J11, respectively, records of the Recorder’s Office, Franklin County,
Ohio, and being more particularly described as follows:
Beginning at a railroad spike set at the intersection of the Southerly
right-of-way line of Interstate 270 (FRA-270-18.32N) and centerline of Cooper
Road (60 feet in width). Said railroad spike being the Northeasterly corner of
said 0.875 acre tract;
Thence South 26 deg. 55’ 00” East, a distance of 241.79 feet, along said
centerline of Cooper Road and Easterly line of said 0.875 acre tract, to a
railroad spike set at the Southeasterly corner of said 0.875 acre tract;
Thence North 78 deg. 47’ 04” West, a distance of 38.14 feet, along the Southerly
line of said 0.875 acre tract, to an iron pin set in the Westerly right-of-way
line of said Cooper Road;
Thence South 26 deg. 55’ 00” East, a distance of 295.14 feet, along said
Westerly right-of-way line of Cooper Road and along the Easterly line of said
13.727 acre tract, to an iron pin set at the point of curvature in the Northerly
right-of-way line of Corporate Exchange Drive (60 feet in width) of record in
Plat Book 60, Page 22 and 23;
Thence the following four (4) courses and distances along said Northerly
right-of-way line of Corporate Exchange Drive and Southerly line of said 13.727
acre tract;
1.    Thence along arc of said curve to the right having a radius of 35.00 feet,
a central angle of 90 deg. 00’ 00”, and a chord bearing South 18 deg. 05’ 00”
West, a chord distance of 49.50 feet to the point of tangency;
2.    Thence South 63 deg. 05’ 00” West, a distance of 35.00 feet, to an iron
pin found at the point of curvature;
3.    Thence along arc of said curve to the right having a radius of 270.00
feet, a central angle of 28 deg. 56’ 27”, and a chord bearing South 77 deg. 33’
14” West, a chord distance of 134.94 feet, to an iron pin set at the point of
tangency;
4.    Thence North 87 deg. 58’ 33” West, a distance of 788.06 feet, to an
railroad spike set;
Thence North 02 deg. 01’ 27” East, a distance of 318.00 feet across said 13.727
acre tract to a railroad spike set in a Southerly line of the 5.103 acre tract
conveyed to Corporate Exchange Buildings IV and V Limited Partnership by deed of
record in O.R. 24554 B04;
Thence South 87 deg. 58’ 33” East, a distance of 15.00 feet along said Southerly
line of the 5.103 acre tract to a railroad spike set at a Southeasterly corner
of said 5.103 acre tract;

Exhibit K



--------------------------------------------------------------------------------




Thence the following three (3) courses and distances along the Easterly lines to
said 5.103 acre tract;
1.    Thence North 02 deg. 01’ 27” East, a distance of 185.00 feet, to a P.K.
nail found;
2.    Thence South 87 deg. 58’ 33” East, a distance of 57.50 feet, to a railroad
spike set;
3.    Thence North 02 deg. 01’ 27” East, a distance of 167.21 feet, to an iron
pin set in aforesaid Southerly right-of-way line of Interstate 270 at a
Northeasterly corner of said 5.103 acre tract;
Thence South 78 deg. 46’ 49” East, a distance of 677.06 feet, along said
Southerly right-of-way line of Interstate 270 and partly along the Northerly
line of said 13.727 acre tract and partly along the Northerly line aforesaid
0.875 acre tract, to the point of beginning.
Containing 11.814 acres, more or less, of which 0.167 acres lies within the
Cooper Road right-of-way.
The bearings in the above description are based on the bearing of South 87 deg.
58’ 33” East, for the centerline of Corporate Exchange Drive, as shown on the
dedication Plat for Corporate Exchange Drive, of record in Deed Book 60, Page 22
and 23, records of the Recorder’s Office, Franklin County, Ohio.
PARCEL 2:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 4.500 and 13.727 acre tracts conveyed to 17
Land Realty Corp. by deed of record in O.R. 14066 B11, Records of the Recorder’s
Office, Franklin County, Ohio, and being more particularly described as follows:
Beginning for reference at a PK nail found at the centerline intersection of
Presidential Gateway (60 feet in width) as established by the Plat of record in
Plat Book 83, Page 80 and Corporate Exchange Drive (60 feet in width) as
established by the Plat of record in Plat Book 60, Page 22;
Thence North 87 deg. 58’ 33” West, a distance of 329.18 feet along the
centerline of Corporate Exchange Drive to a point;
Thence North 02 deg. 01’ 27” East, a distance of 30.00 feet, to a railroad spike
set on the Northerly right-of-way line of Corporate Exchange Drive and the
Southerly line of said 13.727 acre tract and being the point of true beginning;
Thence the following three (3) courses and distances along the said Northerly
right-of-way line of Corporate Exchange Drive and the Southerly line of said
13.727 and 4.500 acre tracts;
1.    Thence North 87 deg. 58’ 33” West, a distance of 94.38 feet to an iron pin
set at a point of curvature;
2.    Thence along the arc of said curve to the right, having a radius of 420.00
feet, a central angle of 27 deg. 22’ 54”, a chord bearing North 74 deg. 17’ 06”
West, and a chord distance of 198.81 feet to an iron pin found at the point of
tangency;

Exhibit K



--------------------------------------------------------------------------------




3.    Thence North 60 deg. 35’ 39” West, a distance of 28.10 feet to an iron pin
set at a Southeasterly corner of a 5.103 acre tract conveyed to Corporate
Exchange Buildings IV and V Limited Partnership by deed of record in O.R. 24554
B04;
Thence the following two (2) courses and distance along the Easterly and
Southerly lines of said 5.103 acre tracts;
1.    Thence North 02 deg. 01’ 27” East, a distance of 258.02 feet to a railroad
spike set;
2.    Thence South 87 deg. 58’ 33” East, a distance of 312.50 feet to a railroad
spike set;
Thence South 02 deg. 01’ 27” West, a distance of 318.00 feet across said 13.727
acre tract to the point of true beginning, containing 2.183 acres, more or less,
subject to all easements, restrictions and rights-of-way of record.



Exhibit K



--------------------------------------------------------------------------------




EXHIBIT L
Existing Leases, Access Agreements and License Agreements
EXISTING, LEASE AGREEMENTS, ACCESS AGREEMENTS AND LICENSE AGREEMENTS ASSOCIATED
WITH 200 & 300 OCEANGATE, LONG BEACH, CALIFORNIA, WITH MOLINA AS LANDLORD:
•
3-Dee International

•
Arthritis National Research Foundation

•
Lisa Brandon, CFLS

•
California Coastal Commission

•
Crowell, Weedon & Co.

•
Department of Industrial Relations

•
High Rise Goodies Restaurant Group, Inc.

•
J. Perez Associates, Inc.

•
Long Beach Publishing Company, Inc. (aka Press Telegram)

•
Lynn E. Moyer

•
D. Michael Trainotti

•
Michael W. Binning

•
Molina Healthcare, Inc.

•
MVP Energy, LLC

•
Pacific Maritime Association

•
Pacific Merchant Shipping

•
Bruce A. Dybens, AP

•
California State Lands Commission

•
US Department of Veterans Affairs

•
Perona, Langer, Beck Serbin & Mendoza

•
Rose, Klein & Marias, LLP

•
United Parcel Services, Inc.

•
APB Car Wash & Detailing Specialist - License

•
Steel Coil

•
Mikko Myong Pivonka, an individual

•
TCG Los Angeles, Inc. (aka AT&T) – ACCESS AND LICENSE

•
XO Communications Services, LLC – LICENSE

•
Molina Healthcare of California (undocumented license agreement)

LEASE AGREEMENTS AND LICENSE AGREEMENTS ASSOCIATED WITH 3000 CORPORATE EXCHANGE
DRIVE, COLUMBUS, OHIO, WITH MOLINA AS LANDLORD:
•
    Bresco Solutions, LLC - LICENSE

•
    iQor, Inc.

•
    Prime Engineering & Architecture, Inc.

•
    U.S. Congressman Patrick Tiberi

•
    XO Communications Services, Inc. – ACCESS AGREEMENT




Exhibit L



--------------------------------------------------------------------------------




EXHIBIT M
Form of Subordination, Nondisturbance and Attornment Agreement
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Sheppard Mullin Richter & Hampton LLP
1300 I Street NW
Washington, DC 20005
Attention: Michele E. Williams



--------------------------------------------------------------------------------

THIS SPACE ABOVE FOR RECORDER’S USE
SUBORDINATION AGREEMENT, ATTORNMENT AND NON-DISTURBANCE AGREEMENT, AND CONSENT
TO SUBLEASE
NOTICE: SUBJECT TO THE NON-DISTURBANCE PROVISIONS CONTAINED HEREIN, THIS
SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBORDINATE TO, SUBJECT
TO AND OF LOWER PRIORITY THAN THE GROUND LEASE (DEFINED BELOW)
THIS SUBORDINATION AGREEMENT, ATTORNMENT AND NON‑DISTURBANCE AGREEMENT AND
CONSENT TO SUBLEASE (this “Agreement”) is made as of _______ ____, 2013 (the
“Effective Date”), by and among AGNL Clinic, L.P., a Delaware limited
partnership (“AGNL”), Molina Healthcare, Inc., a Delaware corporation
(“Molina”), Royal Bank of Scotland PLC and RBS Financial Products, Inc.
(collectively, “Lender”) and Long Beach Publishing Company, Inc., a Delaware
corporation (a/k/a Long Beach Press Telegram) (“Sub-Tenant”).
RECITALS:
A.Molina Center LLC, a Delaware limited liability company (“Center”), as
landlord, and Sub-Tenant, as tenant (or their respective predecessors in
interest), entered into a Standard Form Office Lease made and entered into as of
October 21, 2005 (as amended by the First Amendment to Lease dated July 20, 2006
and the Second Amendment to Lease dated March 20, 2008,the “Lease”). Pursuant to
the Lease, Sub-Tenant leases from Center that certain portion of the Property
(defined below) as more particularly described on Exhibit B attached hereto and
incorporated herein by this reference (the “Premises”). A copy of the Lease is
attached hereto as Exhibit_C and incorporated herein by this reference.
B.On the Effective Date, Center sold and conveyed to AGNL the fee simple
interest in that certain real property with an address of 200 and 300 Oceangate
Blvd., Long Beach,

Exhibit M



--------------------------------------------------------------------------------




California 90802, and described on Exhibit A attached hereto and incorporated
herein by this reference (which property, together with all improvements now or
hereafter located on the property, is defined as the “Property”) and Center
assigned the Lease to Molina.
C.On the Effective Date, AGNL, as landlord, and Molina, as tenant, entered into
a Lease Agreement dated as of the Effective Date (together with any amendments,
modifications, replacements or extensions, the “Ground Lease”) pursuant to which
AGNL leased to Molina all of the Property and improvements located thereon as
more fully described in the Ground Lease and Lender made a loan (the “Loan”) to
AGNL secured by, among other things, that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (the “Security
Instrument”) encumbering AGNL’s interest in the Property.
D.As a condition to completing the sale and purchase of the Property and
entering into the Ground Lease, AGNL and Lender have required that Molina and
Sub-Tenant acknowledge and agree that (notwithstanding the fact that the Lease
was entered into prior to the Ground Lease) unconditionally and at all times the
Ground Lease shall be prior and superior in title to the Lease and that Molina
and Sub-Tenant specifically and unconditionally subordinate their respective
interests in the Lease to the priority in title of the Ground Lease, subject to
certain “non-disturbance” protections for Sub-Tenant described herein.
E.Subject to certain “non-disturbance” protections for Sub-Tenant described
herein, the effect of the foregoing subordination shall be that the Ground Lease
shall be deemed a master lease or superior lease and that the Lease shall be
deemed a sublease under the Ground Lease.
F.The parties have agreed to the foregoing and to all of the other agreements
and understandings set forth in this Agreement.
NOW, THEREFORE, for valuable consideration and to induce AGNL to enter into the
transactions described in the recitals, AGNL, Molina, Lender and Sub-Tenant
hereby agree as follows:
Subordination; Consent to Sublease. AGNL, Molina, Lender and Sub-Tenant hereby
agree that:
Recitals. The foregoing recitals are incorporated herein by reference as if
fully set forth in this Agreement.
Prior Title. Subject to Section 4 of this Agreement, the Ground Lease, and any
modifications, renewals or extensions thereof, is and shall unconditionally be
and at all times remain prior and superior in title to the Lease. Molina shall
be the direct landlord under the Lease and shall continue to be liable and
obligated to Sub-Tenant for all of landlord’s liabilities and obligations
thereunder.

Exhibit M



--------------------------------------------------------------------------------




Additional Agreements. It is covenanted and agreed that so long as the Ground
Lease is in effect:
No Advance Rents. Sub-Tenant will make no payments or prepayments of rent more
than one (1) month in advance of the time when the same become due under the
Lease except as may be expressly required of Sub-Tenant under the Lease.
Assignment of Rents. Upon receipt by Sub-Tenant of written notice from AGNL that
AGNL has elected to terminate the Ground Lease or that an Event of Default (as
defined in the Ground Lease) has occurred, Sub-Tenant will pay directly to AGNL
all rents due and payable under the Lease. Sub-Tenant shall comply with such
direction to pay and shall not be required to determine whether the Ground Lease
has been terminated or whether Molina is in default under the Ground Lease,
Molina and AGNL hereby agreeing with Sub-Tenant that Sub-Tenant shall be given
credit under the Lease for any such payments as though such payments had been
made to Molina.
Assignment and Subletting. Sub-Tenant shall not exercise any of its rights to
assign, sublet, license, lease, sublease or otherwise transfer any right of use
or occupancy for the Premises which requires the prior consent of Molina under
the Lease without obtaining the prior written consent of AGNL in accordance with
Section 2.6 hereof (the foregoing requirement for AGNL’s consent shall exist
independent of and regardless of whether Molina has granted its consent to such
assignment, subletting, license, lease, sublease or other transfer).
Alterations and Repairs. Tenant shall not make any alteration (as defined in the
Lease) at the Premises which requires the prior consent of Molina under the
Lease without obtaining the prior written consent of AGNL in accordance with
Section 2.6 hereof.
AGNL Agreement. So long as Molina (or any successor landlord) does not have the
right to terminate the Lease by reason of default (after any applicable notice
and cure periods) on the part of Sub-Tenant, then, in such event, (a) unless any
applicable law requires same, Sub-Tenant shall not be joined as a party
defendant in any action or proceeding which may be instituted or taken by AGNL
for the purpose of terminating the Ground Lease by reason of any default
thereunder, (b) Sub-Tenant shall not be evicted from the Premises nor shall any
of Sub-Tenant’s rights under the Lease be impaired or otherwise affected in any
way by reason of any default under the Ground Lease, and (c) Sub-Tenant’s estate
under the Lease shall not be terminated or disturbed by reason of any default on
the part of Molina under the Ground Lease.
Consents. AGNL covenants and agrees that any consents by AGNL provided for
hereunder generally shall be given, deemed given or withheld under the same
standard as would be the case for Molina under the Lease, provided that Tenant
also delivers to AGNL any notices related to such matters at the same time as
delivered to Molina in accordance with the terms of the Lease. Tenant agrees
that, if Tenant contends that AGNL improperly withheld its consent to any action
or occurrence which requires AGNL’s consent hereunder, then Tenant may seek an
action for declaratory judgment against AGNL seeking to reverse such decision,
or otherwise avail itself of any other remedies against AGNL to the extent
available against the landlord under the Lease. The foregoing shall not limit or
otherwise affect any and all remedies or claims that Tenant may have against
Molina under or pursuant to the Lease.

Exhibit M



--------------------------------------------------------------------------------




Attornment. Sub-Tenant agrees for the benefit of AGNL and any transferee,
successor or assign of AGNL or lender of AGNL, including, without limitation,
Lender, which succeeds to the rights of AGNL, as landlord, pursuant to a
foreclosure, deed-in-lieu of foreclosure or other exercise of remedies
(hereafter referred to, collectively, as “Prime Landlord”) following a
termination of the Ground Lease, but subject in each case to Section 4 of this
Agreement, as follows:
Payment of Rent. Sub-Tenant shall pay to Prime Landlord all rental payments
required to be made by Sub-Tenant pursuant to the terms of the Lease for the
duration of the term of the Lease.
Continuation of Performance. Sub-Tenant shall be bound to Prime Landlord in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Sub-Tenant hereby attorns to Prime Landlord as its landlord
following a termination of the Ground Lease, such attornment to be effective and
self-operative without the execution of any further instrument immediately upon
Prime Landlord’s termination of the Ground Lease and delivery of written notice
thereof to Sub-Tenant.
No Offset. Prime Landlord shall not be liable for, nor subject to, any offsets,
credits or defenses which Sub-Tenant may have by reason of any act or omission
of Molina under the Lease (except to the extent specifically provided in the
Lease as of the Effective Date and solely for such offsets, credits or defenses
accruing or continuing after Prime Landlord becomes the landlord under the
Lease), nor for the return of any sums which Sub-Tenant may have paid to Molina
under the Lease as and for security deposits, advance rentals or otherwise,
except to the extent that such sums are actually delivered by Molina to Prime
Landlord (and provided that the foregoing provisions shall not exempt or
discharge Prime Landlord, if Prime Landlord succeeds to the interest of Molina
under the Lease, from the performance of the obligations of the “Landlord” under
the Lease accruing during and applicable to Prime Landlord’s period of
ownership).
Subsequent Transfer. If Prime Landlord, by succeeding to the interest of Molina
under the Lease, should become obligated to perform the covenants of Molina
thereunder, then, upon any further transfer of Prime Landlord’s interest by
Prime Landlord and assumption thereof in writing by the transferee, all of such
obligations (except those assumed by Prime Landlord during and applicable to
Prime Landlord’s period of ownership) shall terminate as to Prime Landlord.
Non-Disturbance. In the event of a termination of the Ground Lease, or other
action to enforce AGNL’s remedies under the Ground Lease or any other
termination or surrender thereof, including, without limitation, pursuant to
Section 365(h) of the U.S. Bankruptcy Code or Lender’s exercise of remedies
under the Security Instrument, so long as there shall then exist no right of the
landlord to exercise remedies pursuant to the Lease by reason of default (beyond
any applicable notice and cure period) by Sub-Tenant such that there is a right
to terminate the Lease, each of AGNL and Lender agrees for itself and each of
its successors and assigns that the leasehold interest of Sub-Tenant under the
Lease shall not be disturbed, extinguished or terminated by reason of such
termination or exercise of remedies by AGNL or Lender, but rather the Lease
shall continue in full force and effect and AGNL or Lender (and any party that
shall become a transferee of the Property by reason thereof), as applicable,
shall recognize and accept Sub-Tenant as tenant under the Lease subject to and
upon the terms and provisions of the Lease except as modified by this Agreement.

Exhibit M



--------------------------------------------------------------------------------




If a default (beyond any applicable notice and cure period) exists under the
Lease such that there is a right to terminate the Lease at the time of the
termination of the Ground Lease or the exercise of any of AGNL’s remedies
thereunder, then both AGNL and Lender may elect to continue the Lease as
provided for in this Agreement or terminate the Lease upon written notice from
AGNL and/or Lender to Sub-Tenant.
Miscellaneous.
Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto including, without limitation, Lender or any other lender of
AGNL that becomes landlord under the Ground Lease or the Lease.
Notices. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be deemed served upon personal delivery
or, if delivered by overnight courier such as FedEx or UPS, upon the date of
delivery, or, if mailed, upon the first to occur of actual receipt or the
expiration of three (3) days after deposit in United States Postal Service,
certified mail, postage prepaid and addressed to the address of AGNL, Molina,
Lender or Sub-Tenant appearing below:
“AGNL”
AGNL Clinic, L.P.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 883-4157
Fax No.: (212) 883-4141
Attn: Gordon J. Whiting

With a copy to:
AGNL Manager II, Inc.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 692-2296
Fax No.: (212) 867-6448
Attn: Joseph R. Wekselblatt

With a copy to:
Sheppard, Mullin, Richter & Hampton LLP
1300 I Street, N.W., Suite 1100
Washington, D.C. 20005
Phone No.: (202) 469-4943
Fax No.: (202) 312-9411
Attn: Michele E. Williams, Esquire

“Molina”
Director of Facilities
Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802-4317



Exhibit M



--------------------------------------------------------------------------------




Phone No.: (562) 435-3666
Fax No.: (562) 901-1086
with a copy to:
Sidley Austin LLP
555 West 5th Street
40th Floor
Los Angeles, CA 90013
Phone No: (213) 896-6018
Fax No.: (213) 896-6600
Attn.: Marc I. Hayutin, Esquire

and to:
Sidley Austin LLP
555 West 5th Street
40th Floor
Los Angeles, CA 90013
Phone No: (213) 896-6048
Fax No.: (213) 896-6600
Attn.: Edward C. Prokop, Esquire

“Lender”
The Royal Bank of Scotland PLC
c/o RBS Financial Products Inc.
600 Washington Boulevard
Stamford, Connecticut 06901
Attn: Real Estate Advisory
Fax No.: (203) 873-4670

and to:
The Royal Bank of Scotland PLC
c/o RBS Financial Products Inc.
600 Washington Boulevard
Stamford, Connecticut 06901
Attn: Legal Department
Fax No.: (203) 873-4670

with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attn: Stephen Gliatta, Esq.
Telecopier: (212) 836-8689

“Sub-Tenant”
Long Beach Publishing Company, Inc.
300 Oceangate, Suite 400
Long Beach, California 90802
Attn:                     
Phone No.: ( )             
Fax No.: ( )                 

with a copy to:
                    
                    
                    


Exhibit M



--------------------------------------------------------------------------------




and to:
George A. Furst
Law Offices of George A. Furst
16161 Ventura Boulevard, Suite C710
Encino, California 91436
Phone No.: (818) 789-5668
Fax No.: (818) 789-5668 (prior notification before sending fax required)

provided, however, that any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other parties in
the manner set forth in this Agreement.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument.
Remedies Cumulative. All rights of AGNL herein to collect rents on behalf of
Molina under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between AGNL
and Molina or others.
Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.
Representations. Each of AGNL, Molina, Lender and Sub-Tenant represents to the
other respective parties that it has the power and authority to enter into this
Agreement.
Intentionally Omitted.
Governing Law. It is the intention of the parties hereto that this Agreement
(and the terms and provisions hereof) shall be construed and enforced in
accordance with the laws of the State of California, without regard to any
conflict of law principles.
Recordation. At AGNL’s option, this Agreement may be recorded in the land
records where the Property is located. Any recordation of this Agreement or any
memorandum thereof, whether at the request of AGNL, Lender or otherwise, shall
not be at Sub-Tenant’s expense.
Fee Lender Subordination. AGNL, Molina, Lender and Sub-Tenant agree that the
Lease shall be subordinate to the Loan and the Security Instrument and any
mortgage or other security instrument hereafter placed upon the Property (which
includes the Premises) by AGNL, and to any and all advances made or to be made
thereunder, to the interest thereon, and all renewals, replacements and
extensions thereof; provided, however, that the foregoing shall not limit
Lender’s agreements contained herein, including, without limitation, as
described in Section 4 hereof.
INCORPORATION. Exhibit A, Exhibit B and Exhibit C are attached hereto and
incorporated herein by this reference.
(SIGNATURES FOLLOW)



Exhibit M



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above-written.
NOTICE:
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

“MOLINA”
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:            
Name:         
Date:         Its:        

Signature Page to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




“AGNL”
AGNL CLINIC, L.P.,
a Delaware limited partnership
By: AGNL CLINIC GP, L.L.C.,
    its general partner
By: AGNL Manager II, Inc.,
    its manager
Date:
    By:         
Gordon J. Whiting, President


Signature Page to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




“LENDER”
ROYAL BANK OF SCOTLAND PLC
Date:
    By:        RBS Securities, Inc., its agent

By:        
Name:    
Its:        
RBS FINANCIAL PRODUCTS, INC.,
a Delaware corporation
Date:
    By:        RBS Securities, Inc., its agent

By:        
Name:    
Its:        

Signature Page to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




“SUB-TENANT”
LONG BEACH PUBLISHING COMPANY, INC.,
a Delaware corporation
Date:
    By:            
Name:            
Its:            






Signature Page to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------






ACKNOWLEDGEMENT
(For Molina)
STATE OF CALIFORNIA
)
 
 
)ss.
 
COUNTY OF                         
)
 



On                                        , before me,
                                          , a Notary Public, personally appeared
                                                  , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                         (Seal)

Acknowledgement to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For AGNL)
STATE OF             
COUNTY OF             
On June ___, 2013 before me,                                           , a
Notary Public, in and for said state, personally appeared
                                                  , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.
Witness my hand and official seal.

Notary Public in and for said State

Acknowledgement to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For Lender)
STATE OF             
COUNTY OF             
On June ___, 2013 before me,                                           , a
Notary Public, in and for said state, personally appeared
                                                  , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.
Witness my hand and official seal.

Notary Public in and for said State
ACKNOWLEDGEMENT
(For Lender)
STATE OF             
COUNTY OF             
On June ___, 2013 before me,                                           , a
Notary Public, in and for said state, personally appeared
                                                  , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her/their authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.
Witness my hand and official seal.

Notary Public in and for said State

Acknowledgement to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For Sub-Tenant)
STATE OF CALIFORNIA
)
 
 
)ss:
 
COUNTY OF                         
)
 



On                                        , before me,
                                          , a Notary Public, personally appeared
                                                  , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                          (Seal)]





Acknowledgement to
Sublease SNDA
Exhibit M



--------------------------------------------------------------------------------




EXHIBIT A
PROPERTY
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036





Exhibit M



--------------------------------------------------------------------------------




EXHIBIT B
PREMISES
The premises leased from Molina to Sub-Tenant under the Lease, consisting of
approximately 26,213 rentable square feet, on portions of the first, fourth and
fourteenth floors of the office building located at 300 Oceangate Blvd., Long
Beach, California

Exhibit M



--------------------------------------------------------------------------------




EXHIBIT C
LEASE





Exhibit M



--------------------------------------------------------------------------------




EXHIBIT N
Form of Notice of Subordination
NOTICE OF SUBORDINATION
THIS NOTICE OF SUBORDINATION (this “Notice”) is dated June __, 2013 (the
“Effective Date”), by AGNL Clinic, L.P., a Delaware limited partnership (“AGNL”)
and Molina Healthcare, Inc., a Delaware corporation (“Molina”)
1.    Molina Center LLC, a Delaware limited liability company (“Center”), as
landlord, and                 (“Sub-Tenant”) as tenant (or their respective
predecessors in interest), entered into a Lease made and entered into as of
                 , 20     (the “Lease”). Pursuant to the Lease, Sub-Tenant
leases from Center that certain portion of the Property (defined below) as more
particularly described on Exhibit B attached hereto and incorporated herein by
this reference (the “           Premises”).
2.    On the Effective Date, Center, sold and conveyed to AGNL the fee simple
interest in that certain real property with an address of 200 and 300 Oceangate
Blvd., Suite 950, Long Beach, California 90802, and described on Exhibit A
attached hereto and incorporated herein by this reference (which property,
together with all improvements now or hereafter located on the property, is
defined as the “Property”).
3.    On the Effective Date, AGNL, as landlord, and Molina, as tenant, entered
into a Lease Agreement dated as of the Effective Date (together with any
amendments, modifications, replacements or extensions, the “Ground Lease”)
pursuant to which AGNL leased to Molina all of the Property and improvements
located thereon as more fully described in the Ground Lease, Center assigned the
Lease to Molina, and Lender made a loan (the “Loan”) to AGNL secured by, among
other things, that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing (the “Security Instrument”) encumbering
AGNL’s interest in the Property.
4.    Pursuant to Section 12 or Section 33, as applicable, of the Lease,
Sub-Tenant agreed that, at the option of Landlord (as defined in the Lease), all
future ground leases would be superior to the Lease. Center, as Landlord under
the Lease, hereby exercises such option with regard to the Ground Lease. The
effect of the foregoing subordination shall be that the Ground Lease shall be
deemed a master lease or superior lease and that the Lease shall be deemed a
sublease under the Ground Lease.
[Signature Page Follows]

Exhibit N



--------------------------------------------------------------------------------




Sincerely,
AGNL Clinic, L.P.,
a Delaware limited partnership
By:
AGNL Clinic GP, L.L.C.,
a Delaware limited liability company,
its general partner

By:
AGNL Manager II, Inc.,
a Delaware corporation, its manager

By:                 
Name: Gordon J. Whiting
Title: President

Exhibit N



--------------------------------------------------------------------------------




Exhibit A
LEGAL DESCRIPTION
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036

Exhibit N



--------------------------------------------------------------------------------




Exhibit B
[    ] PREMISES
[Address and Suite #]



Exhibit N



--------------------------------------------------------------------------------






EXHIBIT O-1
Long Beach Title Pro Forma
(attached)



Exhibit O-1



--------------------------------------------------------------------------------




[moh20130630ex101image1.jpg]Fidelity National Title Insurance Company

--------------------------------------------------------------------------------

POLICY NO.: Pro Forma-23021588
[moh20130630ex101image2.gif]
Issued by
Fidelity National Title Insurance Company
Any notice of claim and any other notice or statement in writing required to be
given the Company under this Policy must be given to the Company at the address
shown in Section 18 of the Conditions.
COVERED RISKS
SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B, AND THE CONDITIONS, FIDELITY NATIONAL TITLE INSURANCE COMPANY, a
California corporation (the “Company”) insures, as of Date of Policy and, to the
extent stated in Covered Risks 9 and 10, after Date of Policy, against loss or
damage, not exceeding the Amount of Insurance, sustained or incurred by the
Insured by reason of:
1.    Title being vested other than as stated in Schedule A.
2.
Any defect in or lien or encumbrance on the Title. This Covered Risk includes
but is not limited to insurance against loss from

(a)    A defect in the Title caused by
(i)    forgery, fraud, undue influence, duress, incompetency, incapacity, or
impersonation;
(ii)    failure of any person or Entity to have authorized a transfer or
conveyance;
(iii)
a document affecting Title not properly created, executed, witnessed, sealed,
acknowledged, notarized, or delivered;

(iv)
failure to perform those acts necessary to create a document by electronic means
authorized by law;

(v)    a document executed under a falsified, expired, or otherwise invalid
power of attorney;

27306 (6/06)
Alta Owner’s Policy
[moh20130630ex101image5.gif]

--------------------------------------------------------------------------------

Copyright American Land Title association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588







(vi)
a document not properly filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

(vii)    a defective judicial or administrative proceeding.
(b)
The lien of real estate taxes or assessments imposed on the Title by a
governmental authority due or payable, but unpaid.

(c)
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land. The term “encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land.

3.    Unmarketable Title.
4.    No right of access to and from the Land.
5.
The violation or enforcement of any law, ordinance, permit, or governmental
regulation (including those relating to building and zoning) restricting,
regulating, prohibiting, or relating to

(a)
the occupancy, use, or enjoyment of the Land;

(b)
the character, dimensions, or location of any improvement erected on the Land;

(c)
the subdivision of land; or

(d)
environmental protection

if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.
6.
An enforcement action based on the exercise of a governmental police power not
covered by Covered Risk 5 if a notice of the enforcement action, describing any
part of the Land, is recorded in the Public Records, but only to the extent of
the enforcement referred to in that notice.

7.
The exercise of the rights of eminent domain if a notice of the exercise,
describing any part of the Land, is recorded in the Public Records.

8.
Any taking by a governmental body that has occurred and is binding on the rights
of a purchaser for value without Knowledge.


27306 (6/06)
Alta Owner’s Policy

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title association. All
rights reserved. The use of this Form is restricted to ALTA licensees and ALTA
members in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588



9.
Title being vested other than as stated Schedule A or being defective

(a)
as a result of the avoidance in whole or in part, or from a court order
providing an alternative remedy, of a transfer of all or any part of the title
to or any interest in the Land occurring prior to the transaction vesting Title
as shown in Schedule A because that prior transfer constituted a fraudulent or
preferential transfer under federal bankruptcy, state insolvency, or similar
creditors’ rights laws; or

(b)
because the instrument of transfer vesting Title as shown in Schedule A
constitutes a preferential transfer under federal bankruptcy, state insolvency,
or similar creditors’ rights laws by reason of the failure of its recording in
the Public Records

(i)
to be timely, or

(ii)
to impart notice of its existence to a purchaser for value or to a judgment or
lien creditor.

10.
Any defect in or lien or encumbrance on the Title or other matter included in
Covered Risks 1 through 9 that has been created or attached or has been filed or
recorded in the Public Records subsequent to Date of Policy and prior to the
recording of the deed or other instrument of transfer in the Public Records that
vests Title as shown in Schedule A.

The Company will also pay the costs, attorneys’ fees, and expenses incurred in
defense of any matter insured against by this Policy, but only to the extent
provided in the Conditions.
IN WITNESS WHEREOF, FIDELITY NATIONAL TITLE INSURANCE COMPANY has caused this
policy to be signed and sealed by its duly authorized officers.
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Policy. It does not reflect the present state of the Title
and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.

27306 (6/06)
Alta Owner’s Policy

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title association. All
rights reserved. The use of this Form is restricted to ALTA licensees and ALTA
members in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588



EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:
1.
(a)    Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)    the occupancy, use, or enjoyment of the Land;
(ii)    the character, dimensions or location of any improvement erected on the
Land;
(iii)    the subdivision of land; or
(iv)    environmental protection;
or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.
(b)
Any governmental police power. This Exclusion 1(b) does not modify or limit the
coverage provided under Covered Risk 6.

2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.    Defects, liens, encumbrances, adverse claims, or other matters:
(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 9 and 10); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Title.

4.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction vesting the Title as
shown in Schedule A, is

(a)
a fraudulent conveyance or fraudulent transfer; or

(b)
a preferential transfer for any reason not stated in Covered Risk 9 of this
policy.

5.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

CONDITIONS


1.    DEFINITION OF TERMS
The following terms when used in this policy mean:
(a)    “Amount of Insurance”: The amount stated in Schedule A, as may be
increased or decreased by endorsement to this policy, increased by Section 8(b),
or decreased by Sections 10 and 11 of these Conditions.
(b)    “Date of Policy”: The date designated as “Date of Policy” in Schedule A.
(c)    “Entity”: A corporation, partnership, trust, limited liability company,
or other similar legal entity.
(d)    “Insured”: The Insured named in Schedule A.
(i) The term “Insured” also includes
(A)    successors to the Title of the Insured by operation of law as
distinguished from purchase, including heirs, devisees, survivors, personal
representatives, or next of kin;
(B)    successors to an Insured by dissolution, merger, consolidation,
distribution, or reorganization;
(C)    successors to an Insured by its conversion to another kind of Entity;
 
(D)    a grantee of an Insured under a deed delivered without payment of actual
valuable consideration conveying the Title
(1)    if the stock, shares, memberships, or other equity interests of the
grantee are wholly-owned by the named Insured,
(2)    if the grantee wholly owns the named Insured,
(3)    if the grantee is wholly-owned by an affiliated Entity of the named
Insured, provided the affiliated Entity and the named Insured are both
wholly-owned by the same person or Entity, or
(4)    if the grantee is a trustee or beneficiary of a trust created by a
written instrument established by the Insured named in Schedule A for estate
planning purposes.
(ii)    With regard to (A), (B), (C), and (D) reserving, however, all rights and
defenses as to any successor that the Company would have had against any
predecessor Insured.
(e)    “Insured Claimant”: An Insured claiming loss or damage.
(f)    “Knowledge” or “Known”: Actual knowledge, not constructive knowledge or
notice that may be imputed to an Insured by reason of the Public Records or any
other records that impart constructive notice of matters affecting the Title.


27306 (6/06)
Alta Owner’s Policy

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title association. All
rights reserved. The use of this Form is restricted to ALTA licensees and ALTA
members in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------




(g)    “Land”: The land described in Schedule A, and affixed improvements that
by law constitute real property. The term “Land” does not include any property
beyond the lines of the area described in Schedule A, nor any right, title,
interest, estate, or easement in abutting streets, roads, avenues, alleys,
lanes, ways, or waterways, but this does not modify or limit the extent that a
right of access to and from the Land is insured by this policy.


(h)    “Mortgage”: Mortgage, deed of trust, trust deed, or other security
instrument, including one evidenced by electronic means authorized by law.
(i)    “Public Records”: Records established under state statutes at Date of
Policy for the purpose of imparting constructive notice of matters relating to
real property to purchasers for value and without Knowledge. With respect to
Covered Risk 5(d), “Public Records” shall also include environmental protection
liens filed in the records of the clerk of the United States District Court for
the district where the Land is located.
(j)    “Title”: The estate or interest described in Schedule A.
(k)    “Unmarketable Title”: Title affected by an alleged or apparent matter
that would permit a prospective purchaser or lessee of the Title or lender on
the Title to be released from the obligation to purchase, lease, or lend if
there is a contractual condition requiring the delivery of marketable title.
2.    CONTINUATION OF INSURANCE
The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured, but only so long as the Insured retains an estate or
interest in the Land, or holds an obligation secured by a purchase money
Mortgage given by a purchaser from the Insured, or only so long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force in favor of any purchaser
from the Insured of either (i) an estate or interest in the Land, or (ii) an
obligation secured by a purchase money Mortgage given to the Insured.
3.    NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT
The Insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 5(a) of these Conditions, (ii) in case
Knowledge shall come to an Insured hereunder of any claim of title or interest
that is adverse to the Title, as insured, and that might cause loss or damage
for which the Company may be liable by virtue of this policy, or (iii) if the
Title, as insured, is rejected as Unmarketable Title. If the Company is
prejudiced by the failure of the Insured Claimant to provide prompt notice, the
Company’s liability to the Insured Claimant under the policy shall be reduced to
the extent of the prejudice.
4.    PROOF OF LOSS
In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss. The proof of loss must describe
the defect, lien, encumbrance, or other matter insured against by this policy
that constitutes the basis of loss or
 
damage and shall state, to the extent possible, the basis of calculating the
amount of the loss or damage.
5.    DEFENSE AND PROSECUTION OF ACTIONS
(a)    Upon written request by the Insured, and subject to the options contained
in Section 7 of these Conditions, the Company, at its own cost and without
unreasonable delay, shall provide for the defense of an Insured in litigation in
which any third party asserts a claim covered by this policy adverse to the
Insured. This obligation is limited to only those stated causes of action
alleging matters insured against by this policy. The Company shall have the
right to select counsel of its choice (subject to the right of the Insured to
object for reasonable cause) to represent the Insured as to those stated causes
of action. It shall not be liable for and will not pay the fees of any other
counsel. The Company will not pay any fees, costs, or expenses incurred by the
Insured in the defense of those causes of action that allege matters not insured
against by this policy.
(b)    The Company shall have the right, in addition to the options contained in
Section 7 of these Conditions, at its own cost, to institute and prosecute any
action or proceeding or to do any other act that in its opinion may be necessary
or desirable to establish the Title, as insured, or to prevent or reduce loss or
damage to the Insured. The Company may take any appropriate action under the
terms of this policy, whether or not it shall be liable to the Insured. The
exercise of these rights shall not be an admission of liability or waiver of any
provision of this policy. If the Company exercises its rights under this
subsection, it must do so diligently.
(c)    Whenever the Company brings an action or asserts a defense as required or
permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction, and it expressly reserves
the right, in its sole discretion, to appeal from any adverse judgment or order.
6.    DUTY OF INSURED CLAIMANT TO COOPERATE
(a)    In all cases where this policy permits or requires the Company to
prosecute or provide for the defense of any action or proceeding and any
appeals, the Insured shall secure to the Company the right to so prosecute or
provide defense in the action or proceeding, including the right to use, at its
option, the name of the Insured for this purpose. Whenever requested by the
Company, the Insured, at the Company’s expense, shall give the Company all
reasonable aid (i) in securing evidence, obtaining witnesses, prosecuting or
defending the action or proceeding, or effecting settlement, and (ii) in any
other lawful act that in the opinion of the Company may be necessary or
desirable to establish the Title or any other matter as insured. If the Company
is prejudiced by the failure of the Insured to furnish the required cooperation,
the Company’s obligations to the Insured under the policy shall terminate,
including any liability or obligation to defend, prosecute, or continue any
litigation, with regard to the matter or matters requiring such cooperation.
(b)    The Company may reasonably require the Insured Claimant to submit to
examination under oath by any authorized representative of the Company and to
produce for examination, inspection, and copying, at such reasonable times and
places as may be designated by the authorized representative of the Company, all
records, in whatever medium maintained, including books, ledgers, checks,
memoranda,


[moh20130630ex101image5.gif]27306A (6/06)
Alta Owner’s Policy

--------------------------------------------------------------------------------

Copyright American Land Title association. All rights reserved. The use of this
Form is restricted to ALTA licenses and ALTA members in good standing as of the
date of use. All other uses are prohibited, Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588



correspondence, reports, e-mails, disks, tapes, and videos whether bearing a
date before or after Date of Policy, that reasonably pertain to the loss or
damage. Further, if requested by any authorized representative of the Company,
the Insured Claimant shall grant its permission, in writing, for any authorized
representative of the Company to examine, inspect, and copy all of these records
in the custody or control of a third party that reasonably pertain to the loss
or damage. All information designated as confidential by the Insured Claimant
provided to the Company pursuant to this Section shall not be disclosed to
others unless, in the reasonable judgment of the Company, it is necessary in the
administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested information, or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or governmental
regulation, shall terminate any liability of the Company under this policy as to
that claim.
7.    OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY
In case of a claim under this policy, the Company shall have the following
additional options:
(a)    To Pay or Tender Payment of the Amount of Insurance.
To pay or tender payment of the Amount of Insurance under this policy together
with any costs, attorneys’ fees, and expenses incurred by the Insured Claimant
that were authorized by the Company up to the time of payment or tender of
payment and that the Company is obligated to pay.
Upon the exercise by the Company of this option, all liability and obligations
of the Company to the Insured under this policy, other than to make the payment
required in this subsection, shall terminate, including any liability or
obligation to defend, prosecute, or continue any litigation.
(b)    To Pay or Otherwise Settle With Parties Other Than the Insured or With
the Insured Claimant.
(i)    To pay or otherwise settle with other parties for or in the name of an
Insured Claimant any claim insured against under this policy. In addition, the
Company will pay any costs, attorneys’ fees, and expenses incurred by the
Insured Claimant that were authorized by the Company up to the time of payment
and that the Company is obligated to pay; or
(ii)    To pay or otherwise settle with the Insured Claimant the loss or damage
provided for under this policy, together with any costs, attorneys’ fees, and
expenses incurred by the Insured Claimant that were authorized by the Company up
to the time of payment and that the Company is obligated to pay.
Upon the exercise by the Company of either of the options provided for in
subsections (b)(i) or (ii), the Company’s obligations to the Insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.
8.    DETERMINATION AND EXTENT OF LIABILITY
This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the Insured Claimant who has suffered loss or damage by
reason of matters insured against by this policy.
(a)    The extent of liability of the Company for loss or damage under this
policy shall not exceed the lesser of
(i)    the Amount of Insurance; or
 
(ii)    the difference between the value of the Title as insured and the value
of the Title subject to the risk insured against by this policy.
(b)    If the Company pursues its rights under Section 5 of these Conditions and
is unsuccessful in establishing the Title, as insured,
(i)    the Amount of Insurance shall be increased by 10%, and
(ii)    the Insured Claimant shall have the right to have the loss or damage
determined either as of the date the claim was made by the Insured Claimant or
as of the date it is settled and paid.
(c)    In addition to the extent of liability under (a) and (b), the Company
will also pay those costs, attorneys’ fees, and expenses incurred in accordance
with Sections 5 and 7 of these Conditions.
9.    LIMITATION OF LIABILITY
(a)    If the Company establishes the Title, or removes the alleged defect, lien
or encumbrance, or cures the lack of a right of access to or from the Land, or
cures the claim of Unmarketable Title, all as insured, in a reasonably diligent
manner by any method, including litigation and the completion of any appeals, it
shall have fully performed its obligations with respect to that matter and shall
not be liable for any loss or damage caused to the Insured.
(b)    In the event of any litigation, including litigation by the Company or
with the Company’s consent, the Company shall have no liability for loss or
damage until there has been a final determination by a court of competent
jurisdiction, and disposition of all appeals, adverse to the Title, as insured.
(c)    The Company shall not be liable for loss or damage to the Insured for
liability voluntarily assumed by the Insured in settling any claim or suit
without the prior written consent of the Company.
10.    REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY
All payments under this policy, except payments made for costs, attorneys’ fees,
and expenses, shall reduce the Amount of Insurance by the amount of the payment.
11.    LIABILITY NONCUMULATIVE
The Amount of Insurance shall be reduced by any amount the Company pays under
any policy insuring a Mortgage to which exception is taken in Schedule B or to
which the Insured has agreed, assumed, or taken subject, or which is executed by
an Insured after Date of Policy and which is a charge or lien on the Title, and
the amount so paid shall be deemed a payment to the Insured under this policy.
12.    PAYMENT OF LOSS
When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.
13.    RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT
(a)    Whenever the Company shall have settled and paid a claim under this
policy, it shall be subrogated and entitled to the rights of the Insured
Claimant in the Title and all other rights and remedies in respect to the claim
that the Insured Claimant has against any person or property, to the extent of
the amount of any loss, costs, attorneys’ fees, and expenses paid by the
Company. If requested by the Company, the Insured Claimant shall execute
documents to evidence the transfer to the Company of these rights


27306A (6/06)
Alta Owner’s Policy

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title association. All
rights reserved. The use of this Form is restricted to ALTA licensees and ALTA
members in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588



and remedies. The Insured Claimant shall permit the Company to sue, compromise,
or settle in the name of the Insured Claimant and to use the name of the Insured
Claimant in any transaction or litigation involving these rights and remedies.
If a payment on account of a claim does not fully cover the loss of the Insured
Claimant, the Company shall defer the exercise of its right to recover until
after the Insured Claimant shall have recovered its loss.
(b)    The Company’s right of subrogation includes the rights of the Insured to
indemnities, guaranties, other policies of insurance, or bonds, notwithstanding
any terms or conditions contained in those instruments that address subrogation
rights.
14.    ARBITRATION
Either the Company or the Insured may demand that the claim or controversy shall
be submitted to arbitration pursuant to the Title Insurance Arbitration Rules of
the American Land Title Association (“Rules”). Except as provided in the Rules,
there shall be no joinder or consolidation with claims or controversies of other
persons. Arbitrable matters may include, but are not limited to, any controversy
or claim between the Company and the Insured arising out of or relating to this
policy, any service in connection with its issuance or the breach of a policy
provision, or to any other controversy or claim arising out of the transaction
giving rise to this policy. All arbitrable matters when the Amount of Insurance
is $2,000,000 or less shall be arbitrated at the option of either the Company or
the Insured. All arbitrable matters when the Amount of Insurance is in excess of
$2,000,000 shall be arbitrated only when agreed to by both the Company and the
Insured. Arbitration pursuant to this policy and under the Rules shall be
binding upon the parties. Judgment upon the award rendered by the Arbitrator(s)
may be entered in any court of competent jurisdiction.
15.    LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT
(a)    This policy together with all endorsements, if any, attached to it by the
Company is the entire policy and contract between the Insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
a whole.
(b)    Any claim of loss or damage that arises out of the status of the Title or
by any action asserting such claim shall be restricted to this policy.
(c)    Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.
(d)    Each endorsement to this policy issued at any time is made a part of this
policy and is subject to all of its terms and provisions. Except as the
endorsement expressly states, it does not (i) modify any of the terms and
provisions of the policy, (ii) modify any prior endorsement, (iii) extend the
Date of Policy, or (iv) increase the Amount of Insurance.
16.    SEVERABILITY
In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the

policy shall be deemed not to include that provision or such part held to be
invalid, but all other provisions shall remain in full force and effect.
 
17.    CHOICE OF LAW; FORUM
(a)    Choice of Law: The Insured acknowledges the Company has underwritten the
risks covered by this policy and determined the premium charged therefor in
reliance upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies, or enforcement of policies of title insurance
of the jurisdiction where the Land is located.
Therefore, the court or an arbitrator shall apply the law of the jurisdiction
where the Land is located to determine the validity of claims against the Title
that are adverse to the Insured and to interpret and enforce the terms

of this policy. In neither case shall the court or arbitrator apply its
conflicts of law principles to determine the applicable law.
(b)    Choice of Forum: Any litigation or other proceeding brought by the
Insured against the Company must be filed only in a state or federal court
within the United States of America or its territories having appropriate
jurisdiction.
18.    NOTICES, WHERE SENT
Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at Fidelity
National Title Insurance Company, Attn: Claims Department, Post Office Box
45023, Jacksonville, Florida 32232-5023.


27306A (6/06)
Alta Owner’s Policy

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title association. All
rights reserved. The use of this Form is restricted to ALTA licensees and ALTA
members in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No.: 23021588-997-MAT    Policy No.: Pro Forma-23021588

Fidelity National Title Insurance Company
SCHEDULE A
This is a Pro Forma Policy. It does not reflect the present state of the Title
and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.
Name and Address of Title Insurance Company:
Fidelity National Title Company
1300 Dove Street, Suite 310
Newport Beach, CA 92660

Policy No.: Pro Forma-23021588    Order No.: 23021588-997-MAT
Address Reference: 200-300 Oceangate, Long Beach, CA
Amount of Insurance: $134,625,566.00    Premium: PRO FORMA
Date of Policy: PRO FORMA
1.    Name of Insured:
AGNL Clinic, L.P., a Delaware limited partnership
2.    The estate or interest in the Land that is insured by this policy is:
A FEE
3.    Title is vested in:
AGNL Clinic, L.P., a Delaware limited partnership
4.    The Land referred to in this policy is described as follows:
See Exhibit A attached hereto and made a part hereof.

27306A (6/06)        1
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No.: 23021588-997-MAT    Policy No.: Pro Forma-23021588



THIS POLICY VALID ONLY IF SCHEDULE B IS ATTACHED


EXHIBIT A
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY AND ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 & 7278-003-036
THE ABOVE DESCRIBED LAND IS ALSO DESCRIBED ON THE ALTA SURVEY PREPARED BY FJS
LAND CONSULTING FOR BOCK & CLARK’S NATIONAL SURVEYOR’S NETWORK, DATED FEBRUARY
27, 2013 AND LAST REVISED _______, 2013, AND DESIGNATED AS JOB
NO. 201300337-002, AS FOLLOWS:
PARCEL 2, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 2, BEING A 2 1⁄2” IRON PIPE
TAGGED LS 2680; THENCE:
1ST – NORTH 89° 55’49” EAST 584.88 FEET TO A 2 1⁄2” IRON PIPE TAGGED LS 2680;
THENCE,
2ND – SOUTH 00° 04’11” EAST 320.00 FEET TO A 2 1⁄2” IRON PIPE TAGGED LS 2680;
THENCE,
3RD – SOUTH 89° 55’49” WEST 109.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE SOUTHERLY HAVING A RADIUS OF 477.83 FEET; THENCE ALONG SAID CURVE,
4TH – WESTERLY 61.71 FEET THROUGH A CENTRAL ANGLE OF 7° 24’00”; THENCE,
5TH – SOUTH 82° 24’48” WEST 58.94 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE NORTHERLY HAVING A RADIUS OF 652.00 FEET; THENCE ALONG SAID CURVE,
6TH – WESTERLY 84.21 FEET THROUGH A CENTRAL ANGLE OF 7° 24’00”, THENCE,
7TH – SOUTH 89° 55’49” WEST 162.45 FEET TO A 2 1⁄2” IRON PIPE TAGGED LS 2680;
THENCE,
8TH NORTH 00° 04”11” WEST 161.00 FEET; THENCE,
9TH SOUTH 89° 55’48” WEST 109.46 FEET; THENCE,
10TH NORTH 00° 04’11” WEST 176.00 FEET TO THE TRUE POINT OF BEGINNING.
PARCEL 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 3, BEING A 2 1/2” IRON PIPE
TAGGED LS 2680; THENCE
1ST – SOUTH 0° 04’11” EAST 76.02 FEET; THENCE,

27306B (6/06)        1
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No.: Pro Forma-23021588

2ND – SOUTH 88° 26’36” EAST 475.58 FEET; THENCE,
3RD – NORTH 0° 04’11” WEST 80.68 FEET TO A 2 1/2” IRON PIPE TAGGED LS 2680;
THENCE








4TH – SOUTH 89° 55’49” WEST 109.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE SOUTHERLY HAVING A RADIUS OF 477.83 FEET; THENCE ALONG SAID CURVE,
5TH – WESTERLY 61.71 FEET THROUGH A CENTRAL ANGLE OF 7° 24’00”, THENCE;
NORTHERLY HAVING A RADIUS OF 652.00 FEET; THENCE ALONG SAID CURVE,
6TH – SOUTH 82° 24’48” WEST 58.94 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE NORTHERLY HAVING A RADIUS OF 652.00 FEET; THENCE ALONG SAID CURVE,
7TH – WESTERLY 84.21 FEET THROUGH A CENTRAL ANGLE OF 7° 24’00”, THENCE,
8TH – SOUTH 89° 55’49” WEST 162.45 FEET TO THE TRUE POINT OF BEGINNING.
NOTE: PARCEL 3 ONLY INCLUDES THE AIRSPACE LOCATED 15.5 FEET ABOVE THE FINISHED
SURFACE OF SAID LAND
PER THE SURVEYOR THE ABOVE METES AND BOUNDS LEGAL DESCRIPTIONS COVER THE SAME
PROPERTY AS THE PROPERTY COVERED BY THE RECORD LEGAL DESCRIPTION. HOWEVER, ARE
NOT THE VESTING LEGAL DESCRIPTION. THESE ARE MERELY PROVIDED AS A COURTESY.
THE ABOVE METES AND BOUNDS LEGAL DESCRIPTION IN NOT THE RECORD LEGAL DESCRIPTION
AND IS MERELY PROVIDED AS A COURTESY ONLY. NO COVERAGE IS GIVEN AS TO THE
ACCURACY THEREOF.

27306B (6/06)        2
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No.: Pro Forma-23021588



SCHEDULE B
EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees, or expenses that arise by reason of:
1.
Property taxes, which are a lien not yet due and payable, including any
assessments collected with taxes to be levied for the fiscal year 2013-2014.

2.
Intentionally Deleted.

3.
Intentionally Deleted

4.
The lien of supplemental taxes, if any, assessed pursuant to the provisions of
Chapter 3.5 (Commencing with Section 75) of the Revenue and Taxation Code of the
State of California. None yet due and payable.

5.
Water rights, claims or title to water, whether or not disclosed by the public
records.

6.
Intentionally deleted

7.
The Land described herein is included within a project area of the Redevelopment
Agency shown below, and that proceedings for the redevelopment of said project
have been instituted under the Redevelopment Law (such redevelopment to proceed
only after the adoption of the Redevelopment Plan) as disclosed by a document.

Redevelopment Agency:    Redevelopment Agency of the City of Long Beach,
California
Recording Date:    October 21, 1969
Recording No:    3208 of Official Records
8.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted by:    Redevelopment Agency of the City of Long Beach
Granted to:    The City of Long Beach
Purpose:    Slope and incidental purposes
Recording Date:    April 22, 1976
Recording No:    as Instrument No. 470, Book D7050, Page 668, of Official
Records
Affects:    A portion of Parcel 2























27306B (6/06)        3
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No.: Pro Forma-23021588

9.
Matters contained in that certain document

Entitled:    Grants, Covenants and Restrictions
Executed by:    Redevelopment Agency of The City of Long Beach, California, a
public body, corporate and politic and Oceangate Financial Center, Ltd., a
California limited partnership
Recording Date:    February 18, 1976
Recording No:    as Instrument No. 488, Book M5256, Page 630, of Official
Records
10.
Covenants, conditions and restrictions but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, source of income, gender, gender identity,
gender expression, medical condition or genetic information, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document

Entitled:    “Resolution No. RA. 13-76”
Executed by:    Redevelopment Agency of The City of Long Beach, California
Recording Date:    May 27, 1976
Recording No:    as Instrument No. 4810, Book D7097, Page 356, of Official
Records
Said covenants, conditions and restrictions provide that a violation thereof
shall not defeat the lien of any mortgage or deed of trust made in good faith
and for value.
11.
Covenants, conditions, restrictions and easements but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, source of income, gender, gender identity,
gender expression, medical condition or genetic information, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document

Entitled:    “Grant Deed”
Grantor:    Redevelopment Agency of The City of Long Beach, California
Recording Date:    November 25, 1980
Recording No:    80-1188844 of Official Records
Said covenants, conditions and restrictions provide that a violation thereof
shall not defeat the lien of any mortgage or deed of trust made in good faith
and for value.
In connection therewith, a “Certificate of Completion for Construction of
Improvements” recorded July 12, 1983, as Instrument No. 83-780907, of Official
Records.
12.    Matters contained in that certain document
Entitled:    Disposition and Development Agreement
Executed By and Between:
Redevelopment Agency of The City of Long Beach, California and Dillingham
Investments, Incorporated and Gilbert F. Platt, Incorporated, a California
corporation

Recording Date:    November 25, 1980
Recording No:    80-1188843, of Official Records
Reference is hereby made to said document for full particulars.
In connection therewith, a “Certificate of Completion for Construction of
Improvements” recorded July 12, 1983, as Instrument No. 83-780907, of Official
Records.
13.    Easement(s) for the purpose(s) shown below and rights incidental thereto,
as granted in a document:
Grantor:
Norland Properties

Granted to:
The Mutual Life Insurance Company of New York


27306B (6/06)        4
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No.: Pro Forma-23021588

Purpose:
Subsurface encroachment of a parking structure, the maintenance thereof, and
incidental purposes

Recording Date:
December 02, 1982

Recording No:
82-1201843, of Official Records

Affects:
The easterly 4 feet of Parcel 2

14.    Easement(s) for the purpose(s) shown below and rights incidental thereto,
as granted in a document:
Grantor:
Norland Properties

Granted to:
Southern California Edison Company, a corporation

Purpose:
electrical supply and communication systems, and incidental purposes

Recording Date:
September 29, 1982

Recording No:
82-986386 of Official Records

Affects:
A portion of Parcel 2

15.    Recitals as shown on that certain Parcel Map 5196, Book 71, Page 14, of
Parcel Maps.
Which among other things recites:
a.
Abutter’s rights of ingress and egress to or from Shoreline Drive, except the
public right to travel on same, have been dedicated or relinquished on the map
of Tract Map No. 27757 on file in Book 820, Page 91, of Tract Maps.

b.
The following matters as shown in the “NOTES” on Parcel Map No. 5196 filed in
Book 71 of Parcel Maps, at Page 14, Los Angeles County Records, as said Parcel
Map is referred to in the herein legal description:

1.
“Parcels 3 and 4 represent portions of the undedicated portions of Lots 4 and
10, Tract 27757, M.B. 820, Pgs. 91-94 lying above an imaginary surface which at
all points thereon is 15.5 feet vertically above the unfinished surface of said
Lots 4 and 10 improved for public street purposes.”

2.
“The ownership, sale, lease or financing of all or part of Parcels 2 and 3
separately is prohibited per conditions in Resolution No. 13-76 as recorded in
Book D7097, Pgs. 356.”

3.
“Pedestrian & vehicular ingress and egress rights into Seaside Way across the
southwesterly & southerly line of Parcel 1 and the southerly line of Parcel 2
are retained.”

Reference is hereby made to said document for full particulars.
16.    Intentionally Deleted.
17.    Intentionally Deleted.
18.    Intentionally deleted
19.    Intentionally Deleted.
20.
Any rights, interests, or claims which may exist or arise by reason of the
following matters disclosed by survey,

Job No.:    201300337-002
Dated:    2/27/2013 last revised 3/1/2013
Prepared by:    FJS Land Consulting
A)    Intentionally Deleted
B)    An encroachment of an air conditioning unit over an easement for slope
purposes. Said easement is described in item 8 above.
C)    Intentionally Deleted
D)    An encroachment of a loading dock over an easement for slope purposes.
Said easement is described in item 8 above.
E)    An encroachment of a surface deck and a subterranean parking garage over
an easement for utility purposes. Said easement is described in item 14 above.

27306B (6/06)        5
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No.: Pro Forma-23021588





F)    Intentionally Deleted
G)    Intentionally Deleted
H)    Intentionally Deleted
I)    Intentionally Deleted
J)    Intentionally Deleted
K)    Intentionally Deleted
L)    Intentionally Deleted
21.    Intentionally Deleted.
22.
Open-End Mortgage, Assignment of Leases and Rents and Security Agreement given
to secure the original amount shown below, and any other amount payable under
the terms thereof.

Amount:
$103,770,000.00

Dated:
__/__/2013

Trustor/Grantor
AGNL Clinic, L.P., a Delaware limited partnership

Trustee:
Fidelity National Title Company

Beneficiary:
RBS Financial Products Inc., a Delaware corporation and The Royal Bank of
Scotland plc

Recording Date:
__/__/2013

Recording No:
2013                            

23.
An assignment of all moneys due, or to become due as rental or otherwise from
said Land, to secure payment of an indebtedness, shown below and upon the terms
and conditions therein

Amount:
$TBD

Assigned to:
RBS Financial Products Inc., a Delaware corporation and The Royal Bank of
Scotland plc

Assigned By:
AGNL Clinic, L.P., a Delaware limited partnership

Recording Date:
__/__/2013

Recording No:
2013                         

24.    A financing statement as follows:
Debtor:
AGNL Clinic, L.P., a Delaware limited partnership

Secured Party:
RBS Financial Products Inc., a Delaware corporation and The Royal Bank of
Scotland plc

Recording Date:
__/__/2013

Recording No:
2013                              

25.
Any rights of the parties in possession of a portion of, or all of, said Land,
which rights are not disclosed by the public records.






27306B (6/06)        6
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No.: Pro Forma-23021588



END OF SCHEDULE B
This is a pro forma policy furnished to or on behalf of the party to be insured.
It neither reflects the present status of title, nor is it intended to be a
commitment to insured. The inclusion of endorsements as a part of the pro forma
policy in no way evidences the willingness of the company to provide any
affirmative coverage shown therein. There are requirements which must be met
before a final policy can be issued in the same form as the pro forma policy. A
commitment to insure setting forth these requirements should be obtained from
the Company.
Additional Matters may be added or other amendments may be made to this
pro forma policy by reason of any defects, liens or encumbrances that appear for
the first time in the Public Records or come to the attention of the Company and
are created or attached between the issuance of this pro forma policy and the
issuance of a policy of title insurance. The Company shall have no liability
because of such addition or amendment.





27306B (6/06)        7
ALTA Owner’s Policy (6/17/06)

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued By
Fidelity National Title Insurance Company
1.
The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.

2.
For the purposes of this endorsement only,

a.
“Covenant” means a covenant, condition, limitation or restriction in a document
or instrument in effect at Date of Policy.

b.
“Improvement” means a building, structure located on the surface of the Land,
road, walkway, driveway, or curb, affixed to the Land at Date of Policy and that
by law constitutes real property, but excluding any crops, landscaping, lawn,
shrubbery, or trees.

3.    The Company insures against loss or damage sustained by the Insured by
reason of:
a.
A violation on the Land at Date of Policy of an enforceable Covenant, unless an
exception in Schedule B of the policy identifies the violation;

b.
Enforced removal of an Improvement as a result of a violation, at Date of
Policy, of a building setback line shown on a plat of subdivision recorded or
filed in the Public Records, unless an exception in Schedule B of the policy
identifies the violation; or

c.
A notice of a violation, recorded in the Public Records at Date of Policy, of an
enforceable Covenant relating to environmental protection describing any part of
the Land and referring to that Covenant, but only to the extent of the violation
of the Covenant referred to in that notice, unless an exception in Schedule B of
the policy identifies the notice of the violation.

4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys’ fees, or expenses) resulting from:

a.
any Covenant contained in an instrument creating a lease;

b.
any Covenant relating to obligations of any type to perform maintenance, repair,
or remediation on the Land; or

c.
except as provided in Section 3.c., any Covenant relating to environmental
protection of any kind or nature, including hazardous or toxic matters,
conditions, or substances.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature

27E712 ALTA 9.25-06 Covenants, Conditions and Restrictions – Improved Land –
Owner’s Policy (4-2-12)    Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.

27E712 ALTA 9.25-06 Covenants, Conditions and Restrictions – Improved Land –
Owner’s Policy (4-2-12)    Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588



PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the survey made by FJS Land Consulting for Bock & Clark’s National
Surveyor’s Network, dated February 27, 2013, last revised _____, 2013 and
designated as Job No. 201300337-002.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E712 ALTA 9.25-06 Covenants, Conditions and Restrictions – Improved Land –
Owner’s Policy (4-2-12)    Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured if, at Date
of Policy (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from W Ocean Boulevard and Seaside Way (the “Street”),
(ii) the Street is not physically open and publicly maintained, or (iii) the
Insured has no right to use existing curb cuts or entries along that portion of
the Street abutting the Land.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements
to it.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E125 ALTA 17-06 Access and Entry (06-17-06)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason of
the failure of a Commercial improvement, known as 200-300 Oceangate, Long Beach,
CA, to be located on the Land at Date of Policy.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E149 ALTA 22-06 Location (06-17-06)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason of
the lack of a right of access to the following utilities or services: (CHECK ALL
THAT APPLY)
X    Water service    X    Natural gas service    X    Telephone service
X    Electrical power service    X    Sanitary sewer    X    Storm water
drainage
o        o        o
either over, under or upon rights-of-way or easements for the benefit of the
Land because of:
(1)    a gap or gore between the boundaries of the Land and the rights-of-way or
easements;
(2)    a gap between the boundaries of the rights-of-way or easements; or
(3)    a termination by a grantor, or its successor, of the rights-of-way or
easements.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E490 ALTA 17.2-06 Utility Access (10-16-07)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land to constitute a lawfully created parcel according to the
subdivision statutes and local subdivision ordinances applicable to the Land.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E496 ALTA 26-06 Subdivision (10-16-08)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason
of:
1.
those portions of the Land identified below not being assessed for real estate
taxes under the listed tax identification numbers or those tax identification
numbers including any additional land:

Parcel:    Tax Identification Numbers:
Parcel 2 of Schedule A    7278-003-035
Parcel 3 of Schedule A    7278-003-036
2.
the easements, if any, described in Schedule A being cut off or disturbed by the
nonpayment of real estate taxes, Assessments or other charges imposed on the
servient estate by a governmental authority.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements
to it.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E128 ALTA 18.1-06 Multiple Tax Parcel (6-17-06)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
1.
The Company insures against loss or damage sustained by the Insured in the event
that, at Date of Policy,

a.
according to applicable zoning ordinances and amendments, the Land is not
classified Zone PD-6

b.
the following use or uses are not allowed under that classification:

Office Building
c.
There shall be no liability under this paragraph 1.b. if the use or uses are not
allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.

2.
The Company further insures against loss or damage sustained by the Insured by
reason of a final decree of a court of competent jurisdiction either prohibiting
the use of the Land, with any existing structure, as specified in paragraph
1.b.; or requiring the removal or alteration of the structure, because, at Date
of Policy, the zoning ordinances and amendments have been violated with respect
to any of the following matters:

a.
Area, width, or depth of the Land as a building site for the structure

b.
Floor space area of the structure

c.
Setback of the structure from the property lines of the Land

d.
Height of the structure, or

e.
Number of parking spaces.

3.    There shall be no liability under this endorsement based on:
a.
the invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;

b.
the refusal of any person to purchase, lease or lend money on the Title covered
by this policy.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.

27E604 ALTA 3.1-06 Zoning – Completed Structure (10-22-09)    Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588




27E149 ALTA 22-06 Location (06-17-06)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the clerk of the United States
district court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E487 ALTA 8.2-06 Commercial Environmental Lien (10-16-08)    Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The Company insures against loss or damage sustained by the Insured by reason
of:
1.    the failure Parcels 2 and 3 described in Schedule A to be contiguous; or
2.    the presence of any gaps, strips, or gores separating any of the
contiguous boundary lines described above.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



27E129 ALTA 19-06 Contiguity – Multiple Parcels (6-17-06)        Page 1 of 1

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued by
Fidelity National Title Insurance Company
The policy is hereby amended by deleting Paragraph 13 of the Conditions,
relating to Arbitration.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



SE-93 Deletion of Arbitration Endorsement – ALTA Loan Policy (6/17/06)    Page 1
of 1



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23021588
Issued By
Fidelity National Title Insurance Company
The Company hereby insures the insured against loss which said insured shall
sustain, including costs of defense, in the event that any claim is made seeking
the removal of any portion of the existing improvements on the land described in
Schedule A (including lawns, shrubbery, or trees) by reason of the encroachments
shown in Paragraph B, D and E of Exception 20, Schedule B, Part I hereon.
The total liability of the Company under said policy and any endorsements
therein shall not exceed, in the aggregate, the face amount of said policy and
costs which the Company is obligated under the conditions and stipulations
thereof to pay.
This endorsement is made a part of said policy and is subject to the schedules,
conditions and stipulations therein, except as modified by the provisions
hereof.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



SE-55-06 – Custom (8/3/2009)        Page 1 of 1



--------------------------------------------------------------------------------

Order No. 23021588-997-MAT    Policy No. Pro Forma-23021588

EXHIBIT O-2
Columbus Title Pro Forma
(attached)



Exhibit O-2



--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]

Name and Address of Title Insurance Company
Fidelity National Title Insurance Company
PO Box 45023
Jacksonville, FL 32232-5023
Policy No.: PROFORMA
Amount of Insurance: $24,000,000.00
Date of Policy: PROFORMA
1.    Name of Insured:
AGNL Clinic, L.P., a Delaware limited partnership
2.    The estate or interest in the Land that is insured by this policy is:
Fee Simple
3.    Title is vested in:
AGNL Clinic, L.P., a Delaware limited partnership
4.    The Land referred to in this policy is described as follows:
See attached Exhibit “A”
THIS IS A PRO FORMA POLICY FURNISHED TO OR ON BEHALF OF THE PARTY TO BE INSURED.
IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A COMMITMENT TO
INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN, NOR DOES IT EVIDENCE THE
WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN HEREIN. ANY
SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON APPROPRIATE FORMS OF
THE COMPANY.
Countersigned:

Authorized Officer or Agent



[moh20130630ex101image5.gif]



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



Exhibit A
Policy Number:
PARCEL 1:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 13.727 acre tract, and all of the 0.875 acre
tract conveyed to 17 Land Realty Corp. by deeds of record in O.R. 14066 B11 and
O.R. 25716 J11, respectively, records of the Recorder’s Office, Franklin County,
Ohio, and being more particularly described as follows:
Beginning at a railroad spike set at the intersection of the Southerly
right-of-way line of Interstate 270 (FRA‑270-18.32N) and centerline of Cooper
Road (60 feet in width). Said railroad spike being the Northeasterly corner of
said 0.875 acre tract;
Thence South 26 deg. 55’ 00” East, a distance of 241.79 feet, along said
centerline of Cooper Road and Easterly line of said 0.875 acre tract, to a
railroad spike set at the Southeasterly corner of said 0.875 acre tract;
Thence North 78 deg. 47’ 04” West, a distance of 38.14 feet, along the Southerly
line of said 0.875 acre tract, to an iron pin set in the Westerly right-of-way
line of said Cooper Road;
Thence South 26 deg. 55’ 00” East, a distance of 295.14 feet, along said
Westerly right-of-way line of Cooper Road and along the Easterly line of said
13.727 acre tract, to an iron pin set at the point of curvature in the Northerly
right-of-way line of Corporate Exchange Drive (60 feet in width) of record in
Plat Book 60, Page 22 and 23;
Thence the following four (4) courses and distances along said Northerly
right-of-way line of Corporate Exchange Drive and Southerly line of said 13.727
acre tract;
1.    Thence along arc of said curve to the right having a radius of 35.00 feet,
a central angle of 90 deg. 00’ 00”, and a chord bearing South 18 deg. 05’ 00”
West, a chord distance of 49.50 feet to the point of tangency;
2.    Thence South 63 deg. 05’ 00” West, a distance of 35.00 feet, to an iron
pin found at the point of curvature;
3.    Thence along arc of said curve to the right having a radius of 270.00
feet, a central angle of 28 deg. 56’ 27”, and a chord bearing South 77 deg. 33’
14” West, a chord distance of 134.94 feet, to an iron pin set at the point of
tangency;
4.    Thence North 87 deg. 58’ 33” West, a distance of 788.06 feet, to an
railroad spike set;
Exhibit A continued
Policy Number:
Thence North 02 deg. 01’ 27” East, a distance of 318.00 feet across said 13.727
acre tract to a railroad spike set in a Southerly line of the 5.103 acre tract
conveyed to Corporate Exchange Buildings IV and V Limited Partnership by deed of
record in O.R. 24554 B04;
Thence South 87 deg. 58’ 33” East, a distance of 15.00 feet along said Southerly
line of the 5.103 acre tract to a railroad spike set at a Southeasterly corner
of said 5.103 acre tract;

[moh20130630ex101image5.gif]
Page 2 of 8



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



Thence the following three (3) courses and distances along the Easterly lines to
said 5.103 acre tract;
1.    Thence North 02 deg. 01’ 27” East, a distance of 185.00 feet, to a P.K.
nail found;
2.    Thence South 87 deg. 58’ 33” East, a distance of 57.50 feet, to a railroad
spike set;
3.    Thence North 02 deg. 01’ 27” East, a distance of 167.21 feet, to an iron
pin set in aforesaid Southerly right-of-way line of Interstate 270 at a
Northeasterly corner of said 5.103 acre tract;
Thence South 78 deg, 46’ 49” East, a distance of 677.06 feet, along said
Southerly right-of-way line of Interstate 270 and partly along the Northerly
line of said 13.727 acre tract and partly along the Northerly line aforesaid
0.875 acre tract, to the point of beginning.
Containing 11.814 acres, more or less, of which 0.167 acres lies within the
Cooper Road right-of-way.
The bearings in the above description are based on the bearing of South 87 deg.
58’ 33” East, for the centerline of Corporate Exchange Drive, as shown on the
dedication Plat for Corporate Exchange Drive, of record in Deed Book 60, Page 22
and 23, records of the Recorder’s Office, Franklin County, Ohio.
PARCEL 2:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 4.500 and 13.727 acre tracts conveyed to 17
Land Realty Corp. by deed of record in O.R. 14066 B11, Records of the Recorder’s
Office, Franklin County, Ohio, and being more particularly described as follows:
Beginning for reference at a PK nail found at the centerline intersection of
Presidential Gateway (60 feet in width) as established by the Plat of record in
Plat Book 83, Page 80 and Corporate Exchange Drive (60 feet in width) as
established by the Plat of record in Plat Book 60, Page 22;
Thence North 87 deg. 58’ 33” West, a distance of 329.18 feet along the
centerline of Corporate Exchange Drive to a point;
Exhibit A continued
Policy Number:
Thence North 02 deg. 01’ 27” East, a distance of 30.00 feet, to a railroad spike
set on the Northerly right-of-way line of Corporate Exchange Drive and the
Southerly line of said 13.727 acre tract and being the point of true beginning;
Thence the following three (3) courses and distances along the said Northerly
right-of-way line of Corporate Exchange Drive and the Southerly line of said
13.727 and 4.500 acre tracts;
1.    Thence North 87 deg. 58’ 33” West, a distance of 94.38 feet to an iron pin
set at a point of curvature;
2.    Thence along the arc of said curve to the right, having a radius of 420.00
feet, a central angle of 27 deg. 22’ 54”, a chord bearing North 74 deg. 17’ 06”
West, and a chord distance of 198.81 feet to an iron pin found at the point of
tangency;

Owner’s Policy         Page 3 of 8



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



3.    Thence North 60 deg. 35’ 39” West, a distance of 28.10 feet to an iron pin
set at a Southeasterly corner of a 5.103 acre tract conveyed to Corporate
Exchange Buildings IV and V Limited Partnership by deed of record in O.R. 24554
B04;
Thence the following two (2) courses and distance along the Easterly and
Southerly lines of said 5.103 acre tracts;
1.    Thence North 02 deg. 01’ 27” East, a distance of 258.02 feet to a railroad
spike set;
2.    Thence South 87 deg. 58’ 33” East, a distance of 31250 feet to a railroad
spike set;
Thence South 02 deg. 01’ 27” West, a distance of 318.00 feet across said 13.727
acre tract to the point of true beginning, containing 2.183 acres, more or less,
subject to all easements, restrictions and rights-of-way of record.



Owner’s Policy         Page 4 of 8



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



Schedule B
EXCEPTIONS FROM COVERAGE
Policy Number:
This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees, or expenses that arise by reason of:
1.
Defects, liens, encumbrances adverse claims or other matters, if any, created,
first appearing in the public records or attaching subsequent to the effective
date hereof but prior to the date the proposed insured acquires for value of
record the estate or interest or mortgage thereon. Intentionally deleted.

2.
Assessments, if any, not yet certified to the County Auditor. Intentionally
deleted.

3.
Rights or claims of parties other than Insured in actual possession of any or
all of the property. Intentionally deleted.

4.
Any encroachment, encumbrances, violation, variation or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
Insurvey of the Land. The term “encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land. Intentionally deleted.

5.
Unfiled mechanic’s or materialman’s liens. Intentionally deleted.

6.
No liability is assumes for tax increases occasioned by retroactive revaluation
change in land usage, or loss of any homestead exemption status for insured
premises. Intentionally deleted.

7.
Any inaccuracy in the specific quantity of acreage contained on any survey if
any or contained with the legal description of premises insured herein.
Intentionally deleted.

8.
Any covenant, condition or restriction referred to herein indicating a
preference, limitation or discrimination based on race, color, religion, sex,
handicap, familial status or national origin is omitted as provided in 42 U.S.C.
Section 3604, unless and only to the extent that the restriction (a) is not in
violation of state or federal law, (b) is exempt under 42 U.S.C. Section 3607,
or (c) related to handicap, but does not discriminate against handicapped
people. Intentionally deleted.

9.
Covenants, conditions and restrictions and other instruments recorded in the
public records and purporting to impose a transfer fee or conveyance fee payable
upon the conveyance of a interest in real property or payable for the right to
make or accept such a transfer, and any and all fees, liens or charges, whether
recorded or unrecorded, if any, currently due payable or that will become due or
payable, and any other rights deriving therefrom, that are assessed pursuant
thereto. Intentionally deleted.

10.
Oil and gas leases, pipeline agreements or any other instruments related to the
production or sale of oil and gas which may arise subsequent to the date of the
Policy. Intentionally deleted.

Schedule B continued
Policy Number:
11.
Any lease, grant, exception or reservation of minerals or mineral rights
together with any rights appurtenant thereto.


[moh20130630ex101image5.gif]
Page 5 of 8



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



12.
Reservations, restrictions, covenants, limitations, easements and/or other
conditions as shown on plat filed for record June 30, 1983, in Plat Book 60,
Page 22, of the Franklin County Records as shown on survey prepared by David 1
Kuethe, Registered Surveyor No. 7911 of Bock & Clark’s National Surveyors
Network, dated February 27, 2013, last revised April 22, 2013, having Job
No. 1201300043,

13.
Easement for Pole Line to The Columbus Railway Power and Light Company, filed
for record November 4, 1932, in Deed Book 982, Page 352, of the Franklin County
Records.

14.
Easement to Columbus and Southern Ohio Electric Company, filed for record
October 22, 1965, in Deed Book 2687, Page 577, of the Franklin County Records as
shown on survey prepared by David J. Kuethe, Registered Surveyor No. 7911 of
Bock & Clark’s National Surveyors Network, dated February 27, 2013, last revised
April 22, 2013, having Job No. 1201300043,

15.
Right of Way to Columbia Gas of Ohio, Inc., filed for record May 13, 1966, in
Deed Book 2732, Page 586 of the Franklin County Records. Intentionally deleted.

16.
Easement to the City of Columbus, filed for record August 1, 1972, in Deed Book
3258, Page 232, of the Franklin County Records as shown on survey prepared by
David J. Kuethe, Registered Surveyor No. 7911 of Bock & Clark’s National
Surveyors Network, dated February 27, 2013, last revised April 22, 2013, having
Job No. 1201300043,

17.
Protective Covenants for Corporate Exchange, filed for record April 14, 1983 in
Official Record 2681E15, of the Franklin County Records as shown on survey
prepared by David J. Kuethe, Registered Surveyor No. 7911 of Bock & Clark’s
National Surveyors Network, dated February 27, 2013, last revised April 22,
2013, having Job No. 1201300043.

First Supplement to Protective Covenants for Corporate Exchange, filed for
record April 3, 1984 in Official Record 4063I14, of the Franklin County Records,
Second Supplement to Protective Covenants for Corporate Exchange, filed for
record June 7, 1988 in Official Record 11707E20, of the Franklin County Records.
Third Supplement to Protective Covenants for Corporate Exchange, filed for
record June 28, 1988 in Official Record 11831G13, of the Franklin County
Records,
18.
Easement to Columbus and Southern Ohio Electric Company, filed for record
August 11, 1983, in Official Record 3169B07, of the Franklin County Records as
shown on survey prepared by David J. Kuethe, Registered Surveyor No. 7911 of
Bock & Clark’s National Surveyors Network, dated February 27, 2013, last revised
April 22, 2013, having Job No. 1201300043.

Schedule B continued
Policy Number:
19.
Easement to Columbus and Southern Ohio Electric Company, filed for record
January 18, 1985, in Official Record 5276E08, of the Franklin County Records as
shown on survey prepared by David J.,

Kuethe, Registered Surveyor No. 7911 of Bock & Clark’s National Surveyors
Network, dated February 27, 2013, last revised April 22, 2013, having Job
No. 1201300043.
20.
Easement to The Ohio Bell Telephone Company, filed for record November 27, 1992,
in Official Record 21144J02, of the Franklin County Records as shown on survey
prepared by David J. Kuethe, Registered


Owner’s Policy         Page 6 of 8



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



Surveyor No. 7911 of Bock & Clark’s National Surveyors Network, dated
February 27, 2013, last revised April 22, 2013, having Job No. 1201300043.
21.
Easement Agreement by and between Land Realty Corp. and Corporate Exchange
Buildings IV and V Limited Partnership, filed for record November 5, 1993 in
Official Record 24554B10, of the Franklin County Records as shown on survey
prepared by David J. Kuethe, Registered Surveyor No. 7911 of Bock & Clark’s
National Surveyors Network, dated February 27, 2013, last revised April 22,
2013, having Job No. 1201300043.

22.
Easement & Right-of-Way to Columbus Southern Power Company, filed for record
March 29, 1999, in Instrument No. 199903290076085, of the Franklin County
Records as shown on survey prepared by David J. Kuethe, Registered Surveyor
No. 7911 of Bock & Clark’s National Surveyors Network, dated February 27, 2013,
last revised April 22, 2013, having Job No. 1201300043.

23.
Easement for parking, ingress and egress to Corporate Exchange Buildings IV & V
Limited Partnership, filed for record July 27, 1999, in Instrument
No. 199907270190224, of the Franklin County Records,

24.
Non-exclusive Ingress and Egress and Parking Easement to Cass Information
Systems, Inc. as established in Deed of Easement recorded December 5, 2007, in
Instrument No. 200712050209493, of the Franklin County Records.

25.
Open-End Mortgage, Assignment of Leases and Rents and Security Agreement from
AGNL Clinic, L.P., a Delaware limited partnership to RBS Financial Products
Inc., a Delaware corporation and The Royal Bank of Scotland plc, a Delaware
corporation, dated           , in the principal sum of $100,500,000.00, filed
for record       of Franklin County Records as Instrument No._______. 

26.
Assignment of Leases and Rents by and between AGNL Clinic, L.P., a Delaware
limited partnership to RBS Financial Products Inc. and RBS Financial Products
Inc., a Delaware corporation and The Royal Bank of Scotland plc, a Delaware
corporation, dated     ______, filed for record       of Franklin County Records
as Instrument No. ______.

27.
UCC Financing Statement from AGNL Clinic, L.P., a Delaware limited partnership,
Debtor to RBS Financial Products Inc. and RBS Financial Products Inc., a
Delaware corporation and The Royal Bank of Scotland plc, a Delaware corporation,
Secured Party, filed for record        of Franklin County Records as Instrument
No. ______.

Schedule B continued
Policy Number:
28.
Rights of Molina Healthcare, Inc., a Delaware corporation, as tenant in
possession only, as evidenced by that certain Memorandum of Lease by and between
AGNL Clinic, L.P., a Delaware limited partnership,

as landlord and Molina Healthcare, Inc., as tenant, filed for record
                               , 2013 in Official Record
                            , of the Franklin County, Ohio records.
29.
Subordination, Non-Disturbance and Attornment Agreement by and between AGNL
Clinic, L.P., as landlord and Molina Healthcare, Inc., as tenant, and RBS
Financial Products Inc., a Delaware corporation and The Royal Bank of Scotland
plc, a Delaware corporation (Lender) filed for record
                               , 2013 in Official Record
                        , of the Franklin County, Ohio records.


Owner’s Policy         Page 7 of 8



--------------------------------------------------------------------------------

Fidelity National Title Company, LLC        Order Number: 4257983
77 N. Miller Road, Suite H        Reference Number: 508130029
Fairlawn, OH 44333



26.
Liens in favor of the State of Ohio filed, but not yet indexed in the dockets of
the Franklin County Common Pleas Clerk. Intentionally deleted.

30.    Taxes for the second half of 2012 and subsequent years are a lien, but
are not yet due and payable.
The County Treasurer’s General Tax Records for the tax year 2012 are as follows
PPN 600-122680-00
Taxes for the first half are paid.
Taxes for the second half are a line, not yet due and payable.
Per half amount $192,733.72.
PPN 600-215203-00
Taxes for the first half are paid.
Taxes for the second half are a lien, not yet due and payable.
Per half amount $5,940.81.



Owner’s Policy         Page 8 of 8



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to and forming a part of
Owners Policy No. 508130029
Issued by
FIDELITY NATIONAL TITLE INSURANCE COMPANY
ARBITRATION ENDORSEMENT
Paragraph 14 (Arbitration) of the Conditions and Stipulations of this policy is
hereby amended to provide that all arbitrable matters, regardless of the Amount
of Insurance provided herein, shall be arbitrated only when agreed to by both
the Company and the Insured.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
FIDELITY NATIONAL TITLE INSURANCE COMPANY

Authorized Signature
THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY






--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. Proforma
Issued by
Fidelity National Title Insurance Company
ALTA Endorsement Form 3.1-06 Zoning-Completed Structure
1.
The Company insures against loss or damage sustained by the Insured in the event
that, at Date of Policy,

a.
according to applicable zoning ordinances and amendments, the Land is not
classified Zone C2-Office Commercial in the H-110 Height District 110 with
Parcel Two (parking lot) being located in the CPD, Planned Commercial Zoning
District;

b.
the following use or uses are not allowed under that classification: General
Office Building and parking lot;

c.
There shall be no liability under this paragraph 1.b. if the use or uses are not
allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses, This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.

2.
The Company further insures against loss or damage sustained by the Insured by
reason of a final decree of a court of competent jurisdiction either

prohibiting the use of the Land, with any existing structure, as specified in
paragraph 1.b.; or
requiring the removal or alteration of the structure, because, at Date of
Policy, the zoning ordinances and amendments have been violated with respect to
any of the following matters:
a.    Area, width, or depth of the Land as a building site for the structure
b.    Floor space area of the structure
c.    Setback of the structure from the property lines of the Land
d.    Height of the structure, or
e.    Number of parking spaces.
3.    There shall be no liability under this endorsement based on:
a.
the invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;

b.
the refusal of any person to purchase, lease or lend money on the Title covered
by this policy.


End. — ALTA 3.1-06 Zoning – Completed Structure (10/22/09)

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

File No:



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By:
                    
Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON APPROPRIATE
FORMS OF THE COMPANY
_________________________



End – ALTA Form
Form

--------------------------------------------------------------------------------

[moh20130630ex101image5.gif]Copyright American Land Title Association. All
rights reserved. The use of this form is restricted to ALTA licenses and ALTA
members in good standing as of the date of use. All other uses are prohibited,
Reprinted under license from the American Land Title Association.



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. Proforma
Issued by
Fidelity National Title Insurance Company
Commercial Environmental Protection Lien ALTA 8.2
The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the clerk of the United States
district court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By:

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY



End - Endorsement 8-2-06 (Commercial Environmental Protection Lien)
(10/16/08)

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. PROFORMA
Issued By
Fidelity National Title Insurance Company
ALTA 9.2-06 Covenants, Conditions and Restrictions - Improved Land - Owner’s
Policy
1.
The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.

2.
For the purposes of this endorsement only,

a.
“Covenant” means a covenant, condition, limitation or restriction in a document
or instrument in effect at Date of Policy.

b.
“Improvement” means a building, structure located on the surface of the Land,
road, walkway, driveway, or curb, affixed to the Land at Date of Policy and that
by law constitutes real property, but excluding any crops, landscaping, lawn,
shrubbery, or trees

3.
The Company insures against loss or damage sustained by the Insured by reason
of:

a.
A violation on the Land at Date of Policy of an enforceable Covenant, unless an
exception in Schedule B of the policy identifies the violation;

b.
Enforced removal of an Improvement as a result of a violation, at Date of
Policy, of a building setback line shown on a plat of subdivision recorded or
filed in the Public Records, unless an exception in Schedule B of the policy
identifies the violation; or

c.
A notice of a violation, recorded in the Public Records at Date of Policy, of an
enforceable Covenant relating to environmental protection describing any part of
the Land and referring to that Covenant, but only to the extent of the violation
of the Covenant referred to in that notice, unless an exception in Schedule B of
the policy identifies the notice of the violation.

4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys’ fees, or expenses) resulting from:

a.
any Covenant contained in an instrument creating a lease;

b.
any Covenant relating to obligations of any type to perform maintenance, repair,
or remediation on the Land; or

c.
except as provided in Section 3.c., any Covenant relating to environmental
protection of any kind or nature, including hazardous or toxic matters,
conditions, or substances.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or

ALTA 9.2-06 Covenants,
Conditions and Restrictions – Improved Land -
Owner’s Policy (4-2-12)



--------------------------------------------------------------------------------




a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements
Fidelity National Title Insurance Company

Authorized Signatory
THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



ALTA 9.2-06 Covenants,
Conditions and Restrictions – Improved Land -
Owner’s Policy (4-2-12)
2 of 2



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. Proforma
Issued by
Fidelity National Title Insurance Company
ALTA Endorsement Form 17-06 Access and Entry
The Company insures against loss or damage sustained by the Insured if, at Date
of Policy (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from Corporate Exchange Drive and Cooper Road (the
“Street”), (ii) the Street is not physically open and publicly maintained, or
(iii) the Insured has no right to use existing curb cuts or entries along that
portion of the Street abutting the Land.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



1 of 1
ALTA Endorsement Form 17-06
(Access and Entry) (6/17/06)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to
Owner’s Policy No. Proforma
Issued by
Fidelity National Title Insurance Company
ALTA Form 17.2-06 Utility Access
The Company insures against loss or damage sustained by the Insured by reason of
the lack of a right of access to the following utilities or services:
__X__Water service    __X__Natural gas service    __X__Telephone service
__X__Electrical power service    __X__Sanitary sewer    __X__Storm water
drainage
either over, under or upon rights-of-way or easements for the benefit of the
Land because of:
(1)    a gap or gore between the boundaries of the Land and the rights-of-way or
easements;
(2)    a gap between the boundaries of the rights-of-way or easements; or
(3)    a termination by a grantor, or its successor, of the rights-of-way or
easements.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



1 of 1
ALTA Endorsement Form 17.2-06
(Utility Access) (10/16/08)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. Proforma
Issued By
Fidelity National Title Insurance Company
ALTA Endorsement Form 18.1-06 Multiple Tax Parcel
The Company insures against loss or damage sustained by the Insured by reason
of:
1.
those portions of the Land identified below not being assessed for real estate
taxes under the listed tax identification numbers or those tax identification
numbers including any additional land:

600-122680-00    600-215203-00
2.
the easements, if any, described in Schedule A being cut off or disturbed by the
nonpayment of real estate taxes assessed against the servient estate

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY (TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



1 of 1
ALTA Endorsement Form 18 I-06
(Multiple Tax Parcel) (6/17/06)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. Proforma
Issued by
Fidelity National Title Insurance Company
ALTA Endorsement Form 19-06 Contiguity — Multiple Parcels
The Company insures against loss or damage sustained by the Insured by reason
of:
1.
the failure of the boundary line of Fee Parcel 1 of the land to be contiguous to
the boundary line of Fee Parcel 2: or

2.
the presence of any gaps, strips, or gores separating any of the contiguous
boundary lines described above.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



1 of 1
ALTA Endorsement Form 19-06
(Contiguity-Multiple Parcel) (6/17/06)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. Proforma
Issued by
Fidelity National Title Insurance Company
ALTA Endorsement Form 22-06 (Location)
The Company insures against loss or damage sustained by the Insured by reason of
the failure of a 7 story brick and glass building, known as 3000 Corporate
Exchange Drive, Columbus, OH, to be located on the Land at Date of Policy.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the tetras and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



1 of 1
ALTA Endorsement Form 22-06 (Location) (6/17/06)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to and forming a part of
Policy No. Proforma
Issued by
FIDELITY NATIONAL TITLE INSURANCE COMPANY
ALTA Form 25-06 Same as Survey
The Company hereby insures against loss or damage, which the Insured shall
sustain by reason of the failure of the land to be the same as that delineated
on the plat of survey made by David J. Kuethe, Registered Surveyor No. 7911 of
Bock & Clark’s National Surveyors Network, dated February 27, 2012, last revised
April 11, 2013, having Job No. 1201300043.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
FIDELITY NATIONAL TITLE INSURANCE COMPANY

Authorized Signature





ALTA Endorsement Form 25-06
(Same as Survey) (10/16/08)



--------------------------------------------------------------------------------




THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



ALTA Endorsement Form 25-06
(Same as Survey) (10/16/08)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. PROFORMA
Issued by
Fidelity National Title Insurance Company
ALTA Form 26-06 Subdivision
The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land to constitute a lawfully created parcel according to the
subdivision statutes and local subdivision ordinances applicable to the Land.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.



ALTA Endorsement Form 26-06
(Subdivision) (10/16/08)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. PROFORMA
Issued by
Fidelity National Title Insurance Company
ALTA Form 28-06 Easement-Damage or Enforced Removal
The Company insures against loss or damage sustained by the Insured if the
exercise of the granted or reserved rights to use or maintain the easement(s)
referred to in Exception(s) 12, 13, 14, 16, 17, 18, 19, 20, 21, 22 and 23 of
Schedule B results in:
(1)    damage to an existing building located on the Land, or
(2)    enforced removal or alteration of an existing building located on the
Land.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
Fidelity National Title Insurance Company
By

Authorized Signature

THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON APPROPRIATE
FORMS OF THE COMPANY



End - ALTA Endorsement Form 28-06 - Easement - Damage or Enforced Removal
(02/03/10)



--------------------------------------------------------------------------------




ENDORSEMENT
Attached to Policy No. PROFORMA
Issued By
Fidelity National Title Insurance Company
ALTA 35-06 Minerals and Other Subsurface Substances - Buildings
1.
The insurance provided by this endorsement is subject to the exclusion in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy

2.
For purposes of this endorsement only, “Improvement” means a building on the
Land at Date of Policy.

3.
The Company insures against loss or damage sustained by the insured by reason of
the enforced removal or alteration of any Improvement resulting from the future
exercise of any right existing at Date of Policy to use the surface of the Land
for the extraction or development of minerals or any other subsurface substances
excepted from the description of the Land or excepted in Schedule B

4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys’ fees, or expenses) resulting from:

a.
contamination, explosion, fire, vibration, fracturing, earthquake or subsidence;
[or]

b.
negligence by a person or an Entity exercising a right to extract or develop
minerals or other subsurface substances[; or

c.
the exercise of the rights described in NONE.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements
Fidelity National Title Insurance Company

Authorized Signature
THIS IS A PROFORMA ENDORSEMENT FURNISHED TO OR ON BEHALF OF THE PARTY TO BE
INSURED. IT DOES NOT REFLECT THE PRESENT STATUS OF TITLE AND IS NOT A FINAL
ENDORSEMENT TO INSURE THE ESTATE OR INTEREST AS SHOWN HEREIN NOR DOES IT
EVIDENCE THE WILLINGNESS OF THE COMPANY TO PROVIDE AN AFFIRMATIVE COVERAGE SHOWN
HEREIN. ANY SUCH COMMITMENT MUST BE AN EXPRESS WRITTEN UNDERTAKING ON
APPROPRIATE FORMS OF THE COMPANY.





End - ALTA Endorsement Form 28-06 - Easement - Damage or Enforced Removal
(02/03/10)

